Factura: 002-002-000037707 20191701060000210

EXTRACTO. COPIA DE ARCHIVO N* 20194701060000210

NOTARIO OTORGANTE DA RAUL CEVAL OS PEREZ MOTARIOLA1 DELCANTON CL

ON on

COPIA DEL TESTIAONIO: DESDE LA TERCERA HASTA La DÉCIMA SEGUNDA
ACTOINEDNTRATO: GUNTRATO DF PARTICIPACIÓN PARA La FXPLORACIÓN Y/O EXPLOTACIÓN DE HIDROCARBUROS (PETROLEO CRUDO) EN
EL ALCOUE CHARAPA DE LA REGIÓN AMAZÓNICA ECUATORIANA

OTORGANTES

OTORGADO ROR

NOMBRES/RAZÓN SOCIAL TIPO INTERVINIENTE DOCUMENTO DE IDENTIDAD [No IDENTIFICACIÓN

ERIO DE ENERGÍA Y
IRSOS NATURALES NO [REPRESENTADO 203 TARO ENRIGUE PEREZ GARCÍA RUS E 00

AFAVOR DE

TIPO INTERVINIENTE DOCUMENTO DE IDENTIDAD |Na- IDENTIFICACIÓN

Tian REPRESENTA JO FOR HECTOR ENRIQUE VIL_ALOBOS FERRSRA 1792985293001

FECHA DEOTORGAMIENTO: — [22-15-2079
NOMBRE DEL PETICIONARIO: [MARÍA SOL MERA AMORES

NS IDENTIFICACIÓN DEL
PETICIONARIO:

CIENTE ALA ESORITURA 20119

OBSERVACIONES: CORRESPC

WNOTARIO(A) RAUL ERNESTO CEVALLOS PEREZ

NOTARIA SEXAGÉSIMA DFL CANTÓN QUITO
CEA AA MAX XA XXX XXIX IM XAXXHA XXX XXIX XMIXXXNIXIx

CE oy
Es A O

Factura: 002-002-000037880 20101701080P01479

FECHA DE OTORGAMIENTO: 72 DE MAYO DL NS: Mé

TORES: MOTARÍA GSMRTSRNA MEL CANTO QUO 1 /
BACARES DE HOJAS ES EIOLMENTO: e

TUAMTÍA ANETETANANS

A a

[SRA TERRA ENSAYO
e A

ESTADIA RA LEmESTO diles PEREZ

E
NOTARÍA SEJAGESMMA DE CANFON DTD

DRACTO:

PRESTACIÓN DE SERVICIO MO ARIAL FUSRA DEL DESPACIO (£

AROTARLAA RAL_ Ra devaos PEREZ
NOFARÍA SEXAGESIMA DEL CANTÓN QUITO
Dr. Raúl Cevallos Pérez

FiO-
ESCRITURA No. 20191701069P01179
FACTURA No. 002-002-900077680

CONTRATO DE PARTICIPACIÓN PARA LA EXPLORACIÓN
Y/O EXPLOTACIÓN DE HIDROCARBUROS (PETRÓLEO
CRUDO). EN EL. BLOQUE CHARAPA DE LA REGIÓN
AMAZÓNICA ECUATORIANA
OFORGA
MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO
RENOVABLES
A FAVOR DE
COMPAÑÍA GRAN TIERRA ENERGY COLOMBIA. LLC
CUANTÍA: INDETERMINADA
DI: 2 COPIAS 410
A.
DH

En la Ciudad de San Francisco de Quito. Distrito Metropolitano,
Capital de la República del Ecuador. hoy día VEINTIDÓS DE
MAYO DEL DOS MIL. DIECINUEVE, ante mí, DOCTOR RAÚL
CEVALLOS PÉREZ. NOTARIO SEXAGÉSIMO DEL CANTÓN
QUITO. comparecen con plena capacidad, libertad y conocuniento
por ima parte, el INGENIERO CARLOS ENRIQUE PÉREZ
GARCÍA. a nombre y representación del ESTADO
ECUATORIANO, por imermedio del MINISTERIO DE ENERGÍA
Y RECURSO NATURALES NO RENOVABLES, en su calidad de

Der; peenica Cuitanis Wan, local 2 eo Laciariss Cojo ablación El Coste LEO:
Oui Teléiona:1812213
Ministro de dicha Cartera conforme el Decreto Ejecutivo número
ocho (8) de veinticuatro (24) de mavo de dos mil diecisiete (2017) y
Decreto Ejecutivo número Quinientos diecisiete (No. 517) de veinie
(20) de septiembre de dos mil dieciocho (2018). a quien en adelante se
le denominará “EL. MINISTERIO”: por oro lado comparece el
INGENIERO HÉCTOR ENRIQUE VILLALOBOS HERRERA,
declara ser de estado civil casado. de cuarenta y cinco años de edad.
declara ser de profesión Ingeniero, a nombre y representación de la
COMPAÑÍA GRAN TIERRA ENERGY COLOMBIA, LLC.. en
calidad de Apuderado Especial y como tal representante legal de la
Compañía, a quicn en adelante se le denominará “CONTRATISTA”

Los comparecientes son de nacionalidad ecuatoriana el primero y
colombiana el último. mayores de edad, domiciliados en esta ciudad
de Quito. Distrito Metropolitano. hábiles y capaces para contratar y
obligarse, a quienes de conocer doy fe, en virtud de haberme exhubido
sus documentos de identificación y nombramientos cuyas coplas
futostáticas debidamente certificadas por mí. asrego a esta escritura
como documentos habilitantes, asi como el certificado electrónico de
datos del Registro Civil, con su autorización: advertidos por mí en el
objeto y resultado de esta escritura pública, así como examinados que
fueron en forma aislada y separada de que comparecen al
otorgamiento de esta escritura sin coacción. amenazas. temor
reverencial. ni promesa o seducción de conformidad a las minutas que
me entregan. contenida en las siguientes clausulas: SEÑOR
NOTARIO: Sirvase incorporar en el protocolo de escrituras públicas

a su cargo. uma que contenga el siguiente Contrato de Participación
para la exploración y explotación de hidrocarburos (Petróleo Crudo).

en el Bloque Charapa de la Región Amazónica ecuatoriana. contenido
Dr. Raúl Cevallos Pérez

en las siguientes cláusulas: COMPARECIENTES.- Para la

suscripción de este Contrato comparecen: por una parte. el Estado

o ecuatoriano por intermedio de Ministerio de Energia y Recurss
NOTARÍA ME , ,
SEXAGÉSIMa — Naturales No Renovables, en adelante el "Ministerio", representado />

5 ar, pr Ol. (7
por el ingeniero Carlos Enrique Pérez Garcia co su calidad «de Í

: > A . wI
Ministro, conforme el Decreto Ejecutivo Mimero Ocho (No, 8) de

,
,

veimicuatro (24) de mayo de dos mil diecisiete (2017) y Decreto
Ejecutivo Número Quinientos diecisiete (No. $17) de veinte (20) de
septiembre de dos mil dieciocho (2018): que se incorpora como
documento habilitante: y, por otra parte. la compañia Gran Tierra
Energy Colombía £LC, en calidad de Contratista del Bloque
Charapa, en adelante “Contratista”, representado por el señor Hector
Enrique Villalobos Herrera, de nacionalidad colombiana, en su calidad
de apoderado especial y como tal representante legal de la compañía.
de conformidad con el poder que se incorpora como habilitante del
presente instrumento. CLÁUSULA PRIMERA.
ANTECEDENTES: Uno punto Uno: Constitución de la República
del Ecuador.- a) Los articulos uno. trescientos diecisiete y
cuatrocientos ocho de la Constitución de la República del Ecuador.
establecen que los Recursos Naturales No Renovables del territorio
del Estado Ecuatoriano pertenecen a su patrimonio imalienable,
inembargable, irrenunciable e imprescriptible; b) El artículo
doscientos sesenta y uo (261), numeral once (11), determina que: 'El
Estado central tendrá competencias exclusivas sobre: (...) once (11).
Los recursos energéticos: minerales, hidrocarburiferos (...), e) El
artículo trescientos trece (313) establece que: “(...) El Estado se
reserva el derecho de administrar. regular, controlar y gestionar los
sectores estratégicos, de conformidad con los principios de

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Telélano:3812213
sostenibilidad ambiental, precaución, prevención y eficiencia. (...) Se
consideran sectores estratégicos (..) los recursos naturales no
renovables”; d) El artículo trescientos dieciséis (316) de la
Constitución de la República del Ecuador, establece que: “El Estado
podrá delegar la participación en los sectores estratégicos y servicios
públicos a empresas mixtas en las cuales tenga mayoría accionaria. La
delegación se sujetará al interés nacional y respetará los plazos y
límites fijados en la ley para cada sector estratégico. El Estado podrá,
de forma excepcional, delegar a la iniciativa privada y a la economía
popular y solidaria, el ejercicio de estas actividades, en los casos que
establezca la ley." Uno punto Dos. Ley de Hidrocarburos.-
“Artículo Doce -A: Son contratos de participación para la exploración
y explotación de hidrocarburos, aquéllos celebrados por el Estado por
intermedio de la Secretaría de Hidrocarburos, mediante los cuales
delega a la contratista con sujeción a lo dispuesto en el numeral uno
(1) del artículo cuarenta y seis (46) de la Constitución de la República
del Ecuador, la facultad de explorar y explotar hidrocarburos en el
área del contrato, realizando por su cuenta y riesgo todas las
inversiones, costos y gastos requeridos para la exploración, desarrollo
y producción. La contratista, una vez iniciada la producción tendrá
derecho a una participación en la producción del área del contrato, la
cual se calculará a base de los porcentajes ofertados y convenidos en
el mismo, en función del volumen de hidrocarburos producidos. Esta
participación, valorada al precio de venta de los hidrocarburos del área
del contrato, que en ningún caso será menor al precio de referencia,
constituirá el ingreso bruto de la contratista del cual efectuará las
deducciones y pagará el impuesto a la renta, de conformidad con las

reglas previstas en la Ley de Régimen Tributario Intemo. (...) En caso
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

de devolución 6 abandono total del Area del contrato por la
contratista, nada deberá el Estado y quedará extinguida la relación
contractual.”; “Artículo Diecinueve: La adjudicación de los contratos
á los que se refieren los aniculos uno. dos y tres de e Lay 4
efectuará el Ministerio Sectorial mediante licitación, con excepcióntie |
los que se realicen con empresas estatales o subsidiarias de estas: con
países que integran la comunidad internacional, con empresas mixtas
en las cuales el Estado tenga mayoria accionaria y los de obras o
servicios especificos. Para las adjudicaciones. el Ministerio Sectorial
conformará un Comité de Licitaciones que se integrará y funcionará
de conformidad con el Reglamento. Las bases, requisitos y
procedimientos para las licitaciones serán determinados por el Comité
de Licitaciones de conformidad con la Constitución y la Ley. Para las
licitaciones el Ministerio Sectorial promoverá la concurrencia del
mayor número de ofertas de compañías de probada experiencia,
capacidad técnica y económica. Las resoluciones del Comité de
Licitaciones causan ejecutoria." Con fecha quince (13) de mayo de
dos mil dieciocho (2018) se emitió el Decreto Ejecutivo Número
Trescientos noventa y nueve (No, 399). publicado en el Registro
Oficial Suplemento numero doscientos cincuenta y cinco (No. 235)
de cinco (5) de junio de dos mil dieciocho (2018). El artículo tres (3)
del referido Decreto Ejecutivo establece que: “Una vez concluido el
proceso de fusión por absorción, todas las competencias, atribuciones,
funciones, representaciones y delegaciones constantes en leyes,
decretos. reglamentos y demás normativa vigente que le
correspondian al Ministerio de Electricidad y Energía Renovable, al
Ministerio de Minería, y a la Secretaria de Hidrocarburos serán
asumidas por el Ministerio de Energia y Recursos Naturales No

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno»
Quitumbe. Teléfono;3812213
Renovables”, Uno punto tres. Mediante Resolución Número cero
cuatrocientos sesenta y seis (No. 0466) de veintitrés de abril de dos
mil dieciocho, el Secretario de Hidrocarburos definió las áreas y
coordenadas planas UTM de los vértices que conforman Jos bloques
petroleros INDIANILLA, PALO AZUL, CHARAPA,
CHANANGUE, LAGO AGRIO, SHUSHUFINDI-LIBERTADOR,
CUYABENO-TTPISHCA, PERICO, IGUANA, SAHINO, ARAZÁ
ESTE, ESPEJO, y PAÑAYACU NORTE. Uno punto Cuatro. El

doce de julio de dos mil dieciocho, mediante Decreto Ejecutivo

Número cuatrocientos cuarenta y nueve (No. 449), el Presidente
Constitucional de la República, expidió la reforma al Reglamento para
la Aplicación de la Ley Reformatoria a la Ley de Hidrocarburos,
expedido rnediante Decreto Ejecutivo número mil cuatrocientos
diecisiete (No. 1417), publicado en el Registro Oficial número
trescientos sesenta y cuatro (No. 364) de veintiuno de enero de mil
novecientos noventa y cuatro (1994) y sus reforma, a través del cual se
sustituyó el Título 1 "Contrato de Participación”. Uno punto Cinco.
Al amparo de lo previsto en el artículo diez (10) del Reglamento a las
Reformas a la Ley de Hidrocarburos, expedido mediante Decreto
Ejecutivo número quinientos cuarenta y seis (No. 546), publicado en
el Registro Oficial número trescientos treinta (No. 330) cl veintinueve
(9) de noviembre de dos mil diez (2010), la Socretaria de
Hidrocarburos encargada, con oficio Número SH guión dos mil
dieciocho guión cero trescientos sesenta y uno guión cero F (No. SH-
2018-0361-0F) de veinte (20) de agosto de dos mil dieciocho (2018)
remitió el informe de aceptación y aprobación del informe de
excepcionalidad de veinticinco (25) de julio de dos mil dieciocho

(018), y recomendó a los Miembros dej Comité de Licitación
Dr. Raúl Cevallos Pérez

o Hidrocarburifera (COLH) proceder a la delegación para exploración s
¡9 explotación de Hidrocarburos a la iniciativa privada, de las áreas
K Arazá Este, Perico, Iguana, Pañayacu Norte, Sahino, Espejo. harapz ,
SEXAGÍSMA y Chanangue. Uno punto Seis. Con fecha veintiuno (21) de Agosto dé) T

dos mil dieciocho (2018), el Comité de Licitación Hidrocarhutifera | y
(COLH) se reunió en sesión extraordinaria. a fin de conocer-el
informe de excepcionalidad recomendado por la Secretaria de
Hidrocarburos: y, aprobó los documentos precontractuales para la
licitación de la Ronda Intracampos, mediante Resolución Número
COLH guión cero ciento sesenta y seis gujón veintiuno guión cero
ocho guión dos mil dieciocho (No. COLA-0166-21-08-2018), Uno
punto Siete. Mediante convocatoria realizada por la prensa el seis (6)
de septiembre de dos mil dieciocho (2018). el Comité de Licitación
Hidrocarburifera (COLH) convocó a participar en la X1l Ronda de
Licitación. denominada "Ronda Intracampos". a las empresas
nacionales o extranjeras. estatales o privadas. Uno punto Ocho. El
doce (12) de matzo de dos mii diecinueve (2019). el Comité de
Licitación Hidrocarburifera (COLH), recibió y aperturó el sobre único
de la oferta para el Bloque Charapa presentada por la compañía Gran
Tierra Enerey Colombia. LLC.. anteriormente denominada Gran
Tierra Energy Colombia Ltd. Uno punto Nueve. Mediante
Resolución Número COLE guión ciento setenta y uno guión cero
nueve guión cero cuatro guión dos mil diecinueve (No, COLH-171-
09-04-2019) de nueve (9) de abril de dos mil diecinueve (2019), el
Comité de Licitación Hidrocarburifera (COLH) aprobó el informe de
la Comisión de Evaluación y Calificación de Ofertas para el Bloque
Charapa, constante en los memorandos Números MERNNR guión
SEEPGN guión dos mil diecinueve guión. cero cero veintitrés guión

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Telétono:3812213
ME (Nos. MERNNR-SEEPGN-2019-0023-ME) de dos (2) de abril de
dos mil diecinueve (2019) y MERNNR guión SEEPGN guión dos mil
diecinueve guión cero cero treinta y uno guión ME (MERNNR-
SEEPGN-2019-0031-ME) de nueve (9) de abril de dos mil diecinueve
(Q019). y resolvió recomendar al Ministro de Energía y Recursos
Naturales No Renovables, adjudique el Contrato de Participación para
la Exploración y Explotación de Hidrocarburos (Petróleo Crudo), en el
Bloque Charapa de la Región Amazónica ecuatoriana a la empresa
Gran Tierra Energy Colombia, LLC. Uno punto Diez. El Ministro de

Energía y Recursos Naturales No Renovables, mediante Resolución

Número MERNNR guión MERNNR guión dos mil diecinueve guión
cero cero cero cuatro guión RM (No. MERNNR-MERNNR-2019-
0004-RM) de dieciocho de abril de dos mil diecinueve, adjudicó el
Contrato de Participación para la Exploración y Explotación de
Hidrocarburos (Petróleo Crudo), en el Bloque Charapa de la Región
Amazónica ecuatoriana a la empresa Gran Tierra Energy Colombia,

LLC., misma que fue reformada mediante Resolución número

MERNNR guión MERNNR guión dos mil diecinueye guión cero cero
diez guión RM (No. MERNNR-MERNNR-2019-0010-RM) de veinte
de mayo de dos mil diecinueve. CLÁUSULA SEGUNDA.
DOCUMENTOS DE ESTE CONTRATO: Dos punto Uno.
Documentos Habilitantes.- Son documentos habilitantes de este
Contrato y se protocolizan como tales, los siguientes: Dos punto Uno
punto Uno. Resolución Número MERNNR guión MERNNR guión
dos mil diecinueve guión cero cero diez guión RM (No. MERNNR-
MERNNR-2019-0010-RM) de veinte (20) de mayo de dos mil
diecinueve (2019), en la cual se elimina y deja sin efecto el artículo
Tres (3) de las Resoluciones Número MERNNR guión MERNNR
Dr. Raúl Cevallos Pérez

o Le dos mil diecinueve guión cero cera cero uno guión RM (No.

E 77 ! BNNR-MERNNR-2079-0001-R32);: Número MERNNK un
- MERNNR guión dos mil ciocinueve guión cero cero dos guion. E)
NOTARIA

sexaGEstMa (No, WMERNNR-MERNAR-2019-0002-RM). número MERNNEC
guión MERNNR guión dos mil diecinueve guión cero cero dara Tres
guión RM (No. MERNNR-MERNNR-2019-0003-RM) Número
MERNNR guión MERNNR guión dos mil diecinueve guión cero cero
cero cuatro guión RM (No, MERNNR-MERNNR-2019-0004-RM):
Número MERNNR guión MERNNR guión dos mil diecinueve guión
cero cero cera cinco guión RM (No. MERNNR-MERNNR-2019-
0005-RM); Número MERNNR guión MERNNR guión dos mil
diecinueve guión cero cero cero seis guión RM (No, MERNNR-
MERNNR-2019-0006-RM) Número MERNNR guión MERNNR
guión dos mil diecinueve guión cero cero cero siete guión RM (No,
MERNNR-MERNNR-2019-0007-RM). Dos punto Uno punto Dos.
Copia de los Decretos Ejecutivos Números ocho (8) de veinticuatro
(Q4) de mayo de dos mil diecisiete (2017) y quinientos diecisiete
(517) de veinte (20) de septiembre de dos mil dieciocho (2018): Dos
punto Uno punto Tres. Copia certificada del poder especia) olorgado
para la suscripción del contrato y que acredita la representación legal
de la Contratista: Dos punto Uno punto Cuatro. Certificado que
acredita la existencia legal de la Contratista. al amparo de las Leyes de
la República del Ecuador: Dos punto Uno punto Cinco. Copias de
los antecedentes del proceso licitalorio: Dos punto Uno panto Cinco
punto Uno, Resolución número COLH guión ciento setenta y uno
guión cero nueve guión cero cuatro guión dos mil diecinueve (No.
COLH-171-09-04-2019) de nueve (9) de abril de dos mil diecinueve
2019), el Comité de Licitación Hidrocarburifera (COLH) aprobó el

Dir.. Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
informe de la Comisión de Evaluación y Calificación de Ofertas para
el Bloque Charapa. constante cn los memorandos números MERNNR
guión SEEPGN guión dos mil diecinueve guión cero cero veintitrés
guión ME (Nos. MERNAR-SLEPGN-2019-0023-ME: de dos (2) de
abril de das mil diecinueve (2019) y MERNNR guión SEEPGN guión
diecinueve guión cero cero treinta y uno guion ME (MERNNR-
SEEPGN-2019-003 1-ME) de nueve (9) de abril de dos mil diecinueve
(2019), y resolvió recomendar al Ministro de Energía y Recursos
Xaturales No Renovables, adjudique el Contrato de Participación para
la Exploración y Explotación de Hidrocarburos (Petróleo Crudo), en el
Bloque Charapa de la Región Amazónica ecuatoriana a la empresa
Gran Tierra Encrey Colombia, LIC.: Dos punto Uno punto Cinco
punto Dos. Resolución número MERNNR guión MERNAR guión
dos mil diecinueve guión cero cero cero cuatro (No MERNNR-
MERNNR-2019-0004) de dieciocho (18) de abril de dos mil
diecinueve (2019), mediante la cual el Ministro de Energía y Recursos
Naturales No Renovables adjudicó el Contrato de Participación para la
Exploración y Explotación de Hidrocarburos (Petróleo Crudo), en el
Bloque Charapa de la Región Amazónica ecuatoriana a la empresa
Gran Tierra Energy Colombia, 1,.1.C. Dos punto Dos. Documentos
Anexos.- Forman parte integranto de este Contrato los siguientes
anexos: Ánexo A Mapa del área y coordenadas planas de los vértices
del Árca del Contrato: Anexo B Plan Exploratorio Minimo (Solicitado
más Adicional Ofertado), Anexo € Ejemplo de cálculo de la
Participación de la Contratista: Anexo D Ejemplo de aplicación de la
fórmula para la corrección por la calidad del Petróleo Crudo: Anexo E
Reglamento de Contabilidad, Control y Fiscalización de los Contratos

de Participación para la Exploración y Explotación de Hidrocarburos:
FIT IAANAAA A AAA AAA  A A I IAI1 1131444444

Y

AÚTARÍA
TLXAGESISLA

Dr. Raúl Cevallos Pérez

Anexo F Ejemplo de aplicación del Ajuste Soberano: Anexo 6

Garantía Solidaria de Casa Matriz y copia de la G

rantía 1 Periodo y:
de Exploración: Anexo H Listado de las pólizas de seguros previstas ]
en este Contrato; Anexo J Procedimiento de Leyanis;: ¡nexo J
Pronunciamiento favorable del Procurador Generel del Estado a la
Cláusula de Controversias; Anexo K Libro de Propiedad, Planta y
Equipo (de ser el caso). CLÁUSULA TERCERA. MARCO
LEGAL DE LA CONTRATACIÓN (LEGISLACIÓN
APLICABLE): Tres punto Uno. Este contrato y sus anexos se
regirán e interpretarán de conformidad con la legislación Ecuatoriana.
'Tres punto Dos. Los derechos y obligaciones de las Partes según este
Contrato. incluyendo cualquier anexo, se ejecutarán de acuerdo cón la
Normativa Aplicable. Tres punto Tres. La Contratista declara
expresamente que liene pleno conocimiento de la legislación
ecuatoriana, CLÁUSULA CLARTA. INTERPRETACIÓN DE
ESTE CONTRATO: Cuatro punto Uno. Interpretación.- Este
Contrato es uá contralo administrativo. regulado por la normativa
ecuatoriana aplicable, por lo que. las Partes convienen en que
interpretarán este Contrato de acuerdo a dicha normativa, incluyendo
las disposiciones del Título Décimo Tercero (XII!) del Libro Cuarto
(IV) del Código Civil, dejando establecido que los títulos y el orden de
las cláusulas y subcláusulas sólo tienen propósitos de identificación y
referencia: Cuatro punto Uno punto Uno. Cualquier tolerancia de
las Partes referida a la falta de cumplimiento de las obligaciones
establecidas en este Contrato. en ningún caso implicará cambio O
alteración de sus estipulaciones, y tal hecha no constituirá precedente
para la. interpretación de este Contrato. ni fuente de derechos en favor
de la Parte que incumphó obligaciones. Cuatro punto Uno punto

Dir: Avenida Quitambe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno:-
Quitumbe, Teléfono;3812213
Dos. En caso de gue existan contradicciones o conflicios entre las
disposiciones de este Contrato y sus anexos o entre cada umo Je ellos.
las Partes acuerdan cl siguiente orden de prelación, siendo el primero
de ellos el gue prevalecerá sobre los demás v así sucesivamente: (1) los
lérminos y condiciones de las Bases de Contratación, (11) los términos
Y condiciones de este Contrato y (11) los demás anexos mencionados
en la Cláusula Dos punto Dos (2.2) de este Contrato. Cuatro punto
Dos, Idioma.- Este Contrato es redactado y suscrito por las Partes en
idioma castellano y dicha versión será considerada para todos sus
efectos como la ímica válida. Las comunicaciones que se cursaren las
Partes, así como la información requerida por la Ley Aplicable serán
redactadas cn idioma castellano, excepto aquellos reparies de
naturaleza técnica que, por su indole altamente especializada, deban
ser presentados en oro idioma, en cuyo caso. de considerarse
indispensable por el Ministerio de Energía y Recursos Maturales Mo
Renovables, deberán ser acompañados con una traducción ul
castellano, realizada de conformidad con la Ley Aplicable, a costo de
la Contraústa Cuatro punto Tres. Definiciones.- Salvo que se
estipule la contrario en este Contrato. los siguientes términos en
mayúscula inicial tendrán el significado que se indica a continuación.
El singular mcluirá el plural y viceyersa, en la medida que el contexto
de este Contrato lo requiera. Cuatro punto Tres punto Uno,
Actividades de Exploración: Son consideradas actividados de
exploración las siguientes: a) Estudios geológico-petroleros orientados
a defínir la existencia y evolución de los sistemas petroleros en las
cuencas sedimentarias, b) Estudios geofisicos. en sus diferentes fases
(Adquisición, Procesamiento, Reprocesamiento, Interpretación y

Reinterpretación) y tipos. (Magnetometría, Gravimetría, Aero

06000000 AEAIIAABEIEIDABIAABAAAAIADAUDA
OEP rr rca rre raras elena

A e

NUTAKÍA

SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

gravimetria, Sísmica Dos D (2D), y Tres D (3D). terrestre y marina)

€) Estudios de sensores rembros (fos aéreas. imágenes salelfiales

radar aéreo, ett,), d) Estudios geootilimicos de superfiaie 2 $0

diferentes fases y tipos. e) Perforación de pozos exploralarjos: yb |
Toda actividad que tenga como objetivo nblener intormasjón de los
elementos y procesos de los sistemas petrolíferos, asi come de las
plays, prospectos y pre-prospectos (leads) hidrocarburiferos, Cuatro
punto Tres punto Dos. Actividades de Exploración Adicional; Son
aquellas Actividades de Exploración, que la contratista ejecute durante
el Periodo de Explotación. Cuatro punto Tres punto Tres,
Actividades en el Periodo de Explotación: Son el conjunto de
actividades que permiten poner en producción el Petróleo Crudo desde
el subsuelo hasta la superficie. su recolección, tratamiento.
procesamiento en el campo y tanspone hasta el Centro de
Fiscalización y Entrega. Comprende el desarrollo y producción de
petróleo. y todo tipo de operaciones de producción primaria

secundaria y mejorada, que permitan llevar los hidrocarburos

on
especificaciones de calidad para el transporte. hasta los centros de
fiscalización y entrega O los puntos de fiscalización, Cuatro punto
Tres puoto Cuatro. Actividades de Recuperación Primaria: son
actividades que se desarrollan en el Periodo de Explotación donde el
flujo va desde el vacirniento hasta el pozo, mediante la energía natural
del reservorio. Cuarro punto Tres punto Cinco. Actividades de
Recuperación Secundaria: Son las actividades que se desarrollan en
el Periodo de Explotación, donde el flujo. desde el yacimiento hasta el
pozo, es ayudado por la inyección de agua y/o gas como complemento
a la energia natural del reservorio. Cuatro punto Tres punto Seis.
Actividades de Recuperación Mejorada: Son el conjumo de

Dir.- Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Mabitaciona: El Guayanay Uno.-
Quitumbe. Teléfono:3812213

ed
actividades de producción de hidrocarburos. donde se utilizan técnicas

sot

vadas de desplazamiento físico para mejorer la recuperación de
hidrocarburos: y que alteran las propiedades originales de la roca 30
Muidos, Las técnicas cmpleadas durante la Recuperación Mejorada
pueden iniciarse en cualquier momento durante la vida produciva de
un yacimiento. Cuatro punto Tres punto Siete. Activo Fijo: Es
cualguier bien no fungible de naturaleza mueble O inmueble.
adquirido, construido o suministrado por la Contratista para las
actividades previstas en este Contrato, con una vida úti] que exceda de
un año y mayor a un mil Dólares (115D 1.000). conforme lo
establecido en el Reglamento de Contabilidad. Control y Fiscalización
de los contratos de Participación para la Exploración y Explotación de
Hidrocarburos. Cuatro punto Tres punto Ocho, Administración del
Contrato: Corresponde al Ministerio de Energía y Recursos Naturales
No Renovables la administración de este Contrato y el control de su
ejecucion, de conformidad con la Ley Aplicable y las estipulaciones
del presente Contrato. Cuatro punto Tres punto Nueve. Aforo: Es el
proceso mediante el cual se mide la altura de un hidrocarburo tiguido
en un recipiente. Cuatro punto Tres punto Diez. Agencia de
Regulación y Control Hidrocarburifero (ARCH): Es el organismo
vécnico-administrativo, encargado de regular. controlar y fiscalizar las
actividades técnicas y operacionales en las diferentes fases de la
industria bidrocarburifera, que realicen les empresas públicas O
privadas. nacionales, extranjeras, empresas mixtas, Consorcios,
asociaciones, u vtras lormas contractuales y demás personas naturales
GO jurídicas, nacionales O extranjeras que ejecuten actividades
hidrocarburifcras en el Ecuador. Cuatro punto Tres punto Once.

Ambiente: Se entiendo al ambiente como un sistema global integrado

DOGOCLOELEDDLALE EIC LIDIA

NOTA Ria
SEMAGISIMA

Dr. Raúl Cevallos Pérez

por componentes naturales y sociales, constituidos a Ss vez por,
elementos biofisicos. en su interacción dinámica con el ser húmamo, AS
mocluwidas sus relaciones socioeconómicas y socioculturales. Cuatrl' 0
punto [res punto Doce. Año Fiscal: Es cl periodo de dones 012)
meses comprendido entre el primero (1) de enero y el treinta 4 uno
(31) de diciembre de cada año, Cuatro punto Tres punto Trece.
APL. por sus siglas en inglés es el American Petroleum Institute.
Cuatro punto Tres punto Catorce. Área del Contrato: Es la
superficie y su proyección vertical en el subsuelo cn la cual la
Contratista, conforme a la Ley de Hidrocarburos, está autorizada en
virtud de este Contrato para efectuar actividades de exploración y
explotación de hidrocarburos. Superficie que se detalla en el Anexo A.
Cuatro punto Tres Punto Quince. Auditoria Ambiental: es ina
herramienta de gestión que abarca conjunmios de ¡métodos y
procedimientos de carácter fiscalizador, que son usados por la
Autoridad Ambiental competente para evaluar el desempeño
ambicntal de un proyecto, óbra o actividad. Cuatro punto Tres
punto Dieciséis. Autoridad Ambiental; Es el Ministerio del
Ambiente que a través de su dependencia técnico - administraliva
controlará, fiscalizará y auditará la gestión socio ambiental. Realizará
la evaluación, aprobación de los estudios ambientales. emisión de
licencias e inclusiones ambientales y el seguimiento de las actividades
hidrocarburifcras en materia ambiental en todo el territorio
ecuatoriano de conformidad con la Normativa Aplicable. Cuatro
punto Tres punto Diecisicte. Barril: Es la inidad de producción de
Petróleo Crudo. equivalente en volumen a cuarenta y dos (42) galones
de los Estados Unidos de América, medido a condiciones estándar.
Cuatro punto Tres punto Dieciocho. Beneficios acumulados de la

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumhe, Feléfono:3812213
Contratista: 5on los Flujos de Caja Netos Corrientes anuales
acumulados asociados 4 este Contralo. Cuatro punto Tres punto
Diecinueve. Beneficios acumulados del Estado: Constituyen la
Participación del Estado el Impuesto a la Renta, la Participación
Laboral atribuible al Estado de conformidad con la Ley de
Hidrocarburos y. los valores resultantes del pago por parte de la
Contratista para cumplir las obligaciones establecidas en la
Codificación de la Ley Orgánica para la Planificación Integral de la
Circunscripción Territorial Especial Amazónica y de la Ley Número
Cuarenta. Cuatro punto Tres punto Veinte, Bloque: Es cl área
determinada en el Mapa de Bloques Petroleros certificado por el
Instituto Gcográfico Militar, cuyas delimitaciones y coordenadas sé
detallan en el Anexo 4. Cuatro punto Tres punto Veintiuno,
Cambio de Control: Es cualquier cambio directo o indirecto en el
Control de la Contratista, en el entendido de que luego de que opere
dicho Cambio de Control, la meva persona o empresa que ejerza el
control (1) controle a la Conrratista y/o (11) directa o indirectamente
posea al menos cincuenta por ciento (350%) de sus acciones que
conforman su capital u otro tipo de participación patrimonial. Cuatro
punto (res punto Veintidós. Campo: Es un área consistente de uno
o varios Yacimientos. todos ellos agrupados o relacionados a uma
mismá  Caracteristica estructural  gcológica O condiciones
estratieráficas en la que se tiene una O más acumulaciones de
hidrocarburos. Cuatro punto Tres punto Veintitrés. Campo
Unificado: Es un árca que contienc uno oO varios Yacimientos
Comunes. Cuatro punto Tres punto Veinticuatro, Casa Matriz; Es
la compañía o entidad que directa O indirectamente Controla a la

Filial, Sucursal o a la Subsidiaria. Cuatro punto Tres punto
y

NOTARÍA
SEXAGESIMA

Dr. Raúl Cevallos Pérez

Veinticinco. Centro de Fiscalización y Entrega: Sitios aprobados 2
determinados por la Agencia de Regulación Y Control ,
Hidrocarburifero. en los que se mide y determina la cantidad y cálida J..,
del Petróleo Crudo y el Gas Natural, con e! propósito de establecer losh
volúmenes oficiales transportados por ductos, consumos, entregas.
transferencia de custodia, entre otros. Cuatro punto Tres punto
Veintiséis. Comercialidad: La Contratista determinará la
comercialidad de los Yacimientos, para lo cual presentará un estudio
técnico y económico de comercialidad del o los Yacimientos
descubiertos, como parte de la información remitida al Ministerio de
Energía y Recursos Naturales No Renovables, para la aprobación del
Plan de Desarrollo. De conformidad cón la Ley Aplicable. al finalizar
el Periodo de Exploración, la Contratista podrá retener solamente las
áreas en donde se hubieren descubierto hidrocarburos comerciales.
Cuatro punto Tres punto Veintisiete. Compañías Relacionadas:
Para efectos de este Contrato. se consideran como Compañías
Relacionadas a: Casa Matriz.- Se entenderá a la empresa que directa O
indirectamente controle las decisiones de sus filiales, subsidiarias, 0
sucursales; Filiales o Subsidiarias.- Es la empresa directamente
controlada por su Casa Matriz, Agencias o Sucursales.- Es la empresa
directamente controlada por la Filial e indirectamente por la Casa
Matriz. Cuatro punto Tres punto Veintiocho, Condensado de Gas
Natural: Mezcla de hidrocarburo que permanece liquido a
condiciones estándar con alguna cantidad de propano y butano
disueltos en la mezcla, Cuatro punto Tres punto Veintinueve.
Condiciones Estándar: Condiciones de presión y lemperatura de
referencia para los hidrocarburos, Para temperatura es de quince coma
cinco (15.5) grados centígrados equivalente a sesenta (60) grados

Dir. Avenida Quitumbe Ñan. local A 29 y calle Pachamama, Conjunto Habitacional El Guayaray Uno.-
Quittmbe. Teléfono:3812213
Fahrenheit y para la presión uno (1) atm, equivalente a catorce coma
setenta y tres (14,73) psi Cuatro punto Tres punto Treinta.
Contratista: Es la empresa Gran Tierra Energy Colombia, L1.C.
Cuatro punto Tres punto Treinta y Uno. Contrato: Constituye el
presente instrumento incluidos sus documentos habilitantes y anexos.
Cuatro punto Tres punto Treinta y Dos. Control: Significa, cuando
es utilizado en relación con una persona jurídica, la facultad de dirigir
la administración o las políticas de dicha persona jurídica, directa o
indirectamente, bien sea a través de la propiedad de acciones u otros
títulos valores. A efectos de este Contrato, cuando una persona
jurídica posee directa o indirectamente más del cincuenta por ciento
(50%) de los poderes de voto de otra persona jurídica, se considera
que aquella tiene el Control de esa persona jurídica. Cuatro punto
Tres punto Treinta y Tres. Costos de Comercialización: Son los
costos razonables incurridos por el Estado o por la Contratista para la
comercialización del Petróleo Crudo, tanto en el mercado interno
como en el externo, incluyendo los egresos que se originen por el
almacenamiento necesario para tales operaciones de comercialización
y otros imprescindibles para el perfeccionamiento de dichas
operaciones. Cuatro punto Tres punto Treinta y Cuatro. Costos de
Transporte de la Contratista: Son los costos incurridos por la
Contratista para el transporte por Ductos Principales y Secundarios del
Petróleo Crudo producido en el Área del Contrato, desde los Centros
de Fiscalización y Entrega hasta los terminales de exportación o
centros de industrialización del volumen correspondiente a su
participación. Cuatro punto Tres punto Treinta y Cinco. Costos y
Gastos de la Contratista: Son los costos no capitalizables, razonables

y necesarios, incurridos directamente por la Contratista o
NOTARIA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

indirectamente a través de sus Compañías Relacionadas. dentro o
fuera del Ecuador. incluyendo los señalados en los. “Planes 3 7 Ñ
Presupuestos Anuales, aprobados por el Ministerio de Energía y! |-
Recursos Naturales No Renovables y presentados de acuerdo a la
clasificación establecida en el Reglamento de Contabilidad «aplicable,
Cuatro punto Tres punto Treinta y Seis. Daño Ambiental: Toda
alteración significativa que. por acción u omisión, produzca efectos
adversos al ambiente y sus componentes, afecte las especies, asi como
la conservación y equilibrio de los ecosistemas. Comprenderán los
daños no reparados o mal reparados y los demás que comprendan
dicha alteración significativa Cuatro punto Tres punto Treinta y
Siete. Desbalance: Constituye la diferencia positiva entre los
beneficios acumulados de la Contratista y los beneficios acumulados
del Estado. Cuatro punto Tres punto Treinta y Ocho. Dólar: Es la
moneda de los Estados Unidos de América y se abrevia (USD o US$),
Cuatro punto Tres punto Treinta y Nueve, Ductos Principales:
Oleoductos, gasoductos y poliductos, principales. Cuatro punto Tres
punto Cuarenta. Ductos Secundarios; Oleoductos y gasoductos,
secundarios. Cuatro punto Tres punto Cuarenta y Uno. EP
Petroecuador; Es la Empresa Pública de Hidrocarburos del Ecuador.
con personalidad juridica, patrimonio propio. autonomía
administrativa económica. financiera y operativa: con domicilio
principal en la ciudad de Quito, que tiene por objeto el desarrollo de
las actividades que le asigna la Ley Orgánica de Empresas Públicas y

el Decreto Ejecutivo trescientos quince (315) de dos mil diez (2010),
publicado en el Registro Oficial Suplemento número ciento setenta y
uno (No. 171) de catorce (14) de abril de dos mil diez (2010), y su
reforma contenida en el Decreto Ejecutivo Mil trescientos cincuenta y

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teléfono:3812213
uno guión A (1351-A), publicado en el Registro Oficial Suplemento
número ochocientos sesenta (No. 860) de fecha dos (2) de enero de
dos mil trece (2013). Cuatro punto Tres punto Cuarenta y Dos.
Estándares de la Industria Petrolera Internacional: Son aquellas
prácticas y procedimientos generalmente utilizados en la industria
petrolera, por operadores a nivel mundial, respaldados en criterios
técnicos, en condiciones y circunstancias similares a aquellas
experimentadas en relación con el o los aspectos relevantes de cada
Proyecto. Entre las cuales están: API, ASTM, DOT, SPE, OSHAS,
entre otras. Cuatro punto tres punto Cuarenta y Tres. Estado de
Excepción: El Presidente de la República podrá decretar el estado de
excepción en todo el territorio nacional o en parte de él en caso de
agresión, conflicto armado internacional o interno, grave conmoción
interna, calamidad pública o desastre natural, de acuerdo a lo
establecido en la Constitución de la República del Ecuador. Cuatro
punto Tres punto Cuarenta y Cuatro. Estudio de Impacto
Ambiental: Son documentos que proporcionan información técnica
necesaria para la predicción, estimación e identificación y evaluación
de los impactos ambientales y socio ambientales derivados de la
actividad hidrocarburífera; el cual contendrá la descripción de las
medidas específicas para prevenir, mitigar, controlar las alteraciones
ambientales resultantes de la ejecución de proyecto, obra o actividad.
Cuatro punto Tres punto Cuarenta y Cinco. Explotación
Anticipada: Son las actividades de desarrollo y producción que puede
efectuar la Contratista, dentro del Período de Exploración, previa
autorización del Ministerio de Energía y Recursos Naturales No
Renovables. Cuatro punto Tres punto Cuarenta y Seis. Fecha de

Vigencia: Es la fecha de la inscripción de este Contrato en el Registro

OOOO
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

de Hidrocarburos, desde la cual inicia su vigencia Cuatro punto
Tres punto Cuarenta y Siete. Fecha Efectiva: Es la Fooha de .
Vigencia Cuatro punto Tres punto Cuarenta y Ocho, 5
Fiscalización: Actividad de inspección y vigilancia estatal realizada '
para verificar el cumplimiento de requisitos, y condiciones técnicas y
administrativas, Cuatro punto Tres punto Cuarenta y Nueve.
Fuerza Mayor, Caso Fortuito o Situación de Emergencia: Para
efectos de este Contrato, un evento de Fuerza Mayor, Caso Fortuito o
Situación de Emergencia significará cualquier evento o circunstancia,
que (1) sea imposible de resistir, o de ser controlado por la Parte
obligada a cumplir la obligación de que se trate, (11) sea imprevisible
por dicha Parte o que aun siendo previsible por ésta, no pueda ser
evitada, en lodo o en parte, mediante el ejercicio de la debida
diligencia de dicha Parte, (111) que ocurra después de la Fecha Efectiva
de este Contrato, y (iv) que ocasione la obstrucción o demora, total o
parcial del cumplimiento de las obligaciones de alguna Parte, según
las estipulaciones de este Contrato. Esta definición comprende, pero
no se limita a, lo establecido en el Código Civil ecuatoriano, e incluye
terremotos, maremotos, inundaciones, deslaves, tormentas. incendios,
explosiones, paros, huelgas. disturbios sociales, actos de guerra
(declarada o no), actos de sabotaje. actos de terrorismo, acciones u
omisiones por parte de cualquier autoridad, dependencia o entidad
estatal, Queda entendido y convenido, sin embargo, que el Ministerio
de Energía y Recursos Naturales No Renovables podrá invocar como
actos constitutivos de Fuerza Mayor, cualquier acto u omisión de
cualquier agencia, organismo o autoridad estatal ecuatoriana, cuando
dichos actos u omisiones sean causados por otros hechos O
circunstancias que. a su vez, constituyan Fuerza Mayor, Para efectos

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
de este Contrato el término Caso Fortuito tendrá el mismo significado
que Fuerza Mayor. Cuatro punto Tres punto Cincuenta. Gas
Natural Asociado; Es la mezcla de hidrocarburos provenientes de
Yacimientos de Petróleo Crudo que a condiciones de presión y
temperatura de superficie pasan al estado gaseoso. Cuatro punto
Tres punto Cincuenta y Uno. Gas Natural Libre: Mezcla de
Hidrocarburos livianos que se encuentran en estado gaseoso en
condiciones normales de temperatura y presión en los yacimientos.
Compuesto en su mayor parte por metano, un poco de etano, pequeñas
cantidades de propano y butano; y otros. Cuatro punto Tres punto
Cincuenta y Dos. Gas Seco: Hidrocarburo en estado gaseoso,
compuesto casi exclusivamente por metano (CH4). Cuatro punto
Tres punto Cincuenta y Tres. Incremento de Reservas
Comercialmente Explotables: Es el aumento del volumen de
reservas (recuperables) proveniente de Actividades de Recuperación
Mejorada o nuevos descubrimientos por Actividades de Exploración
Adicional realizados por la Contratista y aprobadas por el Ministerio
de Energía y Recursos Naturales No Renovables. Cuatro punto Tres
punto Cincuenta y Cuatro. Ingreso Bruto de la Contratista: Es la
Participación de la Contratista, del volumen de Petróleo Crudo
producido en el Área del Contrato, valorada al precio de venta de
dicho Petróleo, que en ningún caso será menor al Precio de Referencia
del mes inmediato anterior a la fecha del embarque, así definido
constituirá el ingreso bruto de la Contratista del cual efectuará las
deducciones y pagará el impuesto a la renta, de conformidad con las
reglas previstas en la Ley de Régimen Tributario Interno y las Leyes
Aplicables. Cuatro punto Tres punto Cincuenta y Cinco.

Inversiones: Costos de capital realizados por la Contratista dentro de
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

la ejecución de este Contrato de Participación para la Exploración y
Explotación de Hidrocarburos, Cuatro punto Tres punto Cincuenta: e
y Seis. Legislación Ecuatoriana o Lev Aplicable; Se»refiere ala] j
Constitución de la República del Ecuador, Tratados Internacionales de'
los cuales el Ecuador sea parte, leyes, reglamentos, decretos, bases de
contratación, ordenanzas, y demás normativa aplicable para este
Contrato. Cuatro punto Tres punto Cincuenta y Siete, Licencia
Ambiental: Es el permiso ambiental que otorga la Autoridad
Ambiental Competente a una persona natural o jurídica para la
ejecución de un proyecto, obra o actividad. En ella se establece la
obligatoriedad del cumplimiento de la normativa ambiental aplicable
por parte del regulado para prevenir, mitigar o corregir Jos efectos
indeseables que el proyecto, obra o actividad autorizada pueda causar
en el ambiente. Cuatro punto Tres punto Cincuenta y Ocho,
Ministerio: Es el Ministerio de Energía y Recursos Naturales No
Renovables o aquel que lo sustituya. Cuatro punto Tres punto
Cincuenta y Nueve, Ministro: Es el titular del Ministerio. Cuatro
punto Tres punto Sesenta. Operadora: Es la empresa que ejecutará
todas las operaciones objeto de este Contrato por cuenta de la
Contratista. Cuatro pano Tres punto Sesenta y Uno. Parie o
Partes: Se refiere al Estado ecuatoriano representado por el Ministerio
de Energía y Recursos Naturales No Renovables o a la Contratista
individualmente, según fuere el caso, o se refiere conjuntamente al
Estado ecuatoriano y a la Contratista, Cuatro punto Tres punto
Sesenta y Dos. Participación de la Contratista: Es la parte de la
Producción Fiscalizada que Je corresponde a la Contratista,
determinada sobre la base de los porcentajes ofertados por la
Contratista y convenidos por las Partes, de conformidad con el detalle

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Telétono:3812213
de la Cláusula Décima Primera del presente Contrato. Cuatro punto
Tres punto Sesenta y Tres. Participación del Estado: Es la parte de
la Producción Fiscalizada que le corresponde al Estado Ecuatoriano.
Cuatro punto Tres punto Sesenta y Cuatro. Pasivo Ambiental: Es
aquel daño generado por una obra, proyecto o actividad productiva o
económica, que no ha sido reparado o restaurado, o aquel que ha sido
intervenido previamente pero de forma inadecuada o incompleta y que
continúa presente en el ambiente, constituyendo un riesgo para
cualquiera de sus componentes. Por lo general, el pasivo ambiental
está asociado a una fuente de contaminación y suele ser mayor con el
tiempo. Cuatro punto Tres punto Sesenta y Cinco. Periodo de
Exploración: Es el periodo que se inicia con la fecha de inscripción
de este Contrato en el Registro de Hidrocarburos y termina con la
declaratoria de Comercialidad de los Yacimientos de hidrocarburos y
aprobación del Plan de Desarrollo. Cuatro punto [res punto
Sesenta y Seis. Período de Explotación: Es el periodo que se inicia
con la declaratoria de Comercialidad de los Yacimientos de
hidrocarburos y con la aprobación del Plan de Desarrollo y finaliza
con la terminación del presente Contrato. Comprende el desarrollo y
la producción. Cuatro punto Tres punto Sesenta y Siete. Permiso
Ambiental: Es la Autorización Administrativa emitida por la
Autoridad Ambiental competente, que demuestra el cumplimiento del
proceso de regularización ambiental de un proyecto, obra o actividad
y por tal razón el promotor está facultado legal y reglamentariamente
para la ejecución de su actividad, pero se sujeta al cumplimiento de la
normativa ambiental aplicable, condiciones aprobadas en el estudio

ambiental y las que disponga la Autoridad Ambiental competente.

Cuatro punto Tres punto Sesenta y Ocho. Persona: Se refiere a la

'1OPOGOOCILIOCGLIOLILAILIICCEIIACAEBIAAIDAEIAAAAAAAAIIAAAA
NOTARIA
SEXAGESIMA

Dr. Raúl Cevallos Pérez

persona natural. corporación, sociedad, consorcio, fideicomiso O

cualquier otra entidad juridica, marriz, filial o subsidiaria. sucursal O

agencia. autoridad o subdivisión politica de la misma 0 cualquier,
organización internacional. Cuatro punto Tres punto Sesenta y! )
Nueve. Petroamazonas EP: Es la empresa estatal de expleración y
explotación de hidrocarburos, del Estado Ecuatoriano. o la empresa
que le suceda según la Ley Aplicable. Que tiene por objeto el
desarrollo de las actividades que le asigna la Ley Orgánica de
Empresas Públicas y el Decreto Ejecutivo Trescientos catorce (314)
de dos mil diez (2010). publicado en el Registro Oficial, Suplemento
número Ciento setenta y uno (No, 171) de catorce (14) de abril de dos
mil diez (2010). y su reforma contenida eu el Decreto Ejecutivo Mil
trescientos cincuenta y uno guión A, publicado en el Registro Oficial,
Suplemento Número Ochocientos sesenta (No. 860) de fecha dos (2)
de enero de dos mil trece (2013). Cuatro punto Tres punto Setenta.
Pozo: Obra de ingeniería, que consiste principalmente de un agujero
perforado con el objeto de conducir los fluidos de un yacimiento a la
superficie o viceversa, Cuatro punto Tres punto Setenta y Uno.
Pozo Direccional: Es aquel que tiene una desviación mayor a cinco
grados y menor de ochenta grados de la vertical, de manera que el
hoyo penetra en la formación de interés en coordenadas diferentes al
punto de partida en superficie. Cuatro punto Tres punto Setena y
Dos. Pozo De Desarrallo: Es aquel que se perfora en un campo
hidrocarburifero con el propósito de desarrollarlo, Cuatro punto Tres
punto Setenta y Tres. Pozo Exploratorio; Es aquel que se perfora
con el objeto de verificar acumulaciones de hidrocarburos en trampas
estructurales O estratigráficas O mixtas, detectadas por estudios
geológicos o geofisicos. Cuatro punto Tres punto Setenta y

Dir.. Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teléfono:3812213
Cuatro. Pozo Horizontal: Es aquel dirigido con un ángulo de
desviación comprendido entre ochenta y noventa (80 y 90) grados de
la vertical, se caracteriza por tener una sección horizontal en la
formación de interés, la misma que buza con el estrato y tiene un
punto de entrada o aterrizaje y un punto de finalización. Cuatro
punto Tres punto Setenta y Cinco. Pozo Vertical: Es aquel que
penetra en un ángulo recto con relación al plano horizontal. Cuatro
punto Tres punto Setenta y Seis. Petróleo Crudo: Es la mezcla de
hidrocarburos en estado líquido a condiciones de presión y
temperatura de superficie. Cuatro punto Tres punto Setenta y Siete.
Producción Anticipada: Es la Producción Fiscalizada obtenida en el
Periodo de Exploración. Cuatro punto Tres punto Setenta y Ocho.
Producción Fiscalizada: Es el volumen de Petróleo Crudo neto
producido en el Área del Contrato y fiscalizado por la ARCH en el
Centro de Fiscalización y Entrega. Cuatro punto Tres punto Setenta
y Nueve. Programas de Actividades y Presupuestos Anuales y
Quinquenales: Son el conjunto de actividades que la Contratista se
compromete a realizar en el Año Fiscal respectivo, y los Presupuestos
de las Inversiones, Costos y Gastos estimados para la ejecución de
dichas actividades, incluidas sus reformas. Los Programas de
Actividades, Presupuestos Anuales y Quinquenales guardarán relación
directa con los Planes previamente definidos. La aprobación de estos
Programas de Actividades y Presupuestos se realizará de conformidad
con la Cláusula Octava. Cuatro punto Tres punto Ochenta. Plan de
Desarrollo: Es el conjunto de actividades e inversiones estimadas que
la Contratista se compromete a realizar para desarrollar los
Yacimientos de hidrocarburos comercialmente  explotables,

descubiertos en el Período de Exploración. Cuatro punto Tres punto

FOCOOCOOPIOLLICIILICIACICICICICIIIIIIIIAAIAIIIIAIAIE
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

Ochenta y Uno. Plan de Desarrollo Adicional: Es el conjunto de
actividades e inversiones estimadas que la Contratista se compromete ]
a realizar para desarrollar los Yacimientos de Hidrocarburos
comercialmente explotables, producto de la exploración: adicional
realizada en el Periodo de Explotación. Cuatro punto Lres punto
Ochenta y Dos. Plan de Explotación Anticipada; Conjunto de
actividades e inversiones estimadas que la Contratista se compromete
a realizar durante el Periodo de Exploración, para desarrollar los
Yacimientos de hidrocarburos explotables descubiertos en el Período
de Exploración, Cuatro punto Tres punto Ochenta y Tres. Plan
Exploratorio Minimo: Es el conjunto de actividades compromeridas
que la Contratista se obligan a realizar durante el período de
exploración y sus correspondientes inversiones estimadas, detalladas
en el Anexo B del presente Contrato, las cuales han sido
comprometidas por la Contratista y, por lo tanto de cumplimiento
obligatorio, a su cuenta y riesgo aportando tecnología. capitales,
equipos, bienes y maquinarias. Corresponde al Programa Exploratorio
Minimo y el Plan Exploratorio Adicional Ofertado. Cuatro punto
Tres punto Ochenta y Cuatro, Plan Quinquenal:; Es el conjunto de
actividades proyectadas e inversiones estimadas, incluyendo las
reformas propuestas por la Contratista durante el Periodo de
Explotación, para los cinco (5) Años Fiscales siguientes al año de
presentación de dicho Plan, Este Plan Quinquenal será aprobado por el
Ministerio de Energía y Recursos Naturales No Renovables y
actualizado anualmente. Cuatro punto Pres punto Ochenta y Cinco.
Planes: Se refiere al Plan Exploratorio Minimo, Plan de Desarrollo.
Plan de Desarrollo Adicional, Plan de Explotación Anticipada y Plan
Quinquenal, Cuatro punto Tres punto Ocheota y Seis. Plazo:

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumpe. Telefono:3812213
Cuando este Contrato se refiera a "plazo", éstos se computarán en
forma continua y en días calendario; y, cuando se refiera a "término".
se computarán únicamente los días laborables, excluyendo los días
feriados con ámbito nacional o local, y de descanso obligatorio. En
lodos los casos en los que los plazos vencieran en días no laborables.
éstos se entenderán prorrogados hasta el primer día laborable
siguiente. Cuatro punto Tres punto Ochenta y Siete. Plazo de
Vigencia: Es el que se estipula en la Cláusula Séptima de este
Contrato. Cuatro punto Tres punto Ochenta y Ocho. Reglamento
de Contabilidad: Es el Reglamento de Contabilidad y de Control y
Fiscalización de los Contratos de Participación para Exploración y
Explotación de Hidrocarburos, cuyo objeto es establecer los criterios y
lineamientos contables que las Contratistas deben aplicar respecto A
las Inversiones. Ingresos. Costos y Gastos durante la vigencia de este
Contrato de Participación para la Exploración y Explotación de
Hidrocarburos. celebrado al amparo de la Ley de Hidrocarburos: así
como también establecer las normas y procedimientos para el control
y fiscalización de bienes de estos contratos por parte de la Agencia de
Regulación y Control Hidrocarburifero (ARCH). el cual se incorpora
como Anexo E. Cuatro punto Tres punto Ochenta y Nueve,
Reparación Integral: Es el conjunto de acciones, procesos y
medidas, incluidas las de carácter provisional, que aplicados tienden
Tundamentalmente a revertir impactos y daños ambientales; cvitar su
recurrencia; y facilitar la restitución de los derechos de las personas,
comunas, comunidades. pueblos y nacionalidades afectadas. Cuatro
punto Tres punto Noventa. Subcontratista: Persona natural o
juridica, que ejecute para la Contratista ina parte de las actividades o

le provee bienes o servicios para el cumplimiento de las actividades
e

NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

hidrocarburiferas. Cuatro punto Tres punto Noventa y Uno. Tasa
de Producción Permitida: Volumen óptimo de petróleo Erado
producido por unidad de tiempo, asignado a cada uno. de los¿/!
vacimientos productores en el pozo. Cuatro punto Tres punto y
Noventa y Dos. Tributos: Son los impuestos, tasas, contribuciones.
derechos arancelarios y demás derechos y gravámenes que deban ser
pagados al Estado Central y a los Gobiernos Autónomos
Descentralizados (GAD's), en virtud de la legislación tributaria
aplicable. Cuatro punto Tres punto Noventa y Tres. Ventas
Externas: Son las exportaciones de Petróleo Crudo efectuadas por EP
PETROECUADOR y/o por la Contratista y reportadas mensualmente
por EP PETROECUADOR. Cuatro punto Tres punto Noventa y
Cuatro. Yacimiento: Es todo cuerpo de roca en el cual se ha
acumulado petróleo, Gas Natural o ambos, y que se comporta como
una unidad independiente en cuanto a mecanismos de producción,
Cuatro punto Tres punto Noventa y Cinco. Yacimientos de
Petróleo Crudo: Son «guellos yacimientos que contienen
hidrocarburos, en estado líquido. a las condiciones iniciales de presión

y temperatura. Cuatro punto Tres punto Noventa y Seis. Otras
Definiciones: Cualquier otra definición necesaria para la aplicación de
este Contrato serán las establecidas en la Ley Aplicable y sus
Reglamentos. CLÁUSULA QUINTA. OBJETO: Cineo punto Uno.
Objeto del Contrato.- El objeto de este Contrato es la exploración y
explotación de hidrocarburos (Petróleo Crudo) en el Área del
Contrato, La Contratista ejecutará por su cuenta y riesgo todas las
inversiones, costos y gastos requeridos para la exploración, desarrollo

y producción de Petróleo Crudo en el Área del Contrato, a cambio de

lo cual, recibirá úna participación de la Producción Fiscalizada,

Dir.- Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213

F

calculada con base en los porcentajes convenidos en este Contrato.
Para el cumplimiento del objeto contractual, la Contratista se obliga
con el Estado ecuatoriano, a través del Ministerio de Energía y
Recursos Naturales No Renovables a ejecutar al menos las
Actividades de Exploración del Plan Exploratorio Mínimo dentro del
Periodo de Exploración y al menos las actividades de desarrollo y
producción comprometidas en los Planes pertinentes dentro del
Período de Explotación, aportando tecnología, capitales, equipos,
bienes y maquinarias para el cumplimiento de las obligaciones
establecidas en este Contrato. Cinco punto Dos. En el caso de
descubrirse Gas Natural, CO2, sustancias asociadas al Petróleo Crudo,
o Yacimientos de Petróleo Crudo de gravedad inferior a quince grados
(15% API en el Área del Contrato, se procederá conforme a lo
dispuesto en la Cláusula Vigésima Quinta de este Contrato y la Ley
Aplicable. CLÁUSULA SEXTA. DERECHOS Y
OBLIGACIONES DE LAS PARTES: Seis punto Uno. Derechos
sobre los Hidrocarburos.- Según el artículo cuatrocientos ocho (408)
de la Constitución de la República del Ecuador: "Son de propiedad
inalienable, imprescriptible e inembargable del Estado los recursos
naturales no renovables y, en general, los productos del subsuelo,
yacimientos minerales y de hidrocarburos, substancias cuya naturaleza
sea distinta de la del suelo, incluso los que se encuentren en las áreas
cubiertas por las aguas del mar territorial y las zonas marítimas; así
como la biodiversidad y su patrimonio genético y el espectro
radioeléctrico. Estos bienes sólo podrán ser explotados en estricto
cumplimiento de los principios ambientales establecidos en la
Constitución. El Estado participará en los beneficios del

aprovechamiento de estos recursos, en un monto que no será inferior a

¿'00O06OOIALILICICILICICAAIIACIIABIBIAAEAABEAAAAIIAAAA
"EY YY TT III A III

NOTARIA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

los de la empresa que los explota. (...)" Seis punto Uno punto Uno.Lá

celebración de este Contrato no concede a la Contratista, a más de dos.
derechos establecidos en el mismo. otros derechos sobre el suelo.

subsuelo o sobre cualquier recurso natural ahi existente, así como,

tampoco sobre las áreas que se expropiaren en favor del Ministeri de
Energia y Recursos Naturales No Renovables para la ejecución de este
Contrato. ni sobre sus servidumbres o sobre las obras que ahi se
realizaren. Seis punto Uno punto Dos. La delimitación del Área del
Contrato tiene por objeto, únicamente, determinar la superficie en la
cual la Contratista está obligada a realizar las actividades objeto de
este Contrato. Al término del Período de Exploración. la Contratista
podrá retener solamente las árcas en las que se hubieren descubierto
hidrocarburos comercialmente cxplotables, de conformidad con la ley
aplicable. Seis punto Uno punto Tres. La Contratista, una vez
iniciada la producción, tiene derecho a recibir, en el Centro de
Fiscalización y Entrega, su participación de la Producción Fiscalizada
del Área del Contrato, de conformidad con el porcentaje acordado.
Seis punto Uno punto Cuatro. La Contratista. en virmd de este
Contrato, no tiene derecho a explotar recursos naturales renovables ú
no renovables distintos del Petróleo Crudo existente en ei Área del
Contrato, aunque esos recursos hubieren sido descubiertos por ella;
excepto en los casos en que celebrare los contratos adicionales
previstos en este Contrato de conformidad com la Ley de
Hidrocarburos, Seis punto Uno punto Cinco. La Contratista que
celebre contratos para la exploración y explotación de Petróleo Crudo,
podrá suscribir contratos adicionales para la explotación de gas natural
o gas condensado si encontrare en el Área del Contrato yacimientos
explotables. Seis punto Uno punto Seis. La Contratista tenderá a la

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Telétono:3812213
optimización del uso del Gas Natural para la generación de energía
eléctrica, requerida para la exploración y/o explotación y/o transporte
de los hidrocarburos del Área del Contrato. Seis punto Uno punto
Siete. La Contratista dispondrá de los volúmenes de hidrocarburos del
Área del Contrato necesarios para autoconsumo como crudo
combustible para la generación de energía eléctrica para sus
operaciones de campo en el Área del Contrato, los que serán
controlados y auditados por la Agencia de Regulación y Control
Hidrocarburífero (ARCH). Estos volúmenes no formarán parte de la
Producción Fiscalizada. Seis punto uno punto Ocho. El Gas Natural
Asociado que se obtenga en la explotación de Yacimientos pertenece
al Estado, y sólo podrá ser utilizado por la Contratista en las
cantidades que sean necesarias para Operaciones de explotación y
transporte, o para reinyección a Yacimientos, previa autorización del
Ministerio de Energía y Recursos Naturales No Renovables y pago de
los derechos establecidos por la Agencia de Regulación y Control
Hidrocarburifero (ARCH), según la Ley Aplicable. La Contratista
deberá utilizar el Gas Natural Asociado y si este no fuera suficiente
podrá consumir Petróleo Crudo. El Gas Natural Asociado (con alto
contenido de propano y butano) proveniente de la explotación de
hidrocarburos, para proceder a su quema, deberá pagar los derechos

que fije el Ministerio de Energía y Recursos Naturales No

Renovables. La Contratista no podrá liberar a la atmósfera o quemar el

gas natural, sin autorización del Ministerio de Energía y Recursos

Naturales No Renovables, de conformidad con la normativa aplicable,

Seis punto Uno punto Nueve. El gas natural que se obtenga en la

explotación de yacimientos petrolíferos pertenece al Estado, y podrá

ser utilizado por la Contratista en las cantidades que sean necesarias

¿¡0CO0OOOALIOIILIIAIIICIACIAIICAIAAAIABAIIAAAIAIAAIAIIAA
l

Dr. Raúl Cevallos Pérez

para operaciones de explotación y transporte, o para reinyección

yacimientos, previa antorización del Ministerio de Energia y Recitsos, |

Naturales No Renovables. En vacimientos de condensudo 0 de

NOTARÍA
SEXAGÉSIMA elevada relación gas - petróleo, el Ministerio de Energía y Recursos.

Naturales No Renovables podrá exigir la recirculación del gas. Seis
punto Uno punto Diez. La Contratista, o sus Compañías
Relacionadas podrán intervenir en nuevas licitaciones o participar cn
Otros contratos para la exploración y/o explotación de hidrocarburos
en el Ecuador. de conformidad con la Ley Aplicable, Seis punto Dos.
Obligaciones de la Contratista.- Son obligaciones de la Contratista
además de otras obligaciones estipuladas en este Contrato y en la Ley
Aplicable, las siguientes: Seis punto Dos punto Uno. Inscribir este
Contrato en el Registro de Hidrocarburos, dentro del término de
treinta (30) días desde la fecha de su suscripción. Seis punto Dos
punto Dos. Obtener de la Autoridad Ambiental y de conformidad con
la Ley Aplicable el permiso ambiental para la ejecución de las
actividades programadas. cuya copia deberá ser entregada al
Ministerio de Energía y Recursos Naturales No Renovables. Seis
punto Dos punto Tres. Asumir la custodia de la infraestructura
hidrocarburifera existente en el Área del Contrato de conformidad con
el Anexo K. que fuere entregada a la Contratista, la misma que a la
finalización del Contrato será devuelta al Ministerio de Energia y

Recursos Namrales No Renovables. «en similares (O mejores

condiciones. salvo el desgaste natural por su uso normal o que se

hayan dado de baja de conformidad con la Ley Aplicable. Seis punto

Dos punto Cuatro. Cumplir con el objeto de este Contrato en los

iérminos y condiciones estipuladas y conforme a Jos Estándares de la
Industria Petrolera Internacional, Seis Punto Dos punto Cinco,

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teléfono:3812213
Cumplir con las actividades establecidas en el Plan Exploratorio
Mínimo y Planes que son de cumplimiento obligatorio e inversiones
estimadas, de conformidad con los cronogramas y presupuestos; así
como, con los Programas y Presupuestos Anuales y sus reformas, con
sus propios recursos técnicos, económicos y administrativos, pudiendo
subcontratar las obras, bienes y servicios requeridos, de conformidad
con la Cláusula Décima Octava. Seis punto Dos punto Seis.
Construir las obras civiles y facilidades petroleras de acuerdo a los
Planes y sus reformas; adquirir e instalar, a su costo, los equipos que
servirán para efectuar la medición de la calidad y cantidad del
hidrocarburo. Seis punto Dos punto Siete. Construir o ampliar a su
costo, todos los ductos y facilidades de transporte y almacenamiento,
desde los campos del Área del Contrato o que se incorporen en el
futuro, hasta el o los Centros de Fiscalización y Entrega de acuerdo
con el Plan de Desarrollo u otros Planes. Seis punto Dos punto Ocho.
Entregar al Ministerio de Energía y Recursos Naturales No
Renovables el volumen de Petróleo Crudo de la Participación del
Estado en el Centro de Fiscalización y Entrega, lugar hasta donde
llega la responsabilidad de la Contratista. Seis punto Dos punto
Nueve. Realizar las actividades técnicas y administrativas necesarias
para la evaluación, desarrollo y producción de los Yacimientos de
Petróleo Crudo comercialmente explotables. Seis punto Dos punto
Diez. Cumplir a su costo el Programa de Capacitación, de
conformidad con el Reglamento de Operaciones Hidrocarburíferas.
Seis punto Dos punto Once. Emplear un mínimo de ecuatorianos, de
conformidad con lo establecido en la Ley de Hidrocarburos y la Ley
Orgánica para la Planificación Integral de la Circunscripción

Territorial Especial Amazónica, referente al derecho al empleo

¿'1LOGOOILOOLLELOILOCLAICIIIAIIAIIIIAAIAEAAACCIIIAIAAIIAAA
PCEPOELOLLLILIDIIACLIECIAIAIAIIAAA LAR nto

=>

NOTARÍA
SENAGÍÉSIMA

Dr. Raúl Cevallos Pérez

preferente. Seis punto Dos punto Doce. Informar permanentemenle
al Ministerio de Energia y Recursos Naturales No Renovables sóbre la »
ejecución de este Contrato. Seis punto Dos punto Trece. Presentar de 3
la Agencia de Regulación y Control Hidrocarburifero (ARCH ) .
informes diarios dc producción. perforación y demás tepyries
requeridos conforme ul Reglamento de Operaciones
Hidrocarburiferas, así como un informe completo al término de cada
actividad, Seis punto Dos punto Catorce. Entregar al Ministerio de
Energía y Recursos Naturales No Renovables, a la Agencia de
Regulación y Control Hidrocarburifero (ARCH) y a la Autoridad
Ambiental. según su competencia, en los plazos previstos, copia de la
información técnica. ambiental y otro tipo de información relacionada
con las actividades de la Contratista referemes a la ejecución de este
Contrato, de conformidad con las disposiciones legales y
reglamentarias vigentes que la Contratista hubiese originado y
recopilado durante la ejecución de este Contrato. Seis punto Dos
punto Quince. Presentar para conocimiento del Ministerio de Energía
y Recursos Naturales No Renovables y aprobación de la Autoridad
Ambiental, de conformidad con la normativa vigente, el Programa y
Presupuesto Ambiental, que formarán parte imtegrame de los
programas y presupuestos. Seis punto Dos punto Dieciséis. Entregar
al Ministerio de Energia y Recursos Naturales No Renovables una
copia digital de los estudios ambientales aprobados por la Autoridad
Ambicntal. Seis punto Dos punto Diecisiete. Presentar en el primer
mes de cada año al Ministerio de Energía y Recursos Naturales No
Renovables y a la Agencia de Regulación y Control Hidrocarburifero
(ARCH) un informe detallado sobre las Inversiones, Costos v Gastos
de la Contratista, y las actividades ejecutadas en el año inmediato

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guavanay Uno -
Quitumbe, Teléfono:3812213
Dr. Raúl Cevallos Pérez

57 preferente. Seis punto Dos punto Doce. Informar permaneniemente

[Sy al Ministerio de Energia y Recursos Naturales No Renovables sobre la 7
SS la
> , 22 , F 1
: ejecución de este Contrato. Seis punto Dos punto Trece, Presentar 3"
NOTARIA q

sexacísima la Agencia de Regulación y Control Hidrocarburiferó (ARCH )
informes diarios de producción, perforación y demás Teportes
requeridos conforme al Reglamento de Operaciones
Hidrocarburíferas, así como un informe completo al término de cada
actividad. Seis punto Dos punto Catorce. Entregar al Ministerio de
Energía y Recursos Naturales No Renovables. a la Agencia de
Regulación y Control Hidrocarburifero (ARCH) y a la Autoridad
Ambiental, según su competencia, en los plazos previstos. copia de la
información técnica. ambiental y otro tipo de información relacionada
con las actividades de la Contratista referentes a la ejecución de este
Contrato, de conformidad con las disposiciones legales y
reglamentarias vigentes que la Contratista hubiese originado y
recopilado durante la ejecución de este Contrato. Seis punto Dos
punto Quince. Presentar para conocimiento del Ministerio de Energía
y Recursos Naturales No Renovables y aprobación de la Autoridad
Ambiental. de conformidad con la normativa vigente, el Programa y
Presupuesto Ambiental, que formarán parte integrante de los
programas y presupuestos. Seis punto Dos punto Dieciséis. Entregar
al Ministerio de Energia y Recursos Naturales No Renovables una
copia digital de los estudios ambientales aprobados por la Autoridad
Ambiental, Seis punto Dos punto Diecisiete. Presentar en el primer
mes de cada año al Ministerio de Energia y Recursos Naturales No
Renovables y a la Agencia de Regulación y Control Hidrocarburífero
(ARCH) un informe detallado sobre las Inversiones, Costos y Gastos
de la Contratista, y las actividades ejecutadas en el año inmediato

Dir.. Avenida Quitumbe Ñan, local A 23 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
anterior bajo este Contrato, de conformidad con la Ley de
Hidrocarburos. Seis punto Dos punto Dieciocho. Presentar hasta el
treinta (30) de abril de cada año al Ministerio de Energía y Recursos
Naturales No Renovables y a la Agencia de Regulación y Control
Hidrocarburífero (ARCH) copia de los estados financieros auditados
del ejercicio fiscal anterior, con los anexos de inversiones costos y
gastos clasificados de acuerdo el Reglamento de Contabilidad
correspondiente. Seis punto Dos punto Diecinueve. Proporcionar a
funcionarios previamente autorizados por el Ministerio de Energía y
Recursos Naturales No Renovables, personal de las Fuerzas Armadas,
Policía Nacional, relacionados con asuntos de seguridad y otros
funcionarios públicos, la información y las facilidades necesarias para
el cumplimiento de sus deberes y obligaciones que guardaren relación
con este Contrato. Además, proveerá temporal y ocasionalmente al
personal de las instituciones antes mencionadas, cuando las
circunstancias lo requieran y en un número razonable, en las
instalaciones de campo, las facilidades de transporte, alojamiento y
alimentación, en igualdad de condiciones que las suministradas al
personal de la Contratista de similar jerarquía, sin asumir ninguna
responsabilidad por los daños y perjuicios que puedan sufrir tales
funcionarios sus bienes y equipos al realizar su trabajo. Seis punto
Dos punto Veinte. Mantener registros contables de conformidad con
el Reglamento de Contabilidad, en idioma castellano, de todas sus
actividades técnicas, económicas, administrativas y ambientales, de
manera que se pueda constatar las Inversiones, Ingresos, Costos y
Gastos de la Contratista. Los documentos que por su naturaleza
técnica se presenten en otros idiomas, incluirán las respectivas

traducciones, si éstas fuesen requeridas por el Ministerio de Energía y

¿ÚÓ0COO0OCEOCOLIECLOOICAIAIAAIADIIAAIIAAAIIIAAAIIIDIAIVI A
coser rencia UIC cn drcOncr COn Creer

—=p

NOTARÍA
SEXAGESIMA

Dr. Raúl Cevallos Pérez

Recursos Naturales No Renovables u otras entidades de control. Seis
punto Dos punto Veintiuno. De conformidad con la Ley Aplidable lá
Contratista deberá proveer al Ministerio de Energia y Recurads/|
Naturales No Renovables, dentro del ámbito de sus competencias; 1
toda la información. datos o interpretaciones relacionadas con Tas
actividades llevadas a cabo en la ejecución de este Contrato.
incluyendo las de carácter científico, técnico y operativo obtenidos en
razón de sus trabajos y. en general, cualquier otra información similar
relevante, conforme Jo establece el Reglamento de Operaciones
Hidrocarburiferas. Seis punto Dos puntu Veintidós, Respetar los
derechos relativos a la propiedad industrial de terceros, manteniendo
al Mimsterio de Energía y Recursos Naturales No Renovables a salvo
de reciamaciones o pago de indemnizaciones resultantes del
incumplimiento de tal obligación, Seis punto Dos punto Veintitrés.
De ser el caso. celebrar con los Subcontratistas, de acuerdo a la ley
aplicable, los contratos que fueren necesarios para el cumplimiento del
objeto de este Contrato, supervisando, vigilando y asumiendo la
responsabilidad de responder por la ejecución de sus operaciones. Seis
punto Dos punto Veinticuatro, Contratar y mantener vigentes las
garantías y los seguros previstos en la ley aplicable y en este Contrato,
Seis punto Dos punto Veinticinco. Recibir estudiantes 0 egresados
de educación técnica superior relacionada con la industria de
hjarocarburos, en el número y por el tiempo que se acuerde con el
Ministerio de Energia y Recursos Naturales No Renovables. para que
realicen prácticas y estudios en los campos de trabajo e industrias; los
gastos de transporte, alojamiento, alimentación, atención médica y
seguros de salud. vida y accidentes personales durante la vigencia de
la práctica, serán asumidos por la Contratista. Seis punto Dos punto

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213

.f

-
Veintiséis. Incluir en sus presupuestos anuales, las provisiones
necesarias para el cierre, terminación o abandono parcial o total de
operaciones y para la remediación ambiental de las árcas afectadas por
las actividades hidrocarburíferas. Seis punto Dos punto Veintisiete.
Cumplir con las disposiciones legales y reglamentarias concordantes,
así como con los estándares de la industria petrolera internacional, en
lo relativo a la seguridad e higiene ocupacional para el personal, a
cargo de la Contratista. Seis punto Dos punto Veintiocho. Aplicar o
incorporar tecnologías aceptadas en la industria petrolera
internacional, que sean compatibles con la región en la que se
desarrollan las actividades. Seis punto Dos punto Veintinueve.
Cumplir a la terminación de este Contrato con lo establecido en la Ley
de Hidrocarburos. Seis punto Dos punto Treinta. Obtener de terceros
cualquier permiso y/o derecho de paso, y/o servidumbres, que sean
necesarios para acceder al Área del Contrato o dentro de la misma, así
como de otras áreas que requieran para el desarrollo de sus
actividades. En caso de no lograrlo, se aplicará la Cláusula Seis punto
Tres punto Dos (6.3.2) relacionada con la Declaratoria de Utilidad
Pública. Seis punto Dos punto Treinta y Uno. La Contratista,
establecerá su domicilio tributario en el cantón, en la región donde se
encuentre el campo, la mayor superficie de la suma de eilos en el caso
de empresas con contratos en distintas provincias o el principal
proyecto de exploración o explotación. Seis punto Dos punto
Treinta y Dos. La Contratista ejercerá únicamente los derechos
establecidos en este Contrato y no podrá ejercerlos con ningún otro
fin, ni tampoco traspasarlos o cederlos, sin la autorización previa del
Ministerio de Energía y Recursos Naturales No Renovables. Seis

punto Tres. Obligaciones del Ministerio de Energía y Recursos
S£ 7 Naturales No Renovables.- Son obligaciones del Ministerio de

3
NOTARÍA
SEXAGESIMA

Dr. Raúl Cevallos Pérez

Energia y Recursos Naturales No Renovables. además de «Jtras
estipuladas en este Contrato y en la ley aplicable, las siguientes: Seis
punto Tres punto Uno. Reconocer a la Contratista la Participación
acordada. conforme se determina en la Cláusula Décima Primera 42
este Contrato. Seis punto Tres punto Dos. Emitir la resolución de
declaratoria de utilidad pública de los bienes necesarios para la
ejecución de las actividades, o la constitución de servidumbres de
cualquier naturaleza, previa solicitud de la Contratista. colaborando en
obtener de las entidades del Sector Público le cooperación y ayuda
que requiere la Contratista. Seis punto Tres punto Tres. Atender
oportunamente las solicitudes, propuestas O requerimientos que le
correspondan. El Ministerio de Energía y Recursos Naturales No
Renovables deberá analizar y pronunciarse sobre las solicitudes,
propuestas O requerimientos, en los plazos establecidos en la
normativa vigente. Seis punto Tres punto Cuatro. Proporcionar la
información y documentación que sea necesaria para la obtención de
visas para el personal de nacionalidad extranjera de la Contratista. que
tengan que cumplir actividades en el país relacionadas con la
ejecución de este Contrato, en el entendido de que la Contratista
realizará los trámites administrativos correspondientes. Seis punto

Tres punto Cinco. Conceder a la Contratista la opción preferente de

compra de Petróleo Crudo del Área del Contrato, en los términos

señalados en la Ley de Hidrocarburos, asi como en este Contrato. Seis

punto Tres punto Seis. Comunicar a la Contratista sobre cualquier

reclamo o procedimiento judicial que pueda afectar sus derechos

establecidos en este Contrato. a fin de que pueda adoptar las medidas
que estime convenientes para la defensa de sus intereses. Seis punto

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional Ei Guayanay Uno.-
Quitumbe. Teléfono:3812213

UN 1

Tres punto Siete. Autorizar a la Contratista el uso de hidrocarburos
proveniente del Área del Contrato, necesario para sus operaciones,
conforme a las normas y procedimientos, que le sean notificadas y de
acuerdo a lo estipulado en este Contrato. La referida utilización de
hidrocarburos no implicará transferencia alguna a favor de la
Contratista. Cualquier incremento en la utilización de hidrocarburos
para las operaciones por parte de la Contratista, deberá ser aprobada
previamente por el Ministerio de Energía y Recursos Naturales No
Renovables. La Contratista optimizará el uso de Petróleo Crudo del
Área del Contrato para la generación de energía eléctrica. Seis punto
Tres punto Ocho. Coordinar con la Contratista, en caso de ser
necesario, la intervención de la fuerza pública en temas de seguridad,
Seis Punto Tres punto Nueve. Recibir la Producción Fiscalizada del
Área del Contrato correspondiente a la participación del Estado, y
responsabilizarse de la misma, una vez que haya sido entregada por la
Contratista en el Centro de Fiscalización y Entrega. Seis punto Tres
punto Diez. Autorizar y suscribir, de ser conveniente para los
intereses del Estado, en concordancia a lo establecido en la Ley de
Hidrocarburos. los contratos adicionales y modificatorios, previstos en
la Ley y en este Contrato, previa aprobación del Comité de Licitación
Hidrocarburífera (COLH), en sujeción a lo estipulado en la Cláusula
Vigésima Sexta de este Contrato y la ley aplicable, Seis punto Tres

punto Once. Cumplir con lo dispuesto en la Ley de Hidrocarburos,

respecto de la participación laboral. CLÁUSULA SÉPTIMA.

PLAZOS Y PERÍODOS: Este Contrato comprende dos (2) períodos:

a) El Período de Exploración; y, b) el Período de Explotación. Siete
punto Uno. Periodo de Exploración.- El Período de Exploración

durará hasta cuatro (4) años, prorrogabie hasta dos (2) años más,
ce0000000000000EOAECIAADCABBAABAABBIEDBABEBIUAIILEID

=p”

8

NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

previa justificación de la Contratista y autorización del Ministerio de

Energía y Recursos Naturales No Renovables, La operacion deberá,

comenzar y continuar en el terreno dentro de los seis (6) primeros
meses, a partir de la inscripción del Contrato en el Registro de
Hidrocarburos. Dentro de los cuatro (4) primeros años de este periodo,
se realizarán las actividades contempladas en el Plan Exploratorio
Mínimo, mismas que serán de cumplimiento obligatorio. Siete punto
Uno punto Uno. Prórroga del Período de Exploración.- El Periodo
de Exploración se prorrogará, por alguna de las siguientes causales: a)
Si algún descubrimiento ocurriere en el cuarto (4) año del Periodo de
Exploración, sin que previamente hubiesen existido descubrimientos
comerciales. Durame esta prórroga se realizará la evaluación de los
descubrimientos. b) Si la Contratista se obliga a ejecutar un nuevo
programa exploratorio. siempre y cuando haya cumplido todas las
obligaciones del Plan Exploratorio Minimo. En este caso, presentará
una nueva garantía equivalente al veinte (20) por ciento de las
inversiones que se compromete realizar durante la prórroga; y. e) Por
demoras, debido a causas no atribuibles a la Contratista en la
obtención de Permisos y Licencias Ambientales, en cuyo caso, podrá
solicitar de forma motivada al Ministerio de Energia y Recursos
Naturales No Renovables la prórroga del periodo de exploración, el
cual no superará los dos años desde la fecha de vencimiento del plazo
inicial: en este caso, la validez de la Garantía debe ser extendida por el
tiempo de la prórroga, En caso de que la demora supere los dos años,
de mutuo acuerdo, las Partes podrán invocar la Cláusula Vigésima
lercera de Terminación. Para la obtención de la prórroga, la
Contratista deberá haber cumplido el Plan Exploratorio Mínimo. y
presentará, para la aprobación del Ministerio de Energía y Recursos

Dir.- Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.»
Quitumbe, Teléfono:3812213

”]
o

Ls
Naturales No Renovables, el programa exploratorio respectivo,
igualmente de cumplimiento obligatorio, con excepción de la causal
establecida en literal c) de esta cláusula. Siete punto Uno punto Dos.
La Contratista deberá cumplir con todas las actividades establecidas
en la Ley de Hidrocarburos respecto a los Planes Exploratorios. Siete
punto Uno punto Tres. En este período se realizarán las Actividades
de Exploración contempladas en el Plan Exploratorio Mínimo, que
forma parte integral de este Contrato, correspondiente al Anexo B.
Siete punto Uno punto Cuatro. La Contratista debe presentar dentro
de los tres (3) primeros años del Período de Exploración, el mosaico
aerofotogramétrico de la zona terrestre contratada, utilizando la escala
y las especificaciones que determinare el Instituto Geográfico Militar.
El levantamiento aerofotogramétrico, si no estuviere hecho, se
realizará por intermedio o bajo el control del Instituto Geográfico
Militar; los archivos digitales serán de propiedad del Estado y deberán
ser entregados tanto al Ministerio de Energía y Recursos Naturales No
Renovables, como a la Agencia de Regulación y Control
Hidrocarburífero (ARCH). Siete punto Dos. Plan Exploratorio
Mínimo: La Contratista se compromete y obliga a dar cumplimiento
al Plan Exploratorio Mínimo. Las actividades a realizar deben estar en
concordancia con la tabla de equivalencias que forma parte del Anexo
B. El cronograma debe ser presentado para la aprobación del
Ministerio de Energía y Recursos Naturales No Renovables antes del
inicio de las actividades. La Contratista podrá llevar a cabo
investigaciones geológicas, geofísicas, perforación de pozos y
cualesquiera otras actividades aceptadas por la industria petrolera para
la exploración, con el fin de evaluar y cuantificar las trampas
estructurales y/o  estratigráficas descubiertas. Las actividades

OPIO TETAS A AAA AAA AAA AAA AMALIA
Dr. Raúl Cevallos Pérez

LP programadas son de cumplimiento obligatorio y sus inversiones serán
: >

[3

us
NOTARIA
SEXAGÉSIMA

por cuenta y riesgo de la Contratista. las cuales deberán estar cubicrtas

por la garantía bancaria del Período de Exploración. Siete punto Dos '

punto Uno. Cumplidas las actividades de exploración. Y de habedi! a

descubierto Yacimientos de Petróleo Crudo comercialmente! Ñ
explotables, la Contratista presentará el respectivo Plan de Desarrollo,
dentro de los tres meses untes de terminar el Periodo de Exploración.
de conformidad a lo establecido en la cláusula Siete punto Siete (7.7).
En caso de no haberse descubierto, durante el Período de Exploración.
reservas de hidrocarburos comercialmente explotables, la Contratista
deberá obtener la autorización del Ministerio de Energia y Recursos
Naturales No Renovables para dar por terminado el presente Contrato.
En este caso, nada deberá el Estado a la Contratista; y, la Contratista,
entregará al Ministerio de Energía y Recursos Naturales No
Renovables sin costo y en buenas condiciones, los pozos.
campamentos y Obras de infraestructura, entre otros, de conformidad
con la Ley de Hidrocarburos y las Bases de Contratación. Siete punto
Dos punto Dos. Si la Contratista descubriere hidrocarburos en el Área
del Contrato. notificará inmediatamente al Ministerio de Energia y
Recursos Naturales No Renovables y a la Agencia de Regulación y
Control Hidrocarburifero (ARCH), con la información técnica
pertinente. Siete punto Dos punto Tres. Dentro de un plazo de treinta
(30) dias contados a partir de la completación de un pozo descubridor,
la Contratista remitirá al Ministerio de Energía y Recursos Naturales
No Renovables y a la Agencia de Regulación y Control
Hidrocarburifero (ARCH), toda la información técnica pertinente.
Siete punto Dos punto Cuatro, En el caso de que la perforación del
Pozo Exploratorio no arroje resultados positivos, y si la Contratista

Dir.: Avenida Quitumbe Ñan, loca! A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
considera que el área de exploración es prospectiva, podrá
reprogramar las actividades. Siete punto Tres. Explotación
Anticipada: Cuando se hubieren descubierto Yacimientos de
hidrocarburos y las condiciones de infraestructura permitan su
Producción Anticipada, la Contratista podrá solicitar al Ministerio de
Energía y Recursos Naturales No Renovables, la autorización para
iniciar la Explotación Anticipada de estos Yacimientos, conforme lo
establecido en el Reglamento de Operaciones Hidrocarburíferas. La
Explotación Anticipada no da lugar al inicio del Período de
Explotación. Para liquidar el volumen de la Producción Anticipada, se
aplicarán los porcentajes de participación establecidos en el Contrato.
Siete punto Cuatro. Finalización del Período de Exploración.- El
Período de Exploración finaliza por las siguientes circunstancias: a) Al
vencimiento del plazo señalado para el Periodo de Exploración,
siempre que se hayan cumplido todas las actividades previstas para
este período y/o mediante reforma debidamente justificada y aprobada
por el Ministerio de Energía y Recursos Naturales No Renovables; b)
Antes del plazo señalado para el Período de Exploración, o a solicitud
de la Contratista, siempre que se hayan cumplido todas las actividades
previstas para este período, y; c) Con la presentación del Plan de
Desarrollo para el Periodo de Explotación. Siete Punto Cinco. Plan
de Desarrollo.- La Contratista debe presentar dentro de los tres (3)
meses antes de la terminación del Período de Exploración, la solicitud
de aprobación del Plan de Desarrollo al Ministerio de Energía y
Recursos Naturales No Renovables para cada uno de los campos que
vaya a desarrollar. El Ministerio de Energía y Recursos Naturales No
Renovables aprobará o negará el Plan de Desarrollo propuesto de

forma motivada, según lo determine el Reglamento de Operaciones

COORD
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

pg  Hidrocarburiferas. Siete punto Seis. Comercialidad.- La Contratista
* ye

determinara en los Planes de Desurvollo, los yacimientos desoubjertos. ¿7
que a su juicio. sean comercialmente cxplotables: los nismos que /
deberán ser sometidos a la aprobación del Ministerio de Energía y
Recursos Naturales Nc Renovables. La aprobación del Plan de
Desarrollo derá inicio, al Periodo de Explotación. El Plan de
Desarrollo contendrá los aspectos determinados en €l Reglamento de
Operaciones Hidrocarbuwriferas. Una vez aprobado el Plan de
Desarrollo, la Contratista iniciará las actividades e inversiones
comprometidas conforme el cronograma aprobado. Si la Contratista
no presenta el Plan de Desarrollo dentro de los plazos previstos en la
normativa vigente, se entenderá que devuelve la totalidad del Area. y
se dará por lerminado el Contrato, con la extinción de los derechos de
la Contratista Siete punto Siete. Período de Explotación.- El
Período de Explotación inicia con la aprobación del Plan de
Desarrollo, este periodo durará hasta veinte (20) años prorrogables de
conformidad con la Ley de Hidrocarburos, Durante este Período. la
Contratista deberá presentar anualmente, para la aprobación del
Ministerio de Energia y Recursos Maturales No Renovables, cl
Programa Quinquenal actualizado, incluyendo su presupuesto.
conjuntamente con el programa operativo, de conformidad con la Ley
de Hidrocarburos. El Plan de Desarrollo una vez aprobado, podrá ser
reformado por el Ministerio de Energia y Recursos Naturales No
Renovables a petición de la Contratista, según lo determina el
Reglamento de Operaciones Hidrocarburíferas. Siete punto Ocho.
Planes de Desarrollo Adicional.- Si la Contratista realizare
exploración adicional durante el Periodo de Explotación y descubriere
Yacimientos que, a su juicio, son comercialmente explotables, deberá

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.
Quitumbe, Teléfono:3812213
presentar para la aprobación del Ministerio de Energía y Recursos
Naturales No Renovables, los respectivos Planes de Desarrollo
Adicionales. Siete punto Nueve. La Contratista delimitará
definitivamente el área contratada y entregará el documento
cartográfico correspondiente, dentro de los cinco (5) primeros años del
Período de Explotación, siguiendo métodos geodésicos u otros
métodos cientificos. De existir dicho documento cartográfico, la
Contratista tiene la obligación de actualizarlo. Siete punto Diez.
Reformas a los Planes.- Para las reformas del Plan de Desarrollo,
Planes de Desarrollo Adicionales y de Explotación Anticipada, se
seguirá el mismo proceso que para la aprobación del Plan de
Desarrollo original. Siete punto Once. Prórroga del Período de
Explotación.- El Período de Explotación se prorrogará por solicitud
de la Contratista durante los cinco últimos años de vigencia del
Contrato, exceptuando el último año, siempre que el Área del Contrato
se encuentre en producción de Petróleo Crudo; se podrá prorrogar el
Plazo de Vigencia del Contrato por razones técnicas justificadas y
aceptadas por el Ministerio de Energía y Recursos Naturales No
Renovables, siguiendo el procedimiento establecido en la normativa
aplicable. La Participación de la Contratista, durante el periodo de
prórroga, será acordada entre las Partes, siempre y cuando convenga a
los intereses del Estado. La participación del Estado no podrá ser
inferior a la establecida en el Contrato original. Siete punto Doce. La
Contratista realizará las actividades previstas en el Plan Exploratorio
Minimo, Plan de Desarrollo u otros Planes, bajo su responsabilidad,
de conformidad con los Estándares de la industria petrolera
internacional, sólidos principios de ingeniería y en cumplimiento de

las estipulaciones contractuales. Siete punto Trece. Todas las

/'1LOGPOÓLOLOIOCLOLIELIELACICIICACICEABECEIAAAAAAAIAAAIIAIAA
Dr. Raúl Cevallos Pérez

solicitudes de prórroga que scan solicitadas por la Contratista, en caso

de ser aprobadas, correrán desde la fecha en la que el plazo que se esiá
soma Premegando culmine, CLÁUSULA OCTAVA. PLANES Y No

suxacésima PRESUPUESTOS ANUALES Y QUINQUENALES: Para lós ' e

Períodos de Exploración y Explotación. Ocho punto bno. La
Contratista presentará. para aprobación del Ministerio de Energía v
Recursos Naturales No Renovables. los Programas de Actividades y
Presupuestos de Inversiones. Costos y Gastos, hasta el treinta (30) de
octubre del año fiscal anterior en el cual se van a realizar las
actividades e inversiones de conformidad con la Ley de Hidrocarburos
y el Reglamento de Operaciones Hidrocarhuriferas. Ocho punto Dos.
En el caso del primer año del Período de Exploración. el Programa y
el Presupuesto Anual se presentarán por el lapso que reste del Año
Fiscal; y. si el primer año comienza después del (1) uo de octubre, el
Programa y Presupuesto Anual correspondiente al Año Fiscal
inmediato siguiente, será presentado hasta treinta (30) días después de
la Fecha Efectiva. Ocho puntv Fres. La Contratista, de ser el caso,
presentará al Ministerio de Energia y Recursos Naturales No
Renovables las reformas de los Programas de Actividades y
Presupuestos de Inversiones, Costos y Gastos. hasta el treinta (30) de
octubre del año fiscal aprobado, que no podrán disminuir los

compromisos adquiridos en los diferentes periodos. Las reformas
propuestas por la Contratista deberán sustentarse técnicamente, de tal

manera que justifiquen una revisión del Programa de Actividades y de

los Presupuestos de Inversiones, Costos y Gastos. Las reformas al

Programa de Actividades y Presupuestos de Inversiones, Costos y

Gastos, deberán presentarse como consecuencia de la sustitución 0

reprogramación de actividades. Ocho punto Cuatro. Programa

Dir.: Avenida Quitumbe Ñan. local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
Quinquenal Actualizado.- Durante el Período de Explotación, la
Contratista, deberá remitir al Ministerio de Energia y Recursos
Naturales No Renovabies, hasta el (1) uno de diciembre de cada año
para su respectiva aprobación, el programa quinquenal actualizado de
todas las actividades a desarrollar, adjuntando su presupuesto
desglosado por años: adicionalmente, deberá incluir aspectos
relacionados con reservas, proyección de producción de petróleo, Gas
Natural Asociado, Gas Natural Libre, agua de formación y generación
eléctrica. CLÁUSULA NOVENA. ÁREA DEL CONTRATO: El
Área del Contrato es la superficie y su proyección vertical en el
subsuelo en la cual la Contratista, conforme a la Ley de
Hidrocarburos, está autorizada en virtud del Contrato para efectuar
actividades de exploración y explotación de hidrocarburos. Superficie
que se detalla en el Anexo A. CLÁUSULA DÉCIMA.
EXPLOTACIÓN UNIFICADA DE YACIMIENTOS
COMUNES: Diez punto Uno. De conformidad a lo que dispone la
Ley de Hidrocarburos y el Reglamento de Operaciones
Hidrocarburíferas, para la explotación de Yacimientos comunes a dos
o más áreas de Contrato, hará obligatorio celebrar convenios
operacionales de explotación unificada, con el objeto de lograr mayor
eficiencia y economía en la operación. Tales convenios deberán ser
aprobados por el Ministerio de Energía y Recursos Naturales No
Renovables. Diez punto Dos. En el caso de Yacimientos comunes
binacionales, el Ministerio de Energía y Recursos Naturales No
Renovables, en coordinación con la entidad equivalente, que tenga a
cargo la administración de áreas petroleras, realizará sus mayores
esfuerzos a fin de instrumentar un convenio que permita explotar

dicho descubrimiento, de acuerdo a la normativa legal de cada país, y
A
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

respetando la soberania y propiedad de los recursos hidrocarbutiferos

de cada uno. CLÁUSULA DÉCIMA PRIMERA.

PARTICIPACIÓN, PROCEDIMIENTOS PARA LA ENTREGA *
Y PAGO A LA CONTRATISTA: Once punto Uno.

Participaciones.- La Contratista una vez miciada la produeción de
Petróleo Crudo, que será medida en el Centro de Fiscalización y
Entrega, tendrá derecho a una participación en la producción del Área
del Contrato. la cual, se calculará en base a los porcentajes
establecidos en este Contrato. Estos porcentajes de participación serán
valorados en función del Precio de Referencia, ajustados por la calidad
del crudo en el Área del Contrato. correspondiente al Crudo Oriente o
Napo, según sea el caso. por el volumen de Jos hidrocarburos
producidos (Petróleo Crudo) y de acuerdo a la Fórmula numero Uno
(No,1) y Fórmula número Dos (No,2). Igualmente, el Estado por
intermedio del Ministerio de Energia y Recursos. Naturales No
Renovables recibirá su participación en el Centro de Fiscalización y
Entrega, que sera medida en el mismo y calculada de acuerdo a la
Fórmula número Seis (No. 6). El Estado podrá pagar a la Contratista
su participación en dinero en forma mensual, previo acuerdo entre las
Partes. La Contratista asume por su cuenta y riesgo todas las
Inversiones, Costos y Gastos Operativos requeridos para la
exploración, desarrollo y producción del Area del Contrato. El Estado
y la Contratista asumirán los costos de transporte, comercialización y

las obligaciones establecidas en la Ley Orgánica para la Planificación
Integral de la Circunscripción Territorial Especial Amazónica.
publicada en el Registro Oficial, Suplemento número Doscientos
cuarenta y cinco (No. 245) de veintiuno de mayo dc dos mil
dieciocho; y, de la Ley número Cuarenta (No. 40). publicada en el

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayahay Uno.-
Quitumbe. Teléfono:3812213
Registro Oficial Suplemento número Doscientos cuarenta y ocho de
siete (7) de agosto de mil novecientos ochenta y nueve, de acuerdo a
la participación que les corresponde y que se encuentran definidas en
este Contrato. Once punto Dos. Cálculo de la participación de la
Contratista.- La participación de la Contratista se calculará con base
a los parámetros establecidos en este Contrato, con la aplicación de la
Fórmula número Uno (No. 1), que se describe a continuación: PC1 =
X * Qm. Dónde: PC1 = Participación de la Contratista en barriles de
Petróleo Crudo, Qm = Producción mensual fiscalizada en el Área del
Contrato, X = Factor promedio, expresado en porcentaje, redondeado
al tercer decimal, correspondiente la participación de la Contratista en
función de los Límites de Producción. Once punto Dos punto Uno.
Ajuste de la Participación por Límites de Producción: El X
(Porcentaje de Participación de la Contratista) se calculará con la
aplicación de la Fórmula número Dos, que se describe a

COMA CIÓN

Q1 + PC 1 Q2 > (PC— 1,5%) 1 Q3 + (PC— 6%)

X Ot
DI a
QU QQ A

Qt = Es la producción diaria promedio mensual.
Q1 = Es la parte de Qt inferior o igual a L1 (Q1 <= L1 ) ooomomnrrrror-
Q2 = Es la parte de Qt mayor aL1 y menor o igual a L2 (L1 < Q2 <=

Q3 = Es la parte de Qt superior a L2 (Q2 > L2).ommmmaanncccamnacciiie
PC = Participación de la Contratista, variable en función del Precio de

Referencia redondeada a dos (2) decimales. - roononnnnnccnccccn nenas

/'0O00OOCOOÉNILOCLIOCICLICALICAILICIAAAAAAEEAAAAAAAAAAAAAA
NOTARIA
SEXAGESIMA

Dr. Raúl Cevallos Pérez

LL 12 = Limites de producción. donde cambia el porcentaje de
participación. L.1 y L2 se exprosarán en las mismas unidades que- Qt *, .
esto es en barriles por dia.---- - Me
1.1 = Treinta mil barriles de Petróleo Crudo por día (30.000) BPPD;< l y
L2 = Sesenta mil barriles de Petróleo Crudo por día (60.000) BPPD.---

Once punto Dos punto Dos. Variación de la Participación en

función del Precio: El PC yariará en función del Precio de Referencia
de acuerdo a las siguientes consideraciones: Parámetros ofertados por

la Contratista:

PARTICIPACIÓN EN LOS LÍMITES DE PRECIOS PARA CADA |
BLOQUE

| PARTICIPACIÓN | PRECIO PARTICIPACIÓN DE | CONDICIONES
CRUDO | LA CONTRATISTA EN |

ORIENTE PRODUCCIÓN (1%)

$/bbl | |
Inferior =30 87.50% No ofertable
¡Superior =>120 | Oferta Económica = Mayor o igual a |
40.0% | 40.0% y menor
| | | a 82,5% |

« La Participación de la Contratista (PC) será ochenta y siete punto
elmcuenta por ciento (87.50%) cuando el Precio Promedio del Crudo
Oriente reportado por EP Petroecuador del mes inmcdiatamento
anterior sea igual o menor a treinta (30) $/bbl. + Cuando el Precio
Promedio del Crudo Oriente reportado por EP Perroccuador sca mayor

á treinta (30) $/bbl y menor a ciento veinte (120) $bbl, la

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213

»S
participación de la Contratista será calculada con la aplicación de la
siguiente Fórmula número tres (No. 3): PC = Pendiente x Precio
Promedio Referencia + Constante. Dónde: Pendiente es: menos cero
coma cinco dos siete ocho por ciento (-0.5278%), Constante es: ciento
tres coma tres tres tres tres por ciento (103,3333%). Estos valores
fueron calculados conforme lo estipulado en el Anexo C de este
Contrato. + Cuando el Precio Promedio del Crudo de Oriente sea igual
o mayor a ciento veinte (120) $/bbl, el valor de la Participación de la
Contratista (PC) será igual a cuarenta por ciento (40,00%). Once
punto Tres. Ingreso Bruto de la Contratista: será igual a la
participación de la Contratista, determinada en la cláusula Once punto
Dos de este Contrato, ajustada por calidad conforme el ejemplo del
Anexo D y valorada al precio de venta de Petróleo Crudo que no será
menor al Precio de Referencia, de la cual se efectuarán las

deducciones y pagará el Impuesto a la Renta conforme a la normativa

aplicable. En caso de que la participación de la Contratista sea en
dinero, la totalidad de la producción será comercializada por EP
Petroecuador, debiendo recibir la Contratista, como ingreso bruto, el
monto correspondiente al porcentaje de su participación, calculado a
precio de referencia, en dólares de los Estados Unidos de América,
menos el costo de transporte, comercialización y las obligaciones
establecidas en la Codificación de la Ley Orgánica para la
Planificación Integral de la Circunscripción Territorial Especial
Amazónica, publicada en el Registro Oficial, Suplemento número
doscientos cuarenta y cinco (No. 245) de veintiuno (21) de mayo de
dos mil dieciocho (2018); y, de la Ley número Cuarenta (No. 40),
publicada en el Registro Oficial Suplemento número Doscientos

cuarenta y ocho (No. 248) de siete de agosto de mil novecientos
Dr. Raúl Cevallos Pérez

o EN ochenta y nueve (1989). Once punto Cuatro, Procedimiento de

( ) Levantes: Para determinar el volumen correspondiente a la

NOTARÍA
SexaGÉsiMa levantes que consta en el ANEXO 1 Once punto Cinco, Precio de +

Referencia del mes.- Es el precio promedio ponderado de las Ventas
Externas de Petróleo Crudo realizadas por EP Petroecuador en el mes
inmediatamente anterior, de conformidad a la Ley de Hidrocarburos.
En caso que EP Petroecuador no hubicre realizado Ventas Externas en
el mes calendario inmediatamente anterior. el Precio de Referencia se
establecerá en base a una canasta de crudos de similares caracteristicas
a los Crudos Oriente o Napo. cuyos precios serán obtenidos de
publicaciones especializadas como PLATTS o ARGUS. En caso que
los precios de Ventas Externas de los crudos Oriente y Napo, no
reflejen la realidad del mercado, el Ministerio de Encreía y Recursos
Naturales No Renovables definirá un nuevo crudo marcador. Once
punto Seis. Ajuste de volumen y precios: El volumen y el precio del
Petróleo Crudo del Área del Contrato será ajustado por calidad. en
relación al precio de referencia. conforme se detalla en el Anexo D de
este Contrato. El cocficiente k para el Ajuste de Precios podrá ser
revisado por acuerdo entre las Partes, si durante un periodo continuo
de al menos doce (12) meses, no refleja la realidad del mercado. Si la
autoridad competente determina un mecanismo de compensación de

calidad aplicable al crudo que se transporta por el SOTE, este

mecanismo deberá ser aplicado en la ejecución del presente Contrato.

si el crudo proveniente del área contratada se transporta por este
oleoducto. Once punto Siete. Participación del Estado en la

Producción.- Iniciada la producción, la participación del Estado se
calculará con base en la Fórmula Número Seis (No. 6) que se describe

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno-
Quitumbe. Teléfono:3812213

participación de la Contratista, se deberá observar el procedimiento des
a continuación: PE = (100% — X) * Qm.- Dónde: PE = Participación
del Estado en barriles de Petróleo Crudo. X y Qm se encuentran
definidas en la fórmula de participación, cláusula once punto dos.
Once punto Siete punto Uno. En caso de que el Estado ecuatoriano
opte por comercializar el crudo que le pertenece del Área del
Contrato, a través de la Contratista, los ingresos correspondientes a su
participación serán valorados a precio real de venta, que en ningún
caso será menor al Precio de Referencia. Once punto Siete punto
Dos. Las regalías se calcularán de la Participación del Estado y se
entregarán en el Centro de Fiscalización y Entrega, en aplicación de lo
dispuesto en la Ley de Hidrocarburos. Once punto Ocho.- Cálculo y
aplicación de las obligaciones tributarias y laborales.- La
Participación Laboral, el Impuesto a la Renta, las tasas y demás
contribuciones, se calcularán conforme a la normativa vigente,
específica para cada caso. Once punto Nueve.- La Contratista está
exenta del pago de regalías, derechos superficiarios y aportes en obras
de compensación. Once punto Diez.- Ingresos del Estado.- Son la
Participación del Estado, el Impuesto a la Renta, la Participación
Laboral atribuible al Estado de conformidad con la Ley de
Hidrocarburos; y, el pago de las obligaciones establecidas en la
Codificación de la Ley Orgánica para la Planificación Integral de la
Circunscripción Territorial Especial Amazónica, de la Ley número
cuarenta; y otros tributos aplicables al presente Contrato. Once punto
Once.- Aplicación del Ajuste Soberano.- El Estado participará en los
beneficios del aprovechamiento de los recursos de los hidrocarburos
en un monto que no será inferior a los de la Contratista que los
explota. Once punto Once punto Uno.- Constituyen beneficios para

el Estado los ingresos corrientes acumulados, de conformidad con la
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

cláusula once punto diez durante la vigencia del Contrato. Once

punto Once punto Dos.- Constituyen beneficios para la Contratisia +

los Flujos de Caja Netos Corrientes anuales acumulados. Once punto LA

Once punto Tres,.- El Flujo de Caja Neto Corriente para la Contratista
será calculado en base a los estados financieros reportados por: la
Contratista, de acuerdo a la siguiente Fórmula número nueve: FNEy
UN» - ly + An- —————-— Dónde: FNC, = Flujo Neto de Caja
Corriente del año n. UN, = Utilidad Neta del año n, /.= Inversión
efectuada en el año 1. 4p = Amortizaciones y depreciaciones del año
n.- La Contratista debcrá presentar al Ministerio de Energia y
Recursos Naturales No Renovables los Estados Financieros en los
plazos que determina la Agencia de Regulación y Control
Hidrocarburífero (ARCH), para las auditorias. Se modificará la
Participación de la Contratista cuando sus beneficios superen a los del
Estado, en cuyo caso el Ministerio de Energía y Recursos Naturales

No Renovables aplicará la siguiente Fórmula Número Siete (No, 7):---

Ql + PC 1 Q2 + (PC LEA) 1 Q3= (PC— 6%)
Or a.

Dónde: AS: Corresponde al porcentaje mensual que permite ajustar

Xx

los beneficios del Estado a fin de dar cumplimiento a lo establecido en
esta cláusula. La liquidación del Ajuste Soberano se efectuará de la
siguiente manera: + Al inicio del mes siguiente de presentados los
Estados Financieros. siempre y cuando se presente un desbalance, + El
valor del desbalance se dividirá para los mescs que faltaren para
cumplir cl año fiscal. + El desbalance mensual se dividirá entre el
Precio de Referencia (Pa) correspondiente al mes de liquidación. para
obtener el volumen de Petróleo Crudo a descontar de la Participación

de la Contratista en el mismo mes. El Ministerio de Encrgía y

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno
Quitumbe. Teléfono:3812213

|
Recursos Naturales No Renovables, revisará anualmente el equilibrio
de los beneficios del Estado, según la Fórmula número Ocho (No. 8)

que se describe a CONtinUACIÓN cr

Beneficios del Estado Y,
(Beneficios del Estado + Beneficios de la Contratista) *

*El resultado proveniente de Fórmula número ocho no será menor al
porcentaje de los beneficios de la Contratista. De conformidad a la
Fórmula número ocho, en el caso que los beneficios de la Contratista
sean mayores a los beneficios del Estado, se aplicará el ajuste
soberano durante el año fiscal siguiente, en el tiempo que se requiera
para recuperar el balance del Contrato. Una vez ajustados los

beneficios del Estado, se volverá a la aplicación de la fórmula de

participación inicial. Los cálculos de la participación de la Contratista
y del Estado, y la aplicación de las fórmulas previamente detalladas,
se encuentran en el ejemplo del Anexo C, que forma parte de este
Contrato. CLÁUSULA DÉCIMA SEGUNDA, TRIBUTOS,
GRAVÁMENES, PARTICIPACIÓN LABORAL Y
CONTRIBUCIONES. Doce punto Uno.- Impuesto a la Renta.- La
Contratista pagará el Impuesto a la Renta de conformidad con la Ley
de Régimen Tributario Interno. Doce punto Dos.- Participación
Laboral.- Se aplicará lo establecido en la Ley de Hidrocarburos. Doce
punto Tres.- Contribución por utilización de aguas y materiales
naturales de construcción.- Durante la vigencia de este Contrato, la
Contratista pagará, en los primeros treinta (30) días de cada año a
partir de la inscripción del contrato, por concepto de utilización de
aguas y materiales naturales de construcción que se encuentren en el
Área del Contrato pertenecientes al Estado, la cantidad de veinte y
cuatro mil 00/100 dólares de los Estados Unidos de América anuales

XXX EEN XXX XXXIX XXX XAXXXAXXX AXIAL IDAS,
Dr. Raúl Cevallos Pérez

FS” (USD 24.000,00), durante el Período de Exploración y de sesenta mil

É 0% ) 00/100 dólares de los Estados Unidos de America anuales (LSD

E
NOTARÍA » : uE . a q
SEXAGÉSIMA carácter de no reembolsables, de conformidad con la/ Ley de)”.

60.000,00) durante el Periodo de Explotación. Valores que teridrán el

Hidrocarburos. Doce punto Cuatro.- Contribución para” ell.
Desarrollo de la Educación Técnica Nacional y Becas.- Durante el
periodo de exploración y su prórroga, la Contratista contribuirá para el
desarrollo de la educación técnica nacional y para el otorgamiento de
becas relacionadas con la industria de hidrocarburos, la cantidad de
cien mil 00/100 dólares de los Estados Unidos de América (USD
100.000,00) anuales, que se pagarán anticipadamente en el mes de
enéro de cada Año Fiscal, mediante depósito en el Banco Central del
Ecuador. para ser acreditadas en la cuenta del Instituto de Fomento al
Talento Humano o la institución que lo reemplace. de conformidad
con la Ley de Hidrocarburos. Doce punto Cinco.- Contribución
para la Superintendencia de Compañías.- Las compañías que
integran la Contratista pagarán la contribución anual. conforme a la
normativa aplicable. Doee punto Seis.- Pago proporcional.- En el
caso de que el primer o último pago de las contribuciones anuales
determmadas en esta Cláusula no correspondieren a un Año Fiscal
completo, estas se pagarán proporcionalmente al número de meses que
corresponda Cuando los Periodos de Exploración y Explotación no
comiencen el primero de enero, los primeros pagos serán efectuados
dentro del plazo de treinta (30) días de la Fecha de Vigencia. Doce
punto Siete,- Impuesto a los Activos Totales.- La Contratista
pagará, el impuesto destinado a los Gobiernos Autónomos
Descentralizados de conformidad con lo previsto en la Ley Aplicable.
Doce punto Ocho,- Otras Contribuciones.- La Contratista pagará

Dir.: Avenida Quitumbe Ñan. local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213

los tributos de conformidad con la normativa aplicable. Doce punto
Nueve.- Gastos Notariales.- La Contratista pagará los gastos
notariales y de diez (10) copias certificadas de este Contrato, las
cuales entregará al Ministerio de Energía y Recursos Naturales No
Renovables. CLÁUSULA DÉCIMA TERCERA.
CONTABILIDAD, CONTROLES, AUDITORÍA E
INSPECCIONES. Trece punto Uno. Contabilidad.- La Contratista
llevará la contabilidad de este Contrato de Participación, sujetándose a
la jerarquía y prelación de los siguientes instrumentos legales: Uno)
Ley de Régimen Tributario Interno y sus Reglamentos; Dos)
Reglamento de Contabilidad, Control y Fiscalización de los Contratos
de Participación para la Exploración y Explotación de Hidrocarburos;
Tres) El Contrato; y, Cuatro) Principios de contabilidad generalmente
aceptados en la industria hidrocarburífera. En todo caso, la aplicación
de las normas, se regirán a la jerarquía establecida en el artículo
Cuatrocientos veinticinco de la Constitución de la República del
Ecuador. La contabilidad de la Contratista será en idioma castellano.
Trece punto Dos.- La Contratista presentará al Ministerio de Energía
y Recursos Naturales No Renovables y a la Agencia de Regulación y
Control Hidrocarburífero (ARCH), los balances, anexos y notas,
correspondientes al ejercicio económico del año calendario inmediato
anterior, de conformidad a la normativa aplicable. Trece punto Tres.-
Control, Fiscalización y Auditorías.- Las operaciones que realice la
Contratista serán objeto de control técnico, fiscalización y auditorías
por parte de la Agencia de Regulación y Control Hidrocarburífero
(ARCH). El control, fiscalización y auditorías se ejercerá directamente
o mediante empresas auditoras calificadas y contratadas por la

Agencia de Regulación y Control Hidrocarburífero (ARCH). Trece

/É00VOLOLOOCILOILILOILICICICICICILICLILICIIIILIIIAAAIA
09PLPPPIVLOLILIDLIALABIAIDAIAAIBIAAABAIBABIDBIAAAADBIDIAA

NOTARÍA
SENAGÉSIMA

Dr. Raúl Cevallos Pérez

punto Cuatro.- Auditoría y Fiscalizaciones Tributartas.-
Corresponde al Servicio de Rentas Internas realizar las auditorias y

fTiscalizaciones relacionadas con el pago del Impuesto a,la Renta y

otros Tributos de su competencia. Trece puto Cineo.- ll
Inspecciones.- Durante la vigencia de este Contrato. el Mmisterio de
Energía y Recursos Naturales No Renovables y la Apencía Je
Regulación y Control Hidrocarburífero (ARCH) tendrán derecho a
inspeccionar las actividades de la Contratista, con cl fin de asegurar el
fic] cumplimiento de las obligaciones asumidas para la ejecución del
objeto contractual. Para el efecto, el Ministerio de Energía y Recursos
Naturales No Renovables y la Agencia de Regulación y Control
Hidrocarburifero (ARCH) tendran acceso a los lugares de trabajo. a la
información. documentos, registros técnicos y contables, que
mantenga la Contratista CLÁUSULA DÉCIMA CUARTA.
GARANTÍAS Y SEGUROS.- Catorce punto Uno.- Garantías.- La
Contratista rendirá a favor del Ministerio de Energía y Recursos
Naturales No Renovables las garantías previstas en la Ley de
Hidrocarburos, en las Bases de Contratación y en este Contralo, Jas
mismas que se aprobarán y registrarán conforme a la ley y a los
reglamentos pertinentes. Si las garantias fueren otorgadas por un
banco extranjero, estas deberán presentarse por intermedio de un
banco legalmente establecido en el país. el cual le representará para
todos los efectos legales derivados de la correspondiente garantia.
Catorce punto Uno punto Uno.- Garantía Solidaria.- Cuando la
adjudicación del Contrato fuere hecha a una filial o subsidiaria,
sucursal o agencia. esta deberá contar con la garantia de su matriz. la
cual, se presentará en documento separado, previo a la suscripción de
este Contrato. La jurisdicción a la que se someterán las compañías

Dir,: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.»
Quitumbe. Teléfono:3812213
ePLOLOLOLILOLIELLILILLILAICIICAICAICIABAIIAAAIIAA

Dr. Raúl Cevallos Pérez

punto Cuatro,- Auditoría y Fiscalizaciones Tributarias.-

Corresponde al Servicio de Rentas Internas realizar las auditorias y

fiscalizaciones relacionadas con el pago del Impuesto ala Renta y 4

a . 5 , E
otros Tributos de su competencia, Trece punto Cineo.-]

Inspecciones.- Durante la vigencia de este Contrato, el Ministerio de
Energía y Recursos Naturales No Renovables y la Apencia de
Regulación y Control Hidrocarburifero (ARCH) tendrán derecho a
inspeccionar las actividades de la Contratista, con el fin de asegurar el
fiel cumplimiento de las obligaciones asumidas para la ejecución del
objeto contractual. Para el efecto, el Ministerio de Energia v Recursos
Naturales No Renovables y la Agencia de Regulación y Control
Hidrocarburifero (ARCH) tendrán acceso a los lugares de trabajo. a la
información. documentos. registros técnicos y contables. que
mantenga la Contratista CLÁUSULA DÉCIMA CUARTA.
GARANTÍAS Y SEGUROS.- Catorce punto Uno.- Garantías.- La
Contratista rendirá a favor del Ministerio de Energia y Recursos
Naturales No Renovables las garantías previstas en la Ley de
Hidrocarburos, en las Bases de Contratación y en este Contrato, las
mismas que se aprobarán y registrarán conforme a la ley y a los
reglamentos pertinentes. Si las garantías fueren olorgadas por un
banco extranjero, estas deberán presentarse por intermedio de un
banco legalmente establecido en el país, el cual le representará para
todos los efectos legales derivados de la correspondiente garantia.
Catorce punto Uno punto Uno.- Garantía Solidaria.- Cuando la
adjudicación del Contrato fuere hecha a una filial o subsidiaria,
sucursa! o agencia, esta deberá contar con la garantía de su matriz. la
cual. se presentará en documento separado. previo a la suscripción de
este Contrato. La jurisdicción a la que se someterán las compañías

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Telefono:3812213
garantes corresponderá a la prevista en este Contrato. Las compañías
garantes solidarias podrán además suscribir este Contrato en tal
calidad, conforme al modelo de la garantía que consta como Anexo G.
Catorce punto Uno punto Uno punto Uno. Causas de Ejecución.-
Sin perjuicio de los demás derechos y obligaciones previstos en la Ley
Aplicable y en este Contrato, el Ministerio de Energía y Recursos
Naturales No Renovables tendrá el derecho de hacer efectivas las
Garantías Solidarias para cubrir cualquier incumplimiento de las
obligaciones de la Contratista en virtud de este Contrato, quedando
expresamente pactado que no existe prelación alguna para la ejecución
de las Garantías, y que cualquiera de ellas puede ejecutarse
indistintamente. Además de cubrir los incumplimientos, el Ministerio
de Energía y Recursos Naturales No Renovables podrá hacer efectivas
las Garantías Solidarias para cobrar: i. Daños y perjuicios declarados
en laudo arbitral o sentencia ejecutoriada; ji. Restitución de sumas
pagadas por el Ministerio de Energía y Recursos Naturales No
Renovables en exceso, así como cualquier otra obligación de pago o
cantidad debida por la Contratista al Ministerio de Energia y Recursos
Naturales No Renovables por cualquier concepto en relación a este
Contrato: iii Indemnizaciones adeudadas por la Contratista al
Ministerio de Energía y Recursos Naturales No Renovables de
conformidad con este Contrato, declaradas en laudo arbitral o
sentencia ejecutoriada. Sin perjuicio de lo dicho anteriormente, para
todos estos casos, el Ministerio de Energía y Recursos Naturales No
Renovables notificará a la Contratista sobre el incumplimiento
respectivo, los daños y perjuicios o sumas pagadas en exceso, u otras
obligaciones de pago o de indemnizaciones adeudadas a favor del

Ministerio de Energía y Recursos Naturales No Renovables,

Ó00000000IOLIOIILLILILLLCILICILIIICICIAAIIIIAAIVA
qa

NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

otorgándole cl plazo de treinta (30) días para justificar tal evento o
adoptar las medidas necesarias para superarlo. Catorce punto Uno
punto Dos.- Garantías de los Períodos de Exploración Co
Explotación.- La Contratista, de acuerdo a la Ley de Hidrocarburos. /
presentará las garantías correspondientes a cada Período, Catorce
punto Uno punto Dos punto Uno,- Garantía del Período de
Exploración.- A la firma del presente Contrato, la Contratista deberá
rendir a favor del Ministerio de Energia y Recursos Naturales No
Renovables una garantia bancaria incondicional, irrevocable y de
cobro inmediato, en dólares de los Estados Unidos de América, por un
valor cquivalente al veinte por ciento (20%) de las Inversiones del
Periodo de Exploración, que se comprometa a ejecutar durante el
Periodo de Exploración, en cumplimiento de lo previsto en la Ley de
Hidrocarburos. La garantia será devuelta a la Contratista al
cumplimiento del Plan Exploratorio Minimo. [En caso de
incumplimiento de cualesquiera de las obligaciones dol Plan
Exploratorio Comprometido la garantía del periodo de exploración se
hará efectiva de forma inmediata sin previa comunicación a la
contratista, Catorce punto Uno punto Dos punto Dos.- Garantía del
Periodo de Explotación.- Dentro de los treinta (30) días siguientes a

la iniciación del Periodo de Explotación, la Contratista o asociado
rendirá, a favor del Ministerio de Energia y Recursos Naturales No
Renovables una garantia bancaria incondicional, irrevocable y de
cobro inmediato en dólares de los Estados Unidos de América,
equivalente al veimte por ciento (20%) de las inversiones que se
comprometa a realizar en los tres (3) primeros años de este periodo.
esta garantía se reducirá anualmente en proporción directa al
cumplimiento del programa comprometido, o se devolverá a la

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno»
Quitumbe, Teléfono:3812213

terminación de este Contrato por falta de producción comercial,
debidamente justificada por la contratista y aceptada por el Ministerio
de Energía y Recursos Naturales No Renovables. Catorce punto
Dos.- Pólizas de Seguro.- La Contratista será exclusivamente
responsable de contratar todas las pólizas de seguro requeridas por la
Ley Aplicable, así como las indicadas en este Contrato, ya sea que
dichas pólizas estén disponibles en el mercado nacional oO
internacional, o se obtengan a través de reaseguros. Estas pólizas de
seguros se sujetarán a la Legislación Ecuatoriana y se basarán en los
estándares de la industria petrolera internacional. Los seguros para
cubrir bienes localizados en el Ecuador se las contratarán con una
compañía de seguros autorizados por la Superintendencia de
Compañías, Valores y Seguros. Catorce punto Dos punto Uno.- En
los casos de que la Contratista o sus Subcontratistas no hubieren
contratado las pólizas de seguro, o que haya incumplido con el pago
de las primas que correspondan a tales pólizas, o fuera insuficiente la
cobertura, los daños y las pérdidas que puedan producir serán de su
exclusiva responsabilidad, y la Contratista deberá cubrirlos de
inmediato, sin que pueda alegar el derecho para reclamar al Ministerio
de Energía y Recursos Naturales No Renovables ningún tipo de
reembolso, sin perjuicio de las demás disposiciones sobre daños y
perjuicios y consecuencias del incumplimiento de las obligaciones de
la Contratista según este Contrato. a) La Contratista designará al
Ministerio de Energía y Recursos Naturales No Renovables como
beneficiario o asegurado adicional y endosará a su favor las pólizas de
seguro que se establecen en la normativa aplicable y en este Contrato.
b) La Contratista mantendrá asegurados los bienes y demás activos

fijos requeridos para la ejecución de este Contrato hasta que sean

¡COOOPLOEOCCIILOILLICLILLIDCEICICIDCIIIEIACICICICIAAAIA
NOTARIA
SEXAGESIMA

Dr. Raúl Cevallos Pérez

entregados al Ministerio de Energia y Recursos Naturales No

Renovables. Igualmente, la Contratista tendrá asegurado el Pétrólico

Crudo que se encuentre en las facilidades de almacenamiento y, ]
¡8 ,

f

transporte hasta ser entregado en el Centro de Fiscalización y Entrega, [
c) En caso de siniestro, las indemnizaciones pagadas por Jas
compañias aseguradoras serán recibidas por la Contratista. y servirán
como base para reemplazar o reparar inmediatamente los bienes O
instalaciones dañadas, destruidas o sustraidas. Si cualquier compañía
aseguradora dejare de pagar cualquier reclamación por pérdida o daño
de bienes asegurados como resultado de daños causados por la
imprudencia, negligencia o culpa del personal de la Contratista, Jos
costos de reparación o de reposición correrán por cuenta de la
Contratista. d) La Contratista exigirá 4 sus aseguradores incluir una
eláusula expresa en todas las pólizas, en virtud de la cual, estos
renuncien a su derecho de subrogación contra el Ministerio de Energia
y Recursos Naturales No Renovables. Asimismo, la Contratista
exigirá a sus aseguradores incluir una cláusula de no modificación de
pólizas. en la medida que restrinjan, disminuyan o limiten las
coberturas existentes, o canceladas sin notificación al Ministerio de
Energía y Recursos Naturales No Renovables con treinta (30) días de
anticipación. e) La Contratista deberá proporcionar pruebas al
Ministerio de Energía y Recursos Naturales No Renovables de que las
compañías de seguros otorgantes de las pólizas de seguros, se
encuentren suficientemente respaldadas por los reaseguros que sean
necesarios, documento que deberá ser emitido por la reaseguradora. f)
La Contratista entregara al Ministerio de Energía y Recursos
Naturales No Renovables copias certificadas de las pólizas de seguro
contratadas, g) Las indemnizaciones y restitución de bicnes derivados

Dir. Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teléfono:3812213
de los siniestros que no estuvieren debidamente asegurados por la
Contratista, serán de su exclusiva responsabilidad y deberán ser
cubiertas de inmediato por la misma. Catorce punto Dos punto Dos.-
La Contratista mantendrá vigentes pólizas de seguro que cubran al
menos los siguientes riesgos, con la oportunidad que cada riesgo
requiera: a) Todo Riesgo Petrolero, incluyendo y no limitado a la
perforación, completación y reacondicionamiento de pozos. Esta
póliza debe incluir al menos las siguientes coberturas: - Incendio y
líneas aliadas. -Rotura de maquinaria. -Pérdida de herramientas y
materiales dentro del pozo. - Sabotaje y terrorismo. - Robo. -Así como
cualquier otro acto doloso que provoque la suspensión temporal de la
actividad. b) Responsabilidad Civil General, que debe incluir al menos
las siguientes coberturas: - Patronal. Contaminación y polución súbita
y accidental. La Contratista deberá contratar esta cobertura por riesgos
de contaminación y afectación al ecosistema, durante las operaciones
de la Contratista, de conformidad con los estándares de la industria
petrolera internacional, los que cubrirán los riesgos hasta la
suscripción del informe final de la auditoria del Área del Contrato. -
Responsabilidad Civil de Vehículos propios y no propios. c) Equipo y
Maquinaria, para cubrir todos los equipos a ser utilizados en las
Operaciones de la Contratista. d) Transporte e Importaciones, que
cubrirá la mercadería o equipos importados por la Contratista. e)
Transporte Interno, que cubrirá la movilización dentro del país, de los
materiales de la Contratista. f) Accidentes Personales, que cubrirá al
personal de la Contratista como de los servidores del Ministerio de
Energía y Recursos Naturales No Renovables que asistan al Bloque
por cuestiones de trabajo, y deberá incluir la cobertura amplia de

vuelos. g) Todo Riesgo Construcción, Montaje y Puesta en Marcha, la
PETT TT TI II

Dr. Raúl Cevallos Pérez

FS Contratista deberá presentar, al Ministerio de Energía y Recursos

E)

NOTARIS
SENAGÉSIMA

Naturales No Renovables, estos seguros al inicio de las obras” de

construcción o montaje que tenga que realizar durante la ejecución de,

este Contrato, salvo que optare por una cobertura permanente. |

Catorce punto Dos punto Tres.- Las Partes podran convenir en el
futuro asegurar otros riesgos que sean necesarios para la ejecución de
este Contrato. Catorce punto Dos punto Cuatro.- La Contratista
podrá mantener adicionalmente a su criterio otras pólizas de seguros
que considere convenientes para sus actividades. Catorce punto Dos
punto Cinco.- La Contratista deberá exigir a todos sus Subcontratistas
O proveedores de bienes y servicios que contraten las pólizas de
seguro que la Contratista considere necesarias. CLÁUSULA
DÉCIMA QUINTA. DEL ÁMBITO SOCIAL Y AMBIENTAL.-
Quince punto Uno.- Permisos ambientales.- La Contratista está
obligada, a su costo, a obtener de la Autoridad Ambiental competente
y de conformidad con la normativa aplicable, la Autorización
Ambiental Correspondiente previo a la ejecución de sus actividades O,
en su defecto, y de ser aplicable, gestionar la cesión de derechos por
parte de la operadora inmediatamente anterior, en el caso de que el
área del bloque contratado ya cuente con las autorizaciones
administrativas en mención. Se entenderá como Autorización
Administrativa Ambiental a las licencias ambientales con sus
respectivas inclusiones (estudios complementarios, alcances,
adendums, y reevaluaciones). Quince punto Dos.- Responsabilidad
ambiental.- La Contratista será responsable del cumplimiento de las
obligaciones, compromisos y condiciones ambientales previstas en la
normativa aplicable, en los Permisos Ambientales y en los Estándares
de la Industria Petrolera Internacional: y, deberá responder par los

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama. Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Telétono;3812213

daños ambientales causados en la ejecución de las actividades que se
deriven de este Contrato. Quince punto Tres.- Desarrollo
Sostenible.- La Contratista conducirá las operaciones con apego a Jos
lineamientos de desarrollo sostenible, conservación y protección del
ambiente de acuerdo a la normativa aplicable, Permisos Ambientales y
a los Estándares de la Industria Petrolera Internacional, tomando las
acciones necesarias para prevenir, mitigar y minimizar los impactos al
ambiente y a la sociedad. Quince punto Cuatro.- Aplicación de
técnicas.- La Contratista utilizará las técnicas disponibles que sean
económicamente eficientes y los Estándares de la Industria Petrolera
Internacional, aplicando los principios de prevención y precaución, en
observancia a la normativa ambiental aplicable sobre la prevención y
control de la contaminación ambiental, preservación de la diversidad
biológica, de los recursos naturales, y de la seguridad y la salud de la
población y de su personal. Quince punto Cinco.- Daño Aumbiental.-
En los casos de Daño Ambiental originado O causado por la
Contratista y/o sus Subcontratistas en la ejecución de este Contrato, la
Contratista deberá efectuar de inmediato las actividades para controlar
los efectos contaminantes, así como, para la reparación integral de las
áreas afectadas, sin perjuicio de su responsabilidad frente a terceros,
de conformidad con la normativa ambiental aplicable y este Contrato.
Quince punto Seis.- Presentación de informes.- La Contratista
deberá mantener informada a la Autoridad Ambiental y al Ministerio ,
sobre el desarrollo de todas las actividades efectuadas durante la
vigencia de este Contrato, para lo cual, deberá presentar informes
anuales y otros de acuerdo a lo establecido en la normativa aplicable,
y las estipulaciones de este Contrato. Quince punto Siete,-

Contratación de seguros y garantias.- Para asegurar los compromisos y

ENTE TEA EA AAA AAA AAA AMALIA II 1111111 111155444%)
E 157

NOTARIA
SEXAS ESIMA

Dr. Raúl Cevallos Pérez

obligaciones de la Contratista en relación a la protección ambiental. la
Contratista contratará los respectivos seghros y garantias en sujeción a
la normativa aplicable y este Contrato. Quince punto Ocho=
Realización de estudios. planes y auditorias.- Los Estudios de impacto
Ambiental, estudios complementarios y sus respectivos planes de
manejo, así como las Auditorias Ambientales contratadas por la
Contratista, deberan ser realizadas por consultoras ambientales
calificadas por la Autoridad Ambiental Nacional, e inscritas en el
correspondiente Registro de Consultores Ambientales; los referidos
estudios serán ejecutados de acuerdo con la normativa ambiental
aplicable y demás normativa que rige para las operaciones
hidrocarburíferas cn el Ecuador. Quince punto  Nueve.-
Cumplimientos de la Contratista- La Contratista cumplirá
estrictamente con lo establecido en el Estudio de Impacto Ambiental.
en los Estudios Complementarios y sus respectivos Planes de Manejo
Ambiental, en los Permisos Ambientales y demás requerimientos que
realice la Autoridad Ambiental Nacional, priorizando su gestión hacia.
la prevención, mitigación, y minimización de los impactos
ambientales y sociales que puedan ocasionarse. Quince punto Diez.-
Estudios de impacto- Los Estudios de Impacto Ambiental y/o
Estudios Complementarios con sus respectivos planes de manejo
ambiental aprobados, cuyo fin es precautelar que las operaciones de la
Contratista se realicen sin afectar a la población y al ambiente. así
como las obligaciones que se deriven de las Autorizaciones
Administrativas Ambientales correspondientes. servirán de base para
la presentación y verificación de las operaciones de la Contratista y
como insumo para la realización de las Auditorías Ambientales
previstas en la normativa ambiental aplicable para el sector de

Dir.: Ayenida Quitumbe Nan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno;
Quitumbe. Telétono:3812213

hidrocarburos. Quince punto Once.- Auditorías Ambientales.- Las
Auditorías Ambientales permiten conocer, entre otros aspectos, la
situación ambiental en que se encuentra el Área del Contrato, la
existencia o no de Pasivos Ambientales y el Plan de Acción para
solucionar las No Conformidades identificadas. Una vez se havan
ejecutado fases de actividad hidrocarburífera será responsabilidad de
la Contratista realizar la Auditoría Ambiental de Finalización del
Contrato, Auditoría Ambiental de Cambio de Operador o Auditoría de
devolución del Bloque petrolero o parte de éste al Estado ecuatoriano,
según corresponda. Las Auditorías Ambientales antes descritas
deberán ser remitidas a la Autoridad Ambiental Nacional para su
aprobación y servirán, para conocer entre otros aspectos, la situación
ambiental en que se encuentra el Área del Contrato, la existencia o no
de pasivos ambientales y el plan de acción para solucionar las No
conformidades determinadas, cuya responsabilidad de ejecución estará
a cargo de la Contratista El período a auditar comprenderá desde la
suscripción del contrato hasta la finalización del mismo. el Cambio de
Operador, la devolución del Bloque petrolero o la terminación del
contrato, según corresponda En el caso de verificarse Pasivos
Ambientales generados por la Contratista, será responsabilidad de la
Contratista la reparación integral de los mismos que establezcan la
normativa y la Autoridad Ambiental Nacional. En su ejecución, habrá
la supervisión concurrente del Ministerio de Energía y Recursos
Naturales No Renovables, al cual la Contratista mantendrá informado
del avance de dicha Auditoría Ambiental, así como de sus resultados.
Quince punto Doce.- Terminación anticipada del Contrato o cambio
de operador.- En el caso de finalización anticipada o programada del

presente Contrato o en caso de cambio de operador, la Contratista está
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

obligada a realizar una Auditoría Ambiental cuyo periodo a auditar
comprenderá desde la suscripción del Contrato hasta la finalización
del mismo. Las Auditorias Ambientales de Finalización de Conti
cambio: de operador servirán para establecer responsabilidades A
pasivos ambientales. y verificar que los planes de acción de Jas
auditorías de cumplimiento se hayan realizado. Los costos de la
ejecución del plan de acción derivado de las Auditorias serán
asumidos por la Contratista saliente. El informe de esta Auditoría
Ambiental de cambio de operador será presentado al Ministerio del
Ambiente para su aprobación. La Contratista mantendrá informado al
Ministerio de Energia y Recursos Naturales No Renovables del
avance de la Auditoria Ambiental de cambio de operador. asi como de
sus resultados. Quince punto Trece.- Períodicidad.- La Contratista
deberá presentar ante la Autoridad Ambiental, las Auditorias
Ambientales de cumplimiento, de conformidad con la normativa
ambiental aplicable al sector hidrocarburifero, con la periodicidad
determmada en dicha normativa, y en su ejecución habrá la
supervisión concurrente del Ministerio de Energia y Recursos
Naturales No Renovables. al cual. la Contratista deberá comunicar los
resultados de las mismas. Quince punto Catorce.- Transferencia O
Cesión solo con Autorización Previa- La Contratista no podrá
transferir o ceder los derechos y obligaciones derivados de este
Contrato, total o parcialmente a favor de cualquier persona jurídica,
sin previa autorización del Ministerio de Energía y Recursos Naturales
No Renovables. Autorizada la cesión o transferencia antes descrita, la
contratista deberá comunicar a la Autoridad Ambiental Nacional para
que determine la figura legal aplicable respecto a la autorización
administrativa ambiental correspondiente (reforma, modificación,

Dir.. Avenida Quitumbe Ñan, local A 22 y calle Pachamama, Conjunto Habitacional El Guayanay Uno»
Quitumbe, Teléfono:3812213
traspaso, transferencia o un nuevo proceso de regularización
ambiental). Quince punto Quince.- La ejecución de las Auditorías
Ambientales, así como sus resultados, son independientes de la
ejecución de actividades comprometidas en los Anexos de este
Contrato. Quince punto Dieciséis.- Consultoras ambientales.- Las
empresas consultoras que realicen las Auditorias Ambientales serán
distintas de aquellas que hayan realizado los Estudios Ambientales de
las áreas o trabajos asociados directamente al Estudio de Impacto
Ambiental del Área del Contrato. Los costos de los Estudios de
Impacto Ambiental, las Auditorías Ambientales contempladas en los
numerales anteriores, monitoreos y otros trámites ambientales, serán
asumidos por la Contratista. Quince punto Diecisiete.- Monitoreo
ambiental.- La Contratista realizará el monitoreo ambiental interno de
sus operaciones, conforme lo dispuesto en la normativa aplicable.
Quince punto Dieciocho.- Reparación integral ambiental.- De
ocasionarse Daños Ambientales o de hallarse pasivos ambientales, la
Contratista se responsabilizará de elaborar el programa de reparación
ambiental integral en el que se determinará, de conformidad con la
normativa ambiental aplicable, el alcance y contenido de los trabajos y
acciones de reparación que fueren necesarios, lo cual se remitirá a la
Autoridad Ambiental para su aprobación. Los costos de estos trabajos
correrán por cuenta de la Contratista. El incumplimiento de esta
obligación será sancionado de conformidad con lo dispuesto en la ley
aplicable, Quince punto Diecinueve.- Es responsabilidad de la
Contratista asegurarse que su personal y sus Subcontratistas conozcan
y cumplan con la normativa aplicable. Quince punto Veinte.- La
Contratista deberá atender todas las obligaciones de compensación

social e indemnización que se deriven de los impactos y daños

¡00600000000
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

causados por sus actividades. obligaciones que cstán enmarcadas en la
política pública de reparación ambientel y social, y demás normativa
aplicable. Quince punto Veintiuno.- La Contratista presentará para 1
revisión y aprobación por parte de la Autoridad Ambiental un plan de | E
relacionamiento comumtario, el cual formará parte del plan de manejo
ambiental y recogerá las acciones a implementarse para la debida
gestión de los impactos ambientales y sociales que serán recogidos
durante el proceso de obtención del Permiso Ambiental o la Licencia
Ambiental de los proyectos que ejecute. Quince punto Veintidós.-
La Contratista presentará para revisión y aprobación del Ministerio de
Energía y Recursos Naturales No Renovables. un modelo de gestión
social y ambiental, el cual recogerá: (a) las actividades de
responsabilidad social empresarial que deberán enmarcarse en los
planes de desarrollo local comunitario y en los principios de
sostenibilidad, y (b) las políticas empresariales para la mitigación de la
conflictividad social y territorial derivadas de la articulación
interinstifucional con las entidades públicas competentes.
CLÁUSULA DÉCIMO SEXTA. DE LOS BIENES. Dieciséis
punto Uno.- La Contratista se obliga para con el Ministerio de
Energia y Recursos Naturales No Renovables a adquirir y preservar
los materiales. bienes, equipos e instalaciones amortizables y
propiedad, planta y equipo depreciables, que sean requeridos para la
ejecución de este Contrato, acorde con los Planes, Programas y
Presupuestos Anuales y Quinquenales aprobados, y de conformidad
con la normativa aplicable. En la adquisición de bienes la Contratista
dará preferencia a la industria nacional y su desarrollo tecnológico,
para ello, a igual estándar de calidad internacional y disponibilidad se
preferirá a la industria nacional aun cuando sus precios sean

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno,-
Quitumbe, Teléfono:3812213

superiores hasta en un quince por ciento sobre la competencia. En
concordancia con lo establecido en el Reglamento de Aplicación de la
Ley Reformatoria a la Ley de Hidrocarburos. Dieciséis punto Dos.-
Las importaciones de los bienes, necesarios para la ejecución de este
Contrato se realizarán de acuerdo con lo establecido en la Ley de
Hidrocarburos. Dieciséis punto Tres.- La Contratista no podrá
enajenar, gravar o retirar, durante la vigencia de este Contrato, los
equipos, herramientas, maquinarias, instalaciones y demás muebles e
inmuebles destinados exclusivamente para ser usados en la ejecución
de este Contrato, en caso de que se requiera hacer esto, el Ministerio
de Energía y Recursos Naturales No Renovables emitirá el informe
previo de autorización o no, cuya resolución será emitida por la
Agencia de Regulación y Control Hidrocarburífero (ARCH) sobre la
procedencia de la solicitud. Quedan exceptuados de esta prohibición
de enajenar y gravar aquellos bienes que el Ministerio de Energia y
Recursos Naturales No Renovables expresamente y por escrito haya
autorizado a la Contratista a importarlos bajo el régimen arancelario
de importación temporal conforme a la normativa aplicable. Dieciséis
punto Cuatro.- Al término de este Contrato, por vencimiento del
Plazo de Vigencia o por cualquier otra causa ocurrida durante el
Período de Explotación, la Contratista deberá entregar al Ministerio de
Energía y Recursos Naturales No Renovables, sin costo y en buen
estado de producción, los pozos que en tal momento estuvieren en
actividad; y, en buenas condiciones, salvo el desgaste normal, todos
los equipos, herramientas, maquinarias, instalaciones y demás
muebles e inmuebles que hubieren sido adquiridos para los fines de
este Contrato, así como trasladar aquéllos que el Ministerio de Energía

y Recursos Naturales No Renovables señale, a los sitios que

¡6000000000000 OOOIIOCIOAELIICIICICICICICIDAAAAAAA
+

y

NOTARÍA
SENAGESIMA

Dr. Raúl Cevallos Pérez

determine, de tal manera que se garantice la continuidad de las

operaciones en el Área del Contrato. Para los bienes contratados bajo

la modalidad de leasing por las Contratistas, se aplicará lo establecido
s

en el Reglamento de Operaciones Hidrocarburiferas. Si la terminación.

de este Contrato se produjere en el Periodo de Exploración, la
Contratista entregará al Ministerio de Energía y Recursos Naturales
No Renovables, sin costo y en buenas condiciones, salvo el desgaste
normal, los pozos, campamentos y obras de infraestructura que
hubieren sido destinados para los fines de este Contrato. Dieciséis
punto Cinco. Las Compañías Operadoras por lo menos ciento
ochenta días (180) antes de la terminación del presente Contrato, por
vencimiento del plazo, entregarán al Ministerio de Energía y Recursos
Naturales No Renovables, la siguiente información: a) Información
primaria y planos de las áreas asignadas: b) Información relativa al
cumplimiento de la normativa ambiental; c) Listados de las
maquinarias, mstalaciones, equipos y demás bicnes adquiridos para
los fines establecidos en este Contrato; d) Especificaciones de los
equipos, manuales de operación y diagramas "Como está construido"
(As Built), e) Copias de todos los contratos que estén vigentes con
terceros; f) Reportes de mantenimiento, registros de inscripción y
evaluación de equipos, correspondientes a los últimos cinco años: así
como, el programa de mantenimiento del año siguiente a la fecha de
traspaso; g) Inventario de repuestos y materiales para la opcración de
plantas, equipo y pozos; h) Libros actualizados de contabilidad; 1)
Cronograma de entrega de todas las instalaciones. equipos y demás
bienes adquiridos para fines de este Contrato! y, j) Demás información
requerida por el Ministerio de Energía y Recursos Naturales No
Renovables. Ciento ochenta dias (180) antes de la terminación del

Dir.: Avenida Quitumbe Ñan, loca! A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.
Quitumbe: Teléfono:3812213
período de vigencia de este Contrato se conformará una comisión
integrada por el Ministerio de Energía y Recursos Naturales No
Renovables, la Agencia de Regulación y Control Hidrocarburífero
(ARCH); otra institución que designe el Ministerio de Energía y
Recursos Naturales No Renovables, de ser el caso; y, la Contratista,
para la entrega - recepción de bienes a los que se refiere la Ley de
Hidrocarburos, de acuerdo con las disposiciones legales y
reglamentarias. Esta comisión estará presidida por funcionarios del
Ministerio de Energía y Recursos Naturales No Renovables y deberán
suscribir la respectiva acta entrega recepción. Al término de este
Contrato, por otras causas, entre ellas la de caducidad, establecidas en
la Ley de Hidrocarburos, la Contratista entregará la información arriba
señalada, en un plazo no mayor a sesenta (60) días desde la fecha de
notificación. Para la entrega - recepción de los bienes respectivos, se
conformará una comisión interinstitucional de la forma señalada.
Dieciséis punto Seis.- En aquellos contratos para el uso de equipos
de perforación, la Contratista deberá hacer su mejor esfuerzo para
negociar una opción de renovar o extender el periodo de contratación,
así como, el derecho de ceder dicha opción al Ministerio de Energía y
Recursos Naturales No Renovables bajo los mismos términos y
condiciones que le aplican a la Contratista. Dieciséis punto Siete.-
Los bienes necesarios para el cumplimiento del Contrato que deban
ser importados bajo el régimen de importación temporal, lo harán al
amparo del Código Orgánico de la Producción, Comercio e
Inversiones, y más normativa aplicable. CLÁUSULA DÉCIMA
SÉPTIMA. PERSONAL DE LA CONTRATISTA.- Diecisiete
punto Uno.- La Contratista contratará al personal nacional y

extranjero, que considere necesario para el cumplimiento del objeto de

¡0000VOOOVOOCILLLLILIEICICACICIIILAAIAAAIAAAAIIAIAA
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

este Contrato, de acuerdo con Jos estándares de la industria petrolera
internacional y con sujeción a lo prescrito en la Ley de Hidrocarburos”,
y Ley Orgánica para la Planificación Integral de la € ircanscripición/
Territorial Especial Amazónica referente al derecho al empleó
preferente, Diccistete punto Dos.- La Contratista y sus
Subcontratistas, como personas naturales O juridicas autónomas
contratarán a su personal por su exclusiva cuenta y riesgo, siendo las
únicas responsables por el cumplimiento de las obligaciones laborales;
por tanto, el Ministerio de Energia y Recursos Naturales No
Renovables no será responsable ni aún a titulo de solidaridad.
Diecisiete punto Tres.- La Contratista tendrá a su cargo la dirección,
supervisión, control y responsabilidad única y exclusiva de su
personal. Ni la Contratista, ni persona alguna contratada por ella,
como consecuencia de este Contrato, será considerada como agente,
trabajador o dependiente del Ministerio de Energía y Recursos
Naturales No Renovables; en tal virtud, la Contratista será la única
responsable del cumplimiento de las obligaciones que le impone la
Ley Aplicable, especialmente aquellas disposiciones legales o
contractuales de carácter laboral relacionadas con los servicios y/o con
el personal contratado para cl cumplimiento de este Contrato,
Diecisiete punto Cuatro.- La Contratista será la única responsable y
salvaguardará e indemuoizará al Ministerio de Energia y Recursos
Naturalos No Renovables, por cualquier reclamo laboral que pudiere
surgir: en especial, la Contratista indemnizará, protegerá, defenderá y
mantendrá indemne al Ministerio, al Estado y a entes relacionados, así
como a sus respectivos funcionarios. empleados, agentes y demás
representantes, frente a cualquier reclamo laboral que pueda ser
presentado por cualquier empleado, trabajador, representante O

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
Subcontratista de la Contratista y frente a cualquier lesión,
fallecimiento, daño o pérdida de cualquier clase o carácter que surja,
relacionado directa o indirectamente con la ejecución de los servicios
o que sea causado por violación de la Contratista de cualesquiera de
las obligaciones laborales que asume según este Contrato.
CLÁUSULA DÉCIMA OCTAVA. SUBCONTRATOS. Dieciocho
punto Uno.- Subcontratación.- La Contratista puede subcontratar,
bajo su responsabilidad y riesgo, las actividades, obras o servicios
necesarios para cumplir con el objeto de este Contrato. Tales
actividades, obras y servicios serán ejecutados a nombre de la
Contratista, la cual mantendrá su responsabilidad directa por todas las
obligaciones establecidas en el subcontrato y derivadas del mismo, de
las cuales no puede exonerarse en razón de las subcontrataciones. El
Ministerio de Energía y Recursos Naturales No Renovables no
asumirá responsabilidad alguna por este concepto, ni aún a título de
solidaridad. Dieciocho punto Dos.- Responsabilidad por Pagos.-
Con respecto a cualquier subcontrato celebrado, queda entendido que:
(i) la Contratista será la única responsable por el pago a todos sus
Subcontratistas; (ii) la Contratista será exclusivamente responsable
ante el Ministerio de Energía y Recursos Naturales No Renovables por
todos los actos, errores, omisiones y pasivos de sus Subcontratistas de
cualquier grado. La Contratista deberá incluir una cláusula en este
sentido en cada subcontrato. Ningún Subcontratista se considerará un
tercero beneficiario de este Contrato o de los derechos originados en el
mismo. La Contratista será la única responsable por el pago de cada
Subcontratista por las actividades, obras, servicios, equipos, materiales
o suministros en relación con el objeto del Contrato. La Contratista

será responsable por la ejecución de las actividades realizadas por sus

¡'O00000OOOIIIIIAIDIDACAAIIDBIDIOAIIAAAAAAICAAABEAAAAAA
NOTARIA
SEXA GÉSIMA

Dr. Raúl Cevallos Pérez

Subcontratistas y nada en este Contrato exime a la Contratista del
cumplimiento de sus obligaciones. Dieciocho punto Tres. Selección
y Negociación de Subcontratos.- La selección de los Suhcontatistas. de
la negociación de los términos y condiciones de los subcontramos: sul”
adjudicación y suscripción serán de exclusiva decisión 4
responsabilidad de la Contratista, Dieciocho punto Cuatro.- Los
subcontratistas y sus empleados deberán suscribir acuerdos de
contidencialidad con la Contratista, en las mismas condiciones en que
esta se hubierc obligado con el Estado, conforme las reglas
establecidas en la Cláusula Décima Novena de este contrato,
Dieciocho punto Cinco.- Los subcontratos que celebre la Contratista
ño deberán incluir términos y condiciones incompatibles con lo
establecido en este Contrato. CLÁUSULA DÉCIMA NOVENA.
CONFIDENCIALIDAD.- El Estado ecuatoriano es propietario de
toda la información hidrocarburiferá generada o la que se llegare a
generar durante la ejecución de este Contrato. El Ministerio de
Energia y Recursos Naturales No Renovables, mantendrá
confidencialidad de la información relacionada con las actividades de
exploración y explotación generada y entregada por las empresas
públicas o privadas, nacionales 0 extranjeras, empresas mixtas,
consorcios y/o asociaciones. en territorio ecuatoriano, para lo cual se
establecen los periodos de confidencialidad en Jos manuales emitidos
por el Ministerio de Energía y Recursos Naturales No Renovables,
salvo lo determinado en acuerdos y/o convenios especificos. El
Ministerio de Energía y Recursos Naturales No Renovables emitirá las
politicas de uso, acceso, distribución, permisos, privilegios,
licenciamiento. publicación y comercialización de datos e información
técnica hidrocarburífera entregada por las Contratistas, en

Dir.: Avenida Quitumbe Ñan, loca! A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teléfono:3812213
concordancia con el Reglamento de Operaciones Hidrocarburíferas.
CLÁUSULA VIGÉSIMA, FUERZA MAYOR O CASO
FORTUITO, SITUACIONES DE EMERGENCIA Y ESTADO
DE EXCEPCIÓN. Veinte punto Uno.- En General.- En la
ejecución de este Contrato se cumplirá lo siguiente: Veinte punto
Uno punto Uno.- Fuerza Mayor, Caso Fortuito o Situación de
Emergencia.- Para efectos de este Contrato, un evento de Fuerza
Mayor, Caso Fortuito o Situación de Emergencia significará cualquier
evento o circunstancia que: (1) sea imposible de resistir, o de ser
controlado por la Parte obligada a cumplir la obligación de que se
trate; (ii) sea imprevisible por dicha Parte o que aun siendo previsible
por esta, no pueda ser evitada, en todo o en parte, mediante el ejercicio
de la debida diligencia de dicha Parte; (iii) que ocurra después de la
Fecha Efectiva de este Contrato; y, (iv) que ocasione la obstrucción o
demora, total o parcial del cumplimiento de las obligaciones de alguna
Parte, según las estipulaciones de este Contrato. Esta definición
comprende, pero no se limita a, lo establecido en el Código Civil
ecuatoriano, e incluye terremotos, maremotos, inundaciones, deslaves,
tormentas, incendios, explosiones, paros, huelgas, disturbios sociales,
actos de guerra (declarada o no), actos de sabotaje, actos de
terrorismo, acciones u omisiones por parte de cualquier autoridad,
dependencia o entidad estatal. Queda entendido y convenido, sin
embargo, que el Ministerio de Energía y Recursos Naturales No
Renovables podrá invocar como actos constitutivos de Fuerza Mayor,
cualquier acto u omisión de cualquier agencia, organismo o autoridad
estatal ecuatoriana, cuando dichos actos u omisiones sean causados
por otros hechos o circunstancias que, a su vez, constituyan Fuerza

Mayor. Para efectos de este Contrato el término Caso Fortuito o

¡Ó06060000000800000000000000000OUPOROICIOLLILICIAAAA
VOTARÍA
SEXAGESTMA

Dr. Raúl Cevallos Pérez

Situación de Emergencia tendrán el mismo significado que Fuerza
Mayor. Veinte punto Uno punto Dos.- Ninguna de las Partes será
responsable por el incumplimiento, suspensión o retresú on la; ]
ejecución de las obligaciones establecidas en este Contréto; mi estará, -
obligada a indemnizar a la otra Parte por los perjuicios que pudieren
causarse, cuando el incumplimiento. suspensión O retraso sea
consecuencia directa y necesaria de un evento de Fuerza Mavor. Caso
Fortuito o Situación de Emergencia debidamente comprobado, de lo
cual el Ministerio de Energía y Recursos Naturales No Renovables
emitirá la correspondiente resolución. Veinte punto Uno punto
Tres.- La Parte que alegare la Fucrza Mayor, Caso Fortuito 0
Situación de Emergencia, dcberá notificar con los justificativos
necesarios, a la otra Parte, en un plazo máximo de diez (10) días desde
la ocurrencia del evento, en concordancia con lo dispuesto en la Ley
de Hidrocarburos. Esta notificación contendrá los detalles sobre la
causa y naturaleza del evento, la duración prevista y el efecto que
pueda tener sobre el cumplimiento de las obligaciones
correspondientes a la Parte según este Contrato. Veinte punto Uno
punto Cuatro.- La Parte afectada continuará ejecutando sin dilación,
ni modificación, todas las demás obligaciones que no hayan sido
afectadas por el evento de Fuerza Mayor, Caso Fortuito o Situación de
Emergencia. Veinte punto uno punto cinco.- Si de forma motivada el
Ministerio de Energia y Recursos Naturales No Renovables niega la
solicitud de Fuerza Mayor. Caso Fortuito v Situación de Emergencia.
la Contratista tendrá el derecho de impugnar esta negativa de forma
motivada, utilizando los recursos previstos en este Contrato y la Ley
Aplicable. Veinte punto uno punto Scis,- La prueba de la Fuerza
Mayor, Caso Fortuito o Situación de Emergencia corresponde a quien

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Telefono; 3812213
producción de petróleo crudo del Área del Bloque Contratado, y se
prolongaren durante un período superior a seis (6) meses, a la opción
de cualquiera de las Partes, se podrá seguir el procedimiento para
terminación de este Contrato de mutuo acuerdo. Veinte punto Uno
punto Trece.- Suspensión de Actividades.- La ocurrencia de un
evento de Fuerza Mayor, Caso Fortuito o Situación de Emergencia,
podrá dar lugar a revisión de los cronogramas de trabajo propuestos
por la Contratista, sin perjuicio de reiniciar el cumplimiento de sus
obligaciones tan pronto como sea posible, luego de que el
impedimento haya cesado. A la Contratista se le reconocerá el tiempo
que dure la suspensión de las operaciones debido a un evento de
Fuerza Mayor, Caso Fortuito o Situación de Emergencia, siempre y
cuando se ocasione la paralización de más del cincuenta por ciento
(50%) de las actividades de producción; y, en consecuencia, la fecha
de terminación del Plazo de Vigencia de este Contrato será aplazado
por un lapso igual al que dure dicha paralización. CLÁUSULA
VIGÉSIMA PRIMERA. RESPONSABILIDAD DE LA
CONTRATISTA.- Veintiuno punto Uno.- Riesgos de Daño o
Pérdida.- La Contratista será responsable de la conservación del Área
del Contrato, durante la ejecución del mismo, así como de la
seguridad de su personal y la de sus Subcontratistas, y de los
materiales, equipos y bienes de su propiedad y de propiedad de sus
Subcontratistas ubicados en el Área del Contrato o para la ejecución
del objeto de este Contrato. La Contratista resguardará y mantendrá a
salvo al Ministerio de Energía y Recursos Naturales No Renovables
de cualquier daño o pérdida que esta pudiere sufrir, y que se viere
obligada a pagar en virtud de sentencia ejecutoriada de autoridad

competente, que se derive del incumplimiento por parte de la

0600000000000000000000000800000LOIAOIAIIAAAAAAAAIA
5
NOTARIA
SEXAGÍSIMA

Dr. Raúl Cevallos Pérez

Contratista de cualquier obligación contenida en este Contrato. como
consecuencia de actos 1 omisiones dolosas o culposas imputables al
personal de la Contratista o de cualesquiera de sus Subcnitratistas.
Veintiuno punto Dos.- Obligación de Resguardar al Ministerio de
Energía y Recursos Naturales No Renovables.» La Contratista se
obliga a resguardar y mantener al Ministerio de Energía y Recursos
Naturales No Renovables a salvo de y a responder económicamente
por cualquier perjuicio. acción, procedimiento judicial,
indenvuzación, costos y gastos, de cualquier naturaleza o especie, que
pudiera sufrir o ser obligada a pagar, en virtud de sentencia
ejecutoriada de autoridad competente, como consecuencia de actos
dolosos o culposos imputables a la Contratista. a su personal o al de
sus Subcontratistas, incluyendo los siguientes: a) Cualesquiera
pérdidas o daños a los materiales, equipos y bienes; b) Cualesquiera
lesiones personales, enfermedad o muerte; c) El incumplimiento de la
Ley Aplicable O cualesquiera permisos requeridos: d) El
incumplimiento por la Contratista de cualquier obligación que hubiese
asumido respecto de terceros, incluyendo cualquier Subcontratista,
con ocasión a la ejecución de este Contrato: e) De cualquier
reclamación. procedimiento, demanda o acción, por uso o divulgación
no autorizados de secretos comerciales, derechos de propiedad.
derechos de autor, derechos sujetos a privilegio, marcas comerciales O
cualquier otro derecho de propicdad intelectual, que fuere atribuible
bien sea directa o indirectamente a: (1) el diseño, construcción, uso,
operación v propiedad de cualesquiera materiales, equipos y bienes de
la Contratista o Subcontratistas: o (11) la ejecución de este Contrato por
la Contratista o Subcontratistas, incluyendo el uso de cualquier
herramienta, implemento o construcción por la Contratista O

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teléfono:3812213

/
cualquiera de sus Subcontratistas; f) De cualquier contaminación O
daños al ambiente causados por la Contratista o Subcontratistas,
incluyendo la descarga de desechos tóxicos y sustancias susceptibles
de degradar el ambiente; g) De cualquier gravamen de la Contratista;
h) De cualquier invalidación de pólizas de seguro, debido a
incumplimientos por parte de la Contratista de alguno de los
requerimientos establecidos en la póliza respectiva; 1) El reclamo por
una autoridad competente de cualquier Tributo, (1) cuya obligación de
pago recaiga en la Contratista según este Contrato; o, (11) que estén
relacionados con ingresos recibidos de las actividades ejecutadas o por
el cual se deba pagar a la Contratista o a sus Subcontratistas o a
cualesquiera de sus respectivos asesores, agentes, empleados O
representantes. Veintiuno punto Tres.- Obligación de Informar.- La
Contratista comunicará oportunamente al Ministerio de Energia y
Recursos Naturales No Renovables sobre cualquier procedimiento
judicial relacionado con este Contrato, en el que cualquiera de las
Partes deba intervenir, a fin de que el Ministerio de Energía y
Recursos Naturales No Renovables pueda adoptar las medidas que
estime convenientes para la defensa de sus intereses, de ser el caso, A
su vez, el Ministerio de Energía y Recursos Naturales No Renovables
participará a la Procuraduría General del Estado sobre tales
particulares, para los efectos pertinentes. Veintiuno punto Cuatro.-
Costas Procesales.- Los costos indemnizables, conforme a esta
cláusula, incluirán cualesquier gasto de litigio y abogados en que
incurriere el Ministerio de Energía y Recursos Naturales No
Renovables, con ocasión de los reclamos, demandas y acciones
previamente indicadas, los cuales serán cubiertos por la Contratista,

sin que el Ministerio de Energía y Recursos Naturales No Renovables

¡4600 060000000000000000AOIOOIBIAIIIIAAAIAIIIADAIIDIADA
0oOPLEPIOPLILLLLILILILECLILCIAAAEICIIAIACAAIAIAIDA

NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

deba reembolsarlos, Veintiuno punto Cinco.-  Defens2.- Sin
menoscabo del derecho de liberación de responsabilidad aqté previsto,
la Contratista tendrá la obligación de asumir la defensa de cala
reclamo, demanda o acción en virtud de los cuales se le solicite”
indemnización, y el Ministerio de Energía y Recursos Naturales No
Renovables no podrá transar tales reclamos, requerimientos o acciones
sin el consentimiento previo de la Contratista por escrito, Veintiuno
punto Seis.- Vigencia de las Obligaciones de Resguardo.- Las
obligaciones establecidas en esta cláusula permanecerán vigentes
hasta el vencimiento del período de prescripción previsto en la
normativa aplicable. Veintiuno punto Siete.- En caso de requerirse,
cl Estado ecuatoriano a través de la empresa pública de exploración y
explotación de hidrocarburos, podrá suscribir los convenios que sean
necesarios con la Contratista, cuando esta requicra de las facilidades
de la empresa pública, como producto del desarrollo del Bloque
CLÁUSULA VIGÉSIMA SEGUNDA. TRANSFERENCIA O
CESIÓN DE ESTE CONTRATO.- Veintidós punto Uno.-
Transferencia o Cesión sólo con Autorización Previa- La Contratista
no podrá transferir o ceder los derechos y obligaciones derivados de
este Contraio, total o parcialmente a favor de cualquier persona
juridica, sin previa autorización del Ministerio de Energía y Recursos
Naturales No Renovables. Cualquier transferencia o cesión realizada
en contravención a esta cláusula será considerada núla, y dicho acto
constituirá una causal de caducidad. de conformidad con lo previsto
en la Ley Aplicable y en este Contrato. El Ministro de Energía y
Recursos Naturales No Renovables se abstendrá de conceder
autorizaciones de transicrencia o cesión de los derechos, durante los
cuatro (4) primeros años de vigencia de este Contrato. a menos que la

Dir: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213

Contratista haya cumplido el Plan  Exploratorio Mínimo
Comprometido. Veintidós punto Dos. Queda expresamente
entendido y convenido que en caso de transferencia o cesión, regirán
las condiciones y requisitos establecidos en el Reglamento para la
Transferencia o Cesión de Derechos y Obligaciones de los Contratos
de Hidrocarburos, expedido mediante Decreto Ejecutivo número uno
tres seis tres publicado en el Registro Oficial número doscientos
noventa y tres de veintisiete de marzo de dos mil uno, y en
concordancia con la Ley de Hidrocarburos. Veintidós punto Tres.-
Responsabilidad.- En caso de que la transferencia o cesión fuere
parcial, la cedente seguirá siendo responsable ante el Ministerio de
Energia y Recursos Naturales No Renovables de las obligaciones,
garantías y compromisos transferidos según esta cláusula. Veintidós
punto Cuatro.- Solvencia y Capacidad.- En ningún caso la
transferencia total o parcial, de los derechos y obligaciones derivadas
de este Contrato, podrá originar el deterioro de la solvencia financiera
y Capacidad operativa, administrativa, financiera y técnica de la
Contratista, ni podrá afectar negativamente los planes y programas
contemplados en este Contrato o la participación económica del
Estado. Veintidós punto Cinco.- Subsistencia de las Obligaciones
Laborales y Tributarias.- Si la transferencia o cesión fuere total, la
responsabilidad de quien transfiere o cede subsistirá respecto de las
obligaciones de carácter laboral y tributario que se hubieren contraído
antes de la transferencia o cesión, con sujeción a la normativa
aplicable. También será responsabilidad del cedente, el pago del
Impuesto a la Renta a que hubiere lugar como consecuencia de la
utilidad obtenida en dicha transferencia o cesión. Veintidós punto

Seis.- Cambio de Control Accionario.- Cualquier cambio de control

'0600600000000000000000000000000000000OAODAIDIIADAA
PE Y

EJ
=
NOTARIA

SEXAGESIMA

Dr. Raúl Cevallos Pérez

accionario registrado deberá ser notificado al Ministerio de Energía y
Recursos Naturales No Renovables dentro del plazo máximo de +
sesenta (60) días de producido, Lo previsto en este punto sen
aplicable a la Contratista y a su Casa Matriz. con independencia de Td
forma en que esté organizada, ya sea a través de la constitución de
personas jurídicas. consorcios, contratos o asociaciones sin
personalidad jurídica propia. CLÁUSULA VIGÉSIMA TERCERA.
TERMINACIÓN DE ESTE CONTRATO.- Veintitrés punto
Uno, Terminación.- Este Contrato terminará a más de las causales
previstas en la Ley Aplicable y en este Contrato, por Jas siguientes
causas: a) Por vencimiento del Plazo de Vigencia: b) Por acuerdo
entre las Partes; c) Por declaratoria de caducidad emitida por el
Ministerio de Encrgia y Recursos Naturalos No Renovables conforme
ala Ley Aplicable y lo determinado en este Contrato, entendiendo que
la caducidad del contrato no es igual a la terminación anticipada del
contrato, por lo cual sus efectos son distintos. d) Por evento de
disolución o su similar, de la Contratista o de su Casa Matriz.
declarada por autoridad competente. e) Por sentencia ejecutoriada o
por laudo arbitral que declare la terminación de este Contrato. f) Por
decisión de cualquiera de las Partes. cuando la otra Parte hubiese
incumplido las obligaciones contractuales estipuladas en este
Contrato, que no constituyan causal de caducidad. La Parte que se
creyere perjudicada recurrirá al procedimiento de solución de
controversias previsto en la Cláusula correspondiente de este
Contrato. CLÁUSULA VIGÉSIMA CUARTA. CADUCIDAD
DEL CONTRATO.- Veinticuatro punto Uno.- Caducidad.- De
conformidad con lo que establece la Ley de Hidrocarburos, el
Ministerio de Energía y Recursos Naturales No Renovables podrá

Dir; Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.»
Quitumbe, Teléfono:3812213
declarar la caducidad de este Contrato, si la Contratista: a) No
depositare las cauciones o garantías a que se hubiere obligado en la
forma y en los plazos estipulados en este Contrato; b) No iniciare las
operaciones de exploración según lo previsto en este instrumento, o si
una vez iniciadas las suspendiere por más de sesenta (60) días sin
causa que lo justifique, calificada por el Ministerio de Energía y
Recursos Naturales No Renovables, y se cobrarán las garantías
correspondientes al Período de Exploración; e) Suspendiere las
operaciones de explotación por más de treinta (30) días, sin justa
causa, previamente calificada por el Ministerio de Energía y Recursos
Naturales No Renovables, salvo fuerza mayor, caso fortuito O
situación de emergencia; d) No reiniciare en un plazo máximo de
treinta (30) días las operaciones de explotación, una vez desaparecidas
las causas que motivaron la suspensión; e No invirtiere las cantidades
mínimas anuales, no realizare las perforaciones o no efectuare las
tareas para los períodos de exploración y explotación, según lo
establecido en este Contrato; f) Obstare o dificultare la vigilancia y
fiscalización que deben realizar los funcionarios autorizados del
Estado, o no proporcionare los datos y demás informaciones sobre
cualesquiera otros asuntos de la actividad petrolera que le compete; g)
Incurriere en falsedades de mala fe o dolosas, en las declaraciones o
informes sobre datos técnicos de exploración, explotación, actividades
industriales, transporte o comercialización, o sobre datos económicos
relacionados con las inversiones, costos o utilidades; h) Hubiese
empleado fraude o medios ilegales, en la suscripción de este Contrato;
i) Transfiriere o cediere derechos, o celebrare contratos o acuerdos
privados sin autorización del Ministerio de Energía y Recursos

Naturales No Renovables; ¡) Integrare consorcios o asociaciones para

¡(00600000000 LOOOOIOLOLOCIICICICILIAICICICIIAAAA
eeocoenVrVUES repr cerrncrÓCI— sensei. ee. ...

> e”

a

NOTARÍA
SEXAGÉSTIMA

Dr. Raúl Cevallos Pérez

las operaciones de exploración 6 explotación durante la ejecución de
este Contrato, u se retirare de ellos, sin la autorización del Ministerio

de Energia y Recursos Naturales No Renovables; k) Reincidiere en
infracciones a la Ley y sus reglamentos; y. 1) No remediar los. daños | '
causados al ambiente por la Contratista determinados por lali
Autoridad Ambiental. Veinticuatro punto Dos.- Procedimiento de
caducidad. - Previo a la declaratoria de caducidad de este Contrato, se
seguirá el siguiente procedimiento: a) El Ministerio de Energia y
Recursos Naturales No Renovables o la Agencia de Regulación y
Control Hidrocarburifero (ARCH), notificará a la Contratista con el o
los incumplimientos a la Ley Aplicable, a los Reglamentos o a este
Contrato. concediéndole un plazo de treinta (30) días calendario,
contados desde la fecha de notificación, para que conteste, remedie,
corrija, rectifique o desvanezca los cargos; sin embargo, si habiendo
tomado tales acciones, este plazo resultare insuficiente para que la
Contratista pueda remediar, corregir 0 rectificar tal falta o
incumplimiento y esta asi lo demuestra, el Ministerio de Energia y
Recursos Naturales No Renovables o la Agencia de Regulación y
Control Hidrocarburífero (ARCH) podrá concederle un plazo
adicional que. según cada caso, sea el necesario para cumplir con lo
dispuesto en esta cláusula. b) Una vez concluido el plazo. con la
contestación o sin ella, en los casos que corresponda, se solicitará en
forma motivada la caducidad de este Contrato al Ministro. quien lo
tramitará y resolverá de conformidad con la Ley Aplicable. e) El
Ministro abrirá un expediente de caducidad. y notificará a la
Contratista con los incumplimientos, concediéndole el plazo de
sesenta (60) dias calendario. para que conteste, remedie, corrija o
rectifique los incumplimientos. que originó el reclamo. d) Agotado el

Dir.: Avenida Quitumbe Ñan, loca! A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno,-
Quitumbe, Teléfono:3812213
procedimiento referido en el literal anterior, el Ministro emitirá la
resolución que corresponda, que deberá estar debidamente motivada
en informes legales, técnicos y económicos. La declaratoria de
caducidad deberá estar motivada, utilizando criterios de valoración
objetivos, tales como: gravedad de la infracción, negligencia, daño
producido, perjuicio al Estado, y otros que se consideren pertinentes.
Veinticuatro punto Dos punto Uno.- Para el caso de lo previsto en el
literal 1) de la Cláusula veinticuatro punto uno de este Contrato, el
incumplimiento se generará cuando, como resultado de un estudio
ambiental realizado de conformidad con la Ley Aplicable, se
detectaren Daños Ambientales (pasivos ambientales) imputables a la
Contratista, y esta no iniciare o interrumpiere injustificadamente, en
cualquier momento, la remediación dispuesta por la Autoridad
Ambiental y/o el estudio ambiental respectivo. En el estudio ambiental
constarán especificados los Daños Ambientales, así como el programa
y plazo para la remediación respectiva, que se ejecutará por cuenta de
la Contratista; en todo lo demás, se observará el procedimiento
establecido en este Contrato. Veinticuatro punto Tres.- Efectos de la
declaratoria de caducidad.- La caducidad de este Contrato, implica la
inmediata terminación de este instrumento y la entrega de todos los
equipos, herramientas, maquinarias, información técnica actualizada y
otros elementos, instalaciones industriales o de transporte y
comercialización y demás muebles e inmuebles, adquiridos con
destino a su uso en las actividades objeto de este Contrato, sin costo
alguno para el Ministerio de Energía y Recursos Naturales No
Renovables y el Estado ecuatoriano, y conlleva además la ejecución
automática de las garantías otorgadas conforme a este Contrato. Las

controversias que pudieren suscitarse sobre la declaratoria de

XXXXXXAXMXAXXXAXXMXXAXXAXAAA XA IA ANA XK AAA LLLLZX
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

caducidad y/o sus efectos serán ventiladas ante la justicia ordinaria.
Veinticuatro punto Cuatro.- Sanciones para otros incumplimientos e
infracciones.- El incumplimiento de las obligaciones estipuladas eri)
este Contrato y/o la infracción de la Ley de lidrocarburos y/o sub)
Reglamentos que no produzcan efectos de caducidad, se sancionará de
acuerdo con lo establecido en la referida ley, sus reglamentos y este
Contrato. según sea el caso. CLÁUSULA VIGÉSIMA QUINTA.
USO DE GAS NATURAL LIBRE Y ASOCIADO.- Veinticinco
punto Uno.- Uso y/o quema de petróleo, Gas Natural Asociado,
Gas Natural Libre, CO2 o sustancias asociadas.- El uso y/o quema
de petróleo, Gas Natural Asociado. Gas Natural Libre, CO2 o
sustancias asociadas, será aprobado por el Ministerio de Energia y
Recursos Naturales No Renovables tomando como base el estudio
técnico presentado, y en concordancia con el Reglamento de
Operaciones Hidrocarburiferas. Veinticinco punto Dos.- De la
recuperación de Hidrocarburos Liquidos Condensados del Gas
Natural Asociado.- El Ministerio de Energia y Recursos Naturales
No Renovables podrá disponer a su conveniencia de los
Hidrocarburos Líquidos Condesados dei Gas Natural Asociado
producido por la Contratista. cuando mediante la instalación de una
planta procesadora de campo. fuere factible su recuperación.
CLÁUSULA VIGÉSIMA SEXTA. CONTRATOS
ADICIONALES Y/O MODIFICATORIOS.- Veintiséis punto
Uno.- Yacimientos de Gas Natural Libre, Yacimientos de
Condensado de Gas, CO2 o sustancias asociadas.- En el caso de
que la Contratista, durante la ejecución de este Contrato, descubriere
Yacimientos de Gas Natural Libre comercialmente explotables
localizados en el Área del Contrato, podrá suscribir contratos

Dir.: Avenida Quitumbe Ñan, local A 25 y calle Pachamama, Conjunto Habitacional El Guayana Uno.-
Quitumbe, Telefono:3912213
adicionales para su explotación, de conformidad con lo previsto en la
Ley de Hidrocarburos. Veintiséis punto Dos.-  Reinyección y
Disposición de Gas Natural Asociado.- Sin perjuicio de lo
estipulado en la cláusula anterior, la Contratista podrá reinyectar a los
Yacimientos, o utilizar para sus operaciones el Gras Natural Asociado
y el Gas Natural Libre proveniente de Yacimientos de Condensado de
Gas, en las cantidades que sean necesarias para las operaciones de
explotación y transporte de Petróleo Crudo. Para tales efectos, así
como para la disposición final, la Contratista deberá contar con la
aprobación del Ministerio de Energía y Recursos Naturales No
Renovables, según se establece en la Ley de Hidrocarburos, la cual
podrá ser negada justificadamente. La utilización de estos gases no
tendrá costo alguno para la Contratista, excepto el control y
fiscalización. Veintiséis punto Tres.- Autorizaciones.- Para la
celebración de los contratos adicionales referidos en esta cláusula, se
requerirá del acuerdo de las Partes, en el entendido de que ellas no
podrán negarse a llegar a un acuerdo sin justa causa, y se
implementarán a través de contratos adicionales o modificatorios, con
los procedimientos establecidos en la Ley Aplicable. Veintiséis punto
Cuatro.- Contratos Modificatorios.- Habrá lugar a la negociación y
suscripción de contratos modificatorios a este Contrato previo acuerdo
de las Partes, conforme lo previsto en la Ley Aplicable. CLÁUSULA
VIGÉSIMA SÉPTIMA. SOLUCIÓN DE CONTROVERSIAS.-
Veintisiete punto Uno.- Negociaciones Directas Obligatorias.- En
todos los conflictos relacionados con la aplicación, interpretación,
ejecución, incumplimiento, así como los efectos de una terminación
anticipada O cualquier otra circunstancia relacionada con este

Contrato, las Partes deberán intentar un arreglo directo entre ellas.

XFX NENE EXE XX XXXXXXX XXX XIDIIIIX XX LAA
NOLARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

Para ello. la Parte que se creyere afectada deberá presentar una
solicitud de negociaciones directas: para lo cual. la Parte afectada
someterá el desacuerdo ul representante legal de la otra Pare; Sig]
dentro del plazo de treintá (30) días de haberse referido el desacuerdo. /
o aque! plazo que acuerden las Partes, este no hubiese sido resuelto. se
observará el procedimiento previsto en la cláusula Veintisiete punto
dos o en la cláusula Veintisiete punto tres según fuese el caso.
Veintisiete punto Dos.- Mediación Facultativa.- Á falta de alcanzar
un arreglo directo de las Partes según la cláusula veintisiete punto uno,
cualquiera de las Partes podrá someter las diferencias al proceso de
mediación en cualquier centro de mediación registrado por el Consejo
de la Judicatura, en caso de llegar a un acuerdo lotal o parcial, el acta
de mediación tendrá efecto de cosa juzgada o sentencia ejecutoriada,
conforme lo dispone la legislación ecuatoriana Veintisiete punto
Tres.- Arbitraje.- En todos los conflictos relacionados con la
aplicación, interpretación, ejecución, incumplimiento, así como los
efecios de una terminación anticipada del contrato o cualquier
violación de la Ley Aplicable u otra circunstancia relacionada con este
Contrato, de la cual no se haya declarado la caducidad, y que no hayan
sido solucionados por negociaciones directas según la Cláusula
veintisiete punto uno, o en virtud de la mediación facultativa según la
Cláusula veintisiete punto dos, serán resueltas definitivamente
mediante un proceso de arbitraje al amparo del Reglamento de
Arbitraje de la CNUDMI (con el nuevo artículo uno, párrafo cuatro.
aprobado en dos mil trece) vigente al momento de la suscripción del
Contrato. El arbitraje será administrado según su cuantía por: (1) la
Corte Permanente de Arbitraje con sede en La Haya, en casos cuya
cuantía sea indeterminada y supere los diez (10) millones de Dólares:

Dir:; Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
y (11) el Centro de Arbitraje y Mediación de la Cámara de Comercio
de Quito en los demás casos. Veintisiete punto Tres punto Uno.- El
lugar del arbitraje será (a) Bogotá, Colombia, en el caso de la cláusula
veintisiete punto tres (i) y (b) Quito, Ecuador en el caso de la cláusula
veintisiete punto tres (ii). Veintisiete punto Tres punto Dos.- El
idioma del procedimiento será el castellano. Cualquiera de las Partes
podrá presentar pruebas testimoniales o documentales en un idioma
distinto al castellano, siempre que esa Parte le provea a la otra Parte
una traducción escrito al castellano de dicha prueba testimonial o
documental. Veintisiete punto Tres punto Tres.- El arbitraje será en
Derecho y la normativa aplicable al fondo de la controversia será la
legislación ecuatoriana. Veintisiete punto Cuatro.- Constitución del
Tribunal Arbitral.- El Tribunal Arbitral estará compuesto por tres (3)
miembros. Cada una de las Partes designará a un árbitro, y el tercero,
que actuará como Presidente del Tribunal Arbitral, será designado de
común acuerdo por los dos (2) árbitros designados. Si una Parte se
abstiene de designar o un árbitro dentro de los cuarenta y cinco (45)
días calendario contados a partir de la notificación del inicio del
procedimiento, o si los dos árbitros no se ponen de acuerdo en cuanto
a la designación del Presidente del Tribunal Arbitral dentro de los
cuarenta y cinco (45) días contados a partir de la fecha de designación
de los primeros dos (2) árbitros, cualquiera de las Partes podrá
solicitar su designación a: (a) al Secretario de la Corte Permanente de
Arbitraje con sede en La Haya en el caso de la Cláusula veintisiete
punto tres (i); o, (b) al Director del Centro de Arbitraje y Mediación

de la Cámara de Comercio de Quito en el caso de la Cláusula

veintisiete punto tres. (ii). Los árbitros para los arbitrajes

administrados por la Corte Permanente de Arbitraje con sede en La

¡60060060 LOIOOIOILILILICLICIICIIAIICACICICIAIAAAIA
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

Haya no deberán tener la misma nacionalidad de las Partes, salvo

pacto en contrario. Veintisiete punto Cinco.- Exclusión de ciertas

materias del ámbito del arbitraje y atribución de jurisdicción 4 +
* £ 4 , al
vibunales y cortes nacionales.- Todas las controversias que se deriven

de una declaratoria de caducidad o guarden relación con sus efectos.

no podrán ser resueltas mediante arbitraje y deberán ser resueltas-por
los tribunales competentes del Ecuador. Las controversias sobre actos
de la administración tributaria serán resueltas por los tribunales
competentes del Ecuador. Veintisiete punto Seis.- Costos.- El costo
del procedimiento será cubierto en partes iguales, a no ser que el
Tribunal, en su laudo, decida lo contrario. Veintisiete punto Siete.-
Ejecución del Laudo.- El laudo que dicte el Tribunal Arbitral será de
cumplimiento obligatorio para las Partes. sin perjuicio de los recursos
previstos por la ley del lugar del arbitraje (lex arbitri). CLÁUSULA
VIGÉSIMA OCTAVA. COMPROMISOS Y
DECLARACIONES. Veintiocho punto Uno. Autorización La
Contratista declara y garantiza que está debidamente autorizada para
celebrar este Contrato. Veintiocho punto Dos. Calificación y
Conformidad con Requerimientos y Prácticas.- La Contratista se
obliga a mantenerse calificada y en capacidad de ejecutar el objeto de
este Contrato, para el cumplimiento de sus obligaciones de acuerdo
con los términos y condiciones de este Contrato. La Contratista se
compromete a ejecutar todas las actividades objeto de este Contrato de
conformidad con los estándares de la industria petrolera internacional.
Veintiocho punto Tres.- Compromiso contra la Corrupción.- La
Contratista declara que no ha hecho. ni ha ofrecido realizar pagos.
prestamos u obsequios de dinero u objetos de valor, directa O
indirectamente a: (1) un funcionario de autoridad pública competente,

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213

E
empleados del Ministerio de Energía y Recursos Naturales No
Renovables; (ii) un movimiento o partido político o miembro del
mismo: (iii) cualquier otra persona, cuando la Parte sepa o haya tenido
motivos para saber que cualquier parte de dicho pago, préstamo u
obsequio será entregada o pagada directa o indirectamente a cualquier
funcionario o empleado público, candidato, partido político o
miembro de éste; o (iv) a cualquier otra Persona o ente, cuando ese
pago pudiere violar las leyes de cualquier jurisdicción pertinente. El
Ministerio de Energía y Recursos Naturales No Renovables podrá dar
por terminado este Contrato en caso que se comprobase a través del
debido proceso que la Contratista ha incumplido la Legislación
Aplicable en materia de prácticas anticorrupción. La Contratista se
obliga a tomar todas las medidas necesarias y razonables para
garantizar que sus Subcontratistas, agentes O representantes
involucrados en la ejecución de este Contrato cumplan con todas las
Leyes Aplicables, incluyendo especialmente aquellas normas que
regulan las prácticas anticorrupción. Veintiocho punto Cuatro.-
Conocimiento de la Legislación Ecuatoriana.- La Contratista declara,
expresamente, que a la Fecha de Vigencia de este Contrato tiene pleno
conocimiento de la Legislación Ecuatoriana aplicable a los contratos
de participación para la exploración y explotación de hidrocarburos.
Veintiocho punto Cinco.- Conocimiento de este Contrato.- La
Contratista declara que conoce las Bases de Contratación, requisitos y
procedimientos, que ha examinado a cabalidad este Contrato,
incluyendo todos los anexos del mismo, y que conoce bien sus
términos y disposiciones y que por tanto, renuncia a presentar
reclamos alegando desconocimiento o falta de comprensión de los

mismos. Veintiocho punto Seis.- Cumplimiento de Ley.- Las Partes

'060000600OOOBIAIIIIAIIABIAIACEIIEIIAAIEIACIAAIIIAIAAA
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

expresamente declaran que la celebración y ejecución de este Contrato
no resultará en una violación o incumplimiento de sus estatutos, 6 vie la
dispuesto en cualquier ley. reglamento o sentencia a la que estuviesen, |
sujetas. incluvendo la Ley Aplicable. Veintiocho punto Siete-.
Declaración sobre Propiedad Intelectual. La Contratista declara y
garantiza que es propietaria, o cuenta con el derecho de uso, de todas
las patentes, marcas comerciales, marcas de servicio. denominaciones
comerciales, derechos de autor. licencias, franquicias, permisos y
derechos de propiedad intelectual necesarios para cumplir con sus
obligaciones contractuales. y que no vulneran derechos de terceros
respecto de los mismos. Veintiocho punto Ocho.- Declaración sobre
certificaciones comerciales y profesionales.- La Contratista declara y
asegura que todas las personas que llevarán a cabo los trabajos
contemplados por este Contrato cuentan y contarán con todas las
certificaciones comerciales y profesionales requeridas por la Ley
Aplicable para la ejecución de este Contrato. Veintiocho punto
Nueve, - Declaración de Solvencia.- La Contratista declara y garantiza
que es financieramente solvente, en capacidad de pagar sus deudas y
cumplir sus obligaciones con terceros y que posee suficiente capital de
trabajo para cumplir las obligaciones previstas en este Contrato.
Veintiocho punto Diez.- Divisibilidad.- Si algún tribunal, tribunal
arbitral, árbitro o jurisdicción competente considera por medio de una
sentencia ejecutoriada o laudo arbitral, ilegal, inválida o ejecutable
alguna de las disposiciones o partes de este Contrato o su aplicación:
(1) esas disposiciones o partes podrán ser totalmente separadas del
resto de las disposiciones contractuales; (ii) este Contrato se
interpretará y hará valer como si dicha disposición o parte ilegal,
inválida o inejecutable jamás hubiere formado parte del mismo; y. (i1i)

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe. Teléfono:3812213
las demás disposiciones de este Contrato continuarán en pleno vigor y
efecto, y no se verán afectadas por la disposición o parte ilegal,
inválida o inejecutable o por su separación de este Contrato.
Asimismo, en lugar de dicha disposición o parte ilegal, inválida o
inejecutable, las Partes negociarán de buena fe el reemplazo de la
misma, con términos tan similares a ella como sea posible, y que
tengan carácter legal, válido y ejecutable. Veintiocho punto Once.-
Experiencia y calificaciones.- La Contratista declara y garantiza que,
por sí misma y a través de sus Subcontratistas, posee la experiencia y
calificación adecuadas y necesarias para ejecutar las obligaciones de
este Contrato. Veintiocho punto Doce.- Aceptación de las cláusulas
contractuales.- Las Partes declaran y reconocen que todas las
cláusulas, anexos, términos, condiciones y, en general, todo el
contenido de este Contrato son conocidas y aceptadas por las Partes de
buena fe y, en consecuencia, ninguna puede alegar en beneficio propio
el desconocimiento de sus estipulaciones. Veintiocho punto Trece.-
Partes independientes.- Las Partes declaran que a través de este
Contrato, no se constituye una asociación o sociedad entre ellas.
Ninguna Parte tendrá la autoridad o el derecho, o presentarse como si
los tuviese, de asumir, crear, modificar o extinguir cualquier
obligación de cualquier tipo, expresa o implícita, en nombre o por
cuenta de la otra Parte. La Contratista será considerada en todo
momento como una contratista independiente y será responsable de
sus propias acciones. Veintiocho punto Catorce.- Renuncia de
derechos.- El hecho de que las Partes se abstengan de ejercer todos o
cualquiera de los derechos según este Contrato, o incurra en cualquier
demora en ejercerlos; no constituye ni se podrá interpretar como una

renuncia a esos derechos. Si una de las Partes omite notificarle a la

KXAEXAXE DAX AMAN XX AAA AAA DAA IIA ALLLIDDX
NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

otra un incumplimiento de los términos y condiciones de este
Contrato, dicha omisión no constituirá una dispensa de dicho
incumplimiento, Veintiocho punto OQuince- Beneficiarios del
Contrato.- Salvo en la medida en que se haya acordado expresamente

lo contrario dentro de este Contrato, todas y cada una de sus. '

>|
pe

estipulaciones son del beneficio exclusivo de las Partes. Por tanto se-! ro

entiende que este Contrato tiene un carácter intuitu personac.
Veintiocho punto Dieciséis.- Transferencia de tecnologia y
conocimientos.- La Contratista se compromete a propiciar, facilitar y
transmitir sus experticias técnicas y tecnologías para la ejecución de
este Contrato, incluyendo aquellas tecnologias que puedan
incrementar cl rendimiento económico o los resúltados del desarrollo
y la operación de este Contrato. La Contratista se compromete a
brindar capacitación al personal de las entidades administrativas y de
control, según lo establecido en el Reglamento de Operaciones
Hidrocarburíferas. Veintiocho punto  Diecisiete.- Silencio
administrativo.- Para los efectos que se deriven de este Contrato. la
falta de pronunciamiento por parte de la Autoridad competente,
administradora de este Contrato, no generará derechos que se puedan
imputar como adquiridos para el solicitante. CLÁUSULA
VIGÉSIMA NOVENA. NOTIFICACIONES Y
COMUNICACIONES,- Veintinueve punto Uno.- Todas las
comunicaciones y notificaciones que las Partes deban cursarse entre
si, con relación a este Contrato, incluyendo las que contengan
solicitudes, dictámenes, Opiniones.  aceptaciones, renuncias,
consentimientos, instrucciones, autorizaciones, informes, estudios,
balances, inventarios y más documentos que éstas presenten a la
autoridad competente, serán por escrito, en castellano y deberán ser

Dir; Avenida Quitumbe Ñan, tocal A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teiéfono:3812213
enviadas mediante entrega personal, correo especial (courier), y por
correo electrónico. Veintinueve punto Dos.- Las Partes señalan como
direcciones para efectos de las comunicaciones indicadas en esta
cláusula las siguientes: El Ministerio de Energía y Recursos Naturales
No Renovables. Dirección: Avenida República de El Salvador N
treinta y seis guion sesenta y cuatro y Suecia. Teléfono: cero dos
tres nueve siete seis cero cero cero (02 397 6000) extensión uno
ocho umo uno, Quito-Ecuador, Correo electrónico:
vicente. loyola(energiayrecursos.gob.ec; y Gran Tlerra Energy
Colombia LLC, dirección Avenida Doce de Octubre N veintiséis
guion cuarenta y ocho y Lincoln, Edificio Mirage, piso dieciséis,
Teléfono.: tres ocho uno cero nueve cinco cero (3810950), Correo
electrónico: enriquevillalobos(Agrantierra. com, Quito- Ecuador, Con
copia a: phillipabraham(Ograntierra.com. Veintinueve punto Tres.-
Para todos los efectos de este Contrato se entenderá que una
comunicación fue recibida por la otra Parte, cuando sea recibida por
entrega personal o cuando exista una constancia de recepción de la
Parte notificada. Veintinueve punto Cuatro.- Las Partes pueden
designar nuevas direcciones, notificándose de este particular
oportunamente, conforme al procedimiento previsto en esta cláusula.
Veintinueyve punto Cinco.- Los documentos que la Contratista
presente en virtud de este Contrato al Ministerio de Energía y
Recursos Naturales No Renovables, se sujetarán a lo dispuesto en la
Ley Aplicable. CLÁUSULA TRIGÉSIMA. REGISTROS,
CUANTÍA Y GASTOS.- Treinta punto Uno.- Gastos.- Los gastos
que ocasione la celebración de este Contrato y su registro serán
cubiertos por la Contratista. Treinta punto Dos.- Cuantía.- La

cuantía por su naturaleza es indeterminada Treinta punto Tres.-

006000000000 8000000BCIADIOIOAIIIOAIIIDACOIABAAAIAAIIABIODDA
000926 A

NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

Registro de este Contrato.- Dentro del término de treinta (30) días

posteriores a la suscripción de este Contrato, la Contratista debera

inscribirlo en el Registro de Hidrocarburos. Treinta: punto:

Cuatro.- Ejemplares.- La Contratista entregará diez (10) copias *

certificadas de este Contrato al Ministerio de Energía y Recursos
Naturales No Renovables, el que dentro del término de treinta (30)
días, contados a partir de la Fecha de Vigencia, entregará un
ejemplar a la Contraloría General del Estado, Procuraduria General
del Estado, al Ministerio de Economía y Finanzas, al Ministerio del
Ambiente, Servicio de Rentas Internas y Banco Central del
Ecuador. HASTA AQUÍ LA MINUTA. cuyo texto las partes
ratifican y además Jo complementan de mutuo acuerdo,
determinando que las tarifas notariales se fijarán de acuerdo aj Plan
Exploratorio Minimo Contenido en el Anexo B, calculado según el
artículo diez punto dos (10.2) del Reglamento de Calificación de
Ofertas de la décimo segunda (XII) Ronda Petrolera “Intracampos”,
que establece: Cada unidad técnica UTE. tiene un valor equivalente
en dinero igual a tres mil quinientos dólares de los Estados Unidos
de América (US $ 3500.00), para establecer el monto de las
actividades comprometidas, se multiplicará la cantidad total de
unidades técnicas UTE por tres mil quinientos dólares (US $
3500,00). Para el cálculo de la garantia se aplicarán las siguientes
formas: lina unidad técnica, UTE igual tres mil quinientos dólares
(US $3500,00). Por tal razón. para efectos de tarifas notariales del
Bloque Charapa la cuantía es de NOVENTA Y DOS MILLONES
SEISCIENTOS TREINTA Y CINCO MIL DOSCIENTOS
DOLARES DE LOS ESTADOS UNIDOS DE AMERICA

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunto Habitacional El Guayanay Uno.-
Quitumbe, Teléfono:3812213
($92.635.200,00). Tanto el contenido de la minuta, como la
estipulación precedente libremente aceptada por las partes, quedan
elevados a escritura pública con todo el valor legal, y junto con los
documentos anexos y habilitantes que se incorpora, queda elevada a
escritura pública con todo su valor legal, que los comparecientes
aceptan en todas y cada una de sus partes, minuta que está firmada
por el Abogado Eddy Cumbajín con número de matrícula once
guión dos mil once guión ciento cincuenta del Foro de Abogados
del Consejo de la Judicatura. A fin de dar cumplimiento a lo
dispuesto en la Disposición General Segunda de la Ley
Reformatoria de la Ley Notarial, publicada en el Sexto Suplemento
al Registro Oficial número novecientos trece de treinta de diciembre
del dos mil dieciséis, fijan los comparecientes su domicilio de la
siguiente manera: El Ministerio de Energía y Recursos Naturales
No Renovables. Dirección: Avenida República de El Salvador N
treinta y seis guion sesenta y cuatro y Suecia. Teléfono: cero dos
tres nueve siete seis cero cero cero extensión uno ocho uno
Uno. Quito-Ecuador, correo electrónico:
vicente. loyola(Wenergiayrecursos.gob.ec; y Gran Tierra ENERGY
Colombia LLC, dirección Avenida Doce de Octubre N veintiséis
guion cuarenta y ocho y Lincoln, Edificio Mirage, piso dieciséis.
Teléfono.: tres ocho uno cero nueve cinco cero (3810950), Correo
electrónico: enriquevillalobos(Mgrantierra.com, Quito- Ecuador, con
copia a: phillipabraham(Qgrantierra.com. Para la celebración de la
presente escritura pública, se cumplieron todos y cada uno de los
preceptos previstos en la Ley Notarial; leida que fue a los

comparecientes en su integridad por mí el Notario, la aprueban en

¡€6COGLAEBOIAIDCAIDBREICIICIIAIAAAAIAIBIOIAIOIIAIAAIOACEIAIOAUA
AAA DA AA AAA AAA AAA AAA AAA XAXXAXXMXNXMXXXXXXXIINY

NOTARÍA
SEXAGÉSIMA

Dr. Raúl Cevallos Pérez

todas y cada una de sus partes, se ratifican en ella y para
constancia, firman conmigo en unmdad de acto, quedando
incorporada en el protocolo de esta Notaría, de todo lo cual doy
fe.-

A
Guslbóso Ed
ING.CARLOS EN E PÉREZ GARCIA
MINISTRO DE ENERGIA Y RECURSOS NATURALES NO

RENOVABLES
EC. epoY4?!

EE

P
ING. HECTOR ENRIQUE VILLALOBOS HERRERA
APODERADO ESPECIAL Y REPRESENTANTE LEGAL DE LA
COMPAÑÍA GRAN TIERRA ENERGY COLOMBIA, LLC
PASAPORTE ££ 7 3
EDI

DR. RAUL CEVALLOS PÉREZ
NOTARIO SEXAGÉSIMO DEL CANTÓN QUITO

Dir.: Avenida Quitumbe Ñan, local A 29 y calle Pachamama, Conjunta Habitacional El Guayanay

pS RERÚLIEA DEL ECUADOR ya

17 CERTIFICADO DE VOTACIÓN eS
14 MARZO - 914
bo paz - 204 1042:

PEREZ GARCIA CARLOS EMPUQUE
LOLA Y

ca MOHNCIA

aros OUT.

mcurscarmc
armor: CUMBAYA.

a)

9600000 CLAICIACIDIECIEIIBEIIIBAEDAIIAAAIAAA

pales REPÚBLICA DEL ECUADOR (emitió y Coda.

Dirección General de Registro Crvil, Idemficación y Codutación

CERTIFICADO DIGITAL DE DATOS DE IDENTIDAD

Número único de identificación: 0904213873
Nombres del ciudadano: PEREZ GARCIA CARLOS ENRIQUE
Condición del cedulado: CIUDADANO

Lugar de nacimiento: ECUADOR/PICHINCHA/QUITO/GONZALEZ
SUAREZ

Fecha de nacimiento: 2 DE ENERO DE 1952

Nacionalidad: ECUATORIANA

'
AN

Sexo: HOMBRE

N* de ceriiicaio: 195-226-37540

instrucción: SUPERIOR

Profesión: NINGUNA

Estado Civil: CASADO

Cónyuge: REINOSO ELENA

Fecha de Matrimonio: No Registra

Nombres del padre: PEREZ ALBERTO
Nacionalidad: ECUATORIANA

Nombres de la madre: GARCIA CECILIA
Macienalidad: ECUATORIANA

Fecha de expedición: 21 DE ENERO DE 2011

Condición de donante: SI DONANTE

infcemeción catiñcada a la tachar 21 ME MAYO DE 29
Empser ÁMCREA ESTEFAMIA JARA ESTEVEZ - PICHINCHA-20U5TOUNT 50 - PICHINCHA, - QUITO:

Lodo. Vicente Tazano G.
Disecior General del Registro O identificación y Cedutación

a]

Dn em goes pensara tc ado deberá máctarlo entitpsvismal gesto gah.ec. tame a lo LOGIOAC AM, censal 3 y 248 LE
ena del docnento 1 validación o. Y mes taste e dla de se emisión En Laso de desertor inconvenientes Sn este soneto escrás a enfinesregesuocivil gob.ec

N* 8

LENÍN MORENO GARCÉS
PRESIDENTE CONSTITUCIONAL DE LA REPÚBLICA

CONSIDERANDO:

Que mediante Decreto Ejecutivo número | del dia de hoy. asumi la Presidencia

Constitucional de la República:

Que corresponde al Presidente Constitucional de la República nombrar a los funcionarios

que conforman ei Gabinete Presidencial y demás autoridades determinadas en el

ordenamiento juridico nacional: y.

De conformidad con la facultad conferida en el numeral 9 del articulo 147 de la

Constitución de la República y el literal «/ del arculo || del Estatuto del Regimen Juridico
y Administrauvo de la Función Ejecutiva,

DECRFTA:
ARTÍCULO PRIMERO.- Nómbrese u los siguientes ciudadanos para ejercer ha
funciones de Ministros y Secretarios de Estado. y titulares de las siguientes entidades

públicas:

1. Ministerio del Interior: César Antoniu Navas Vera:

l>

Ministerio de Relaciones Exteriores y Movilidad Humana: Maria Fernanda

Espinosa Garcés:
3. Ministerio de Defensa Nacional: Miguel Angel Carvajal Aguirre:
4. Ministerio de Economía y Finanzas: Carlos Alberto de la Torre Muñoz.
5. Ministerio de Educación: Fander Falconí Benitez:

6. Ministerio de Cultura y Patrimonio: Raúl Pérez Torres:

MOVOPOOOOLLOLIOLLLLLLLILICILICILICIILIAAACIIIAAAAA

LO LCo ..0(t114.0.0n0(..0.(0.u00060600000004u40004000040000000000000000

N 3
LENÍN MORENO GARCÉS
PRESIDENTE CONSTITUCIONAL DE LA REPÚBLICA

Le

e

Minstena 4e Trimsporne y Obras Públicas: Victor Paul Granda Lopez: b
Miistuno de Trabaja! Raul Clemente Ledesma Huerta:

Munstea de lndusimas y Productividad: Eva Irene de los Ángeles Garcia Fabre;

Miiisierto de Elecwiendad y Energia Renovable: José Medardo Cadena Masquera:
Minsteno de Salud Pública: Maria Verónica Espinosa Serrano.

Mutisteno de Inclisión Económica Y Social: José lyan Espinel Molina:

Mixusterio de Desarrollo Urbano y Vivienda: Maria Alejandra Vicuña Muñoz;

Minsteró de Turismo: Envque Ponce de Leon Roman:

+ Mimsterio del Deporte. Andrea Daniela Sotomayor Andrade:

Ministeno de Aunculrara y Ganadería: Ouilia Vanessa Cordero Ahiman:

—Minoteno de Acuactitura y Pesca, Ana Natuska Drouct Salcedo:

Miursteno del Ambiente Parsieia Granizo Tamavo:

Munsterio de Comercio Extenor; Pablo Jose Campana Sáenz;

Ministerio de luspicia, Derechos Humanos y Cultos: Rosana Alvarado Carnon;

Minister de Hidrocarburos. Carios Enmque Pérez Garcia;

¿Ministeno de Mineria: lavier Felipe Cordova Unda:

Mimstena de Telecomunicaciones y de la Sociedad de la Información: Guillermo

Hurnindo ELoun Saniacrus:
REPUBLICA DE COLOMBIA
a MO al

P COL

VILLALOBOS MERRESA R

16000000 9000000000000000000000000060600.0000000000000K0
CE MALA ME CIUDA

72.510.785
410308 HERRERA

35 =MH0UE

y

mr 2B-SEP-1973

BOGOTA D.C.

23-0CT-1991

val. moy fe que

sacos PO MS

quere fue presen.
Y

Y 4 Ú REGISTRO UNICO DE CONTRIBUYENTES SRI
SOCIEDADES I

mece bin

NUMERO RUC: 1792985293001

RAZON SOCIAL: GRAN TIERRA ENERGY COLOMBIA LLC

NOMBRE COMERCIAL:

CLASE CONTRIBUYENTE: OTROS

REPRESENTANTE LEGAL: REPRESENTACION Y ASESORIA FEREP CIA LTDA

CONTADOR:

FEC. INICIO ACTIVIDADES: 13/08/2019 FEG, CONSTITUCION: 2614/2019
TEC. INSCRIPCION: 13/05/2019 FECHA DE ACTUALIZACION: 14/05/2016

ACTIVIDAD ECONÓMICA PRINCIPAL:

ACTIVIDADES DE SERVICIOS DE EXTRACCIÓN DE PETROLEO Y GAS REALIZADAS A CAMBIO DE

DOMICILIO TRIBUTARIO:

Provincia: PICHINCHA Canlón: QUITO Parroeuia MARISCAL SUCRE Calle: AY 12 DE OCTUBRE Número: N26-48
Intersección. LINCOLN Edificio: MIRAGE Piso. 7 Ohicina; 7 Referencia ubicación: A LADO DEL CLUB LA UNION Telelono
Trabajo: 023910950 Ceslar: 0958873510 Email: ennqueviilalobosWarantierra.com

DOMICILIO ESPECIAL:

OBLIGACIONES TRIBUTARIAS:

* ANEXO ACCIOMSTAS. PARTÍCIPES, SOCIOS, MEMBROS DEL DIRECTORIO ALMIMISTRADORES

“ANEXO DE DIVIDENDOS, UT'LIDADES O BENEFICIOS - AM

* ANEXO RELACION DEPENDENCIA

* ANEXO TRANSACCIONAL SIMPLIFICADO

* DECLARACIÓN DE IMPUESTO 4 LA RENTÁA_SOCIECADES

” DECLARACIÓN DE RETENCIONES EN LA FUENTE

* DECLARACIÓN MENSUAL DE IVA
Son derechos de los contribuyentes: Derechos de (rata y confidenciallasa. Deracros dé asielencia o.colabatación. Derechos económicas. Derechos de
intotmación, Jerechos procedimentales! para nayar Información consulte en www.sil-GOb-éc-
Las personas naturales cuyo capllal. Wigresos anvales p cuslos y pastos anuslea 1ean superiores a os ]imiles esiablenidas en es Reglamento para la Aprearón
de la Ley de Regimen —ibusaro Imerno eslán obligados a levar zontabliicad, convidiéadose er agentes de relención. no podrán, acogerse al Régimen
Simpliicado (3/SE) y sus declaraciones de IVÁ deberan ser prepentatlas de manera mensuas

Rexutnte que sus declaracior ms de IVA podran drusemarce de manera semustta! sempre y cuanro mo.
blenes 0 preste seracios unicamente con lara 0% de (YA w/o sus ventas con tarita.oilerente de 0%

% DE ESTABLECIMIENTOS REGISTRADOS: der dOral 001 .
JURISDICCIÓN: ZONA  PICHIMCHA
FIRMA DEL CONTRIBUYENTE SERVICIO DEBENTAS INTERNAS

Derlara que (Ms daros contenidos en este documenta sen Exactas y yerdabicros. por lo que asomo la responsabilidad. legal que de alla se
cerves 140. 97 Cáciga Tributario, Arf. 9 Ley del RUC Art, 9 Reglamento para /3 Antícación de la.Ley-del RUC)

Usuarjo: TWLF220918 Lugar de emisión; QUITO/AY GALO PLAZA Fecha y hora: 14/05/201909:31:09

0000000000000

E

ME REGISTRO UNICO DE CONTRIBUYENTES SRi
¿ SOCIEDADES ]
Jenoce Retos!
NUMERO RUC: 1792985293001
RAZON SOCIAL: GRAN TIERRA ENERGY COLOMBIA LLC
ESTABLECIMIENTOS REGISTRADOS: )
JUL
No. ESTABLECIMIENTO: 001 ESTADO ABIERTO MATRIZ FEC. INICIO AET 1H05/2018 P
NOMBRE COMERCIAL: FEC, CIERRE; E

FEC. REINICIO:

ACTIVIDADES ECONÓMICAS:
ACTIVIDADES DE SERVICIOS DE EXTRACCIÓN DE PETRÓLEO Y GAS REALIZADAS A CAMBIO DE LINA RETRIBUCIÓN O

POR CONTRATO: SONDEOS, EXPLORACIÓN [POR EJEMPLO: MÉTODOS TRADICIONALES DE PROSPECCIÓN COMO
OBSERVACIONES GEOLÓGICAS EN POSIBLES YACIMIENTOS)

DIRECCIÓN ESTABLECIMIENTO:

Prowncia; PICHINGHA Cantón: QUITO Parroquia: MARISCAL SUCRE Calle: AV 12 DE CCTUBRE Número: N26-48 Intersacción:
LINCOLN Referencia: ALADO DEL CLUB LA UNION Edificio! MIRAGE Piso: 7 Oficina. 7 Telefono Trabajo: 023810950 Celular
0958678510 Email: enngueviJaloros)grantierra.com

> parioreadad onm la dale yltar
my fe Gl a
tam

FIRMA DEL CONTRIBUYENTE SERVICIO DE RENTAS INTERNAS

Dectaro que los dalos contenidos en este documento sor exaclos y verdaderos. por la que asuma ¡a responsablidad legal que-úe alla se
cerven (Ar. 97 Codigo Tnbutana, Ar, 9 Ley del RIJC y An. 9 Reglamento para la Aplicación ds la Ley del RUC)

Usuario:  TMI-F240916 Lugar de emisión: QUITO/AV, GALO PLAZA Fecha y hora: 14/05/2019 09-37-09
Pagina 2de 2

==

Factura: 001-004-000080232 20191701001P02398

NOTARIO() JORGE ENMIQUE MACHADO CEVÁLLOS

NOTARÍA PRIMERA GANTON QUITO

EXTRACTO

Escritura HN ANETO ICOPIZI9n

ACTO O CONTRATO:
DE-ZGACIÓN PODER GENERALPERSONA JUR DIC
FECHA DE OTUPGAMIENTO, —|7LE MAYO DEL 2013 (1722)

CTOREANTES
OTORGADO POR

Persona Nombres/Razón social ES A Persona que le raprenenta
intersiniente 0
GRAN lERRA ENERGY REPRESENTA 5 eso lema Jana | prsano pLESANDER
COLONENA L-2 Eo POR ROUTARA PASANTES FREME
EXIRANIERA

A.FAVOR DE

ha
ren | HombresiR=zón social e ne || Documento de ¡aantidad mica Nacional | case | persona que represente

UBICACIÓN

Provincia

PICHINCHA , MARISCA- SUCRE

DESCAIPCIÓN DOCUMENTO

OBJETO/OBSERVACIONES:

CUANTA DELACTO ETE
EONTAA TÉ INOSTERMINADA,

Dintete ei]

IRIQUE MAGHADO CEVALLOS

YA DELCANTÓN QUITO

DR. JORGE MACHADO CEVALLOS

DELEGACION PARCIAL DE PODER GENERAL
Otorgada por
GRAN TIERRA ENERGY COLOMBIA LLC.
A FAVOR DE:
GARY STEPHEN GUIDRY, RYAN PAUL. ELLSON, JAMES EVANS,
GLEN WILLIAM MAH, PHILLIP DAVID ABRAHAM Y ENRIQUE

VILLALOBOS
DI 2 COPIAS
miACiiii

l Ad
ESGRITURA NUMERO.-P0239B.- 0 tontas 2

—í la ciudad de San Francisco de Quito, Distrito Metropolitano, Cavital
de la República del Ecuador, hoy día martes siete (7) de mayo de dos
mil diecinueve; ante mí, doctor JORGE MACHADO CEVALLOS,
NOTARIO PRIMERO DEL CANTON QUITO, comparece el señor
FERNANDO ALEXANDER BASANTES FREIRE, en su calidad de
Gerente General de la compañia REPRESENTACIÓN Y ASESORÍA
FEREP CIA. LTDA,, quien a su vez es Apoderado Legal de la compañia
GRAN TIERRA ENERGY COLOMBIA LLC., según se desprende del
poder que en copia cenificada se agrega como habilitante El
compareciente es de nacionalidad ecuatoriana, portador de la cédula de
ciudadanía número uno siente uno ocho seis siente nueve cero cinco

uno (1718679051), domiciliado en la ciudad de Quito, en la Av doce de
octubre á veintiséis guion cuarenta y ocho (N26-48) y Lincoln, con
correo electrónico abasantesOferrere com, con números de teléfono

tres ocho uno cero nueve cinco cero (3810950), mayor de edad
legalmente capaz a quien de conocer doy fe, en vinud de haberme
exhibido documento de identidad el mismo que debidamente legalizado,

se agrega a la presente escritura Bien instruido por mi, el Notario, en e
objeto y resultados de esta escritura que a celebrarla procede libre y
id oluntanmamente de acuerdo a la minuta que me presenta, cuyo tenor es
patio “SEÑOR NOTARIO: En el protocolo de escriluras a su
QQ catgo, sírvase ¡neorporar una que contenga la presente Delegación de
nr er General, que se otorga al tenor de las cláusulas que a
continuación se detallan: CLAUSULA PRIMERA.- COMPARECIENTE.-

GRAN TIERRA ENERGY COLOMBIA LLC. debidamente
representada por su apoderada especial REPRESENTACIÓN Y
ASESORÍA FEREP CIA. LTDA a través de su Gerente General
Fernando Alexander Basantes Freire. según se desprende del poder

general que se adjunta como habilitante, a quien en adelante se le
denominará como el DELEGANTE CLAUSULA SEGUNDA...
ANTECEDENTES. A) El día veintiséis (26) de marzo de dos mil
diecinueve (2019), GRAN TIERRA ENERGY COLOMBIA LLC, otorgó

un Poder General a favor de REPRESENTACIONES Y ASESORÍA

FEREP CIA. LTDA., suscrito Jyoti Cho. en su calidad de Director de

la Compañia. Dicho poder fue otorgado ante el Notario Kaye Carby

en Islas Calmán. CLAUSULA TERCERA. - DELEGACIÓN.-— Con estos
antecedentes, el Delegante delega de manera parcial el Poder General

a favor de los señores. Gary Stephen Guidry de nacionalidad

canadiense, portador del pasaporie número H D siete dos dos cinco cero

0OVOLEPLILLAEALAILIICIDAIIEAAIEAIIDEAABBBIABBIDAADAA
DR. JORGE MACHADO CEVALLOS

Sn, cuatro dos cuatro seis (AB324246), Glen William Mah de na
y XX y canadiense, portador del pasaporte número H L siete cuatro dos”
uo” 4 3 l
o a e WS Suatro seis (HL742746). Philip David Abraham de nacionalidad ds
Ria po li

canadiense, portador del pasaporte número G L cuatro cinco uno'sigte a
dos ocho (GL451728); y. Enrique Villalobos de nacionalidad colombiana 0
identificado con cédula de ciudadanía colombiana número siete nueve

punto seis uno cero punto siete ocho cinco (79.610.785), para que, a su

nombre, suscriba los Contratos de Participación para la Exploración y
Explotación de Hidrocarburos (Petróleo Crudo) en los Bloques Charapa,
Chanague e Iguana de la Región Amazónica Ecuatoriana, así como para
que realice todos los trámites relacionados para la inscripción en el
Registro de Hidrocarburos de los mismos (HASTA AQUÍ LA MINUTA),
gel otorgante ratifica y acepta en todas y cada una de sus partes, la
misma que se encuentra firmada por el abogado Bruno Pesantes afiliado
al Foro de Abogados de Consejo de la Judicatura, con el número
diecisiete guion dos mil quince guion uno cinco seis ocho (17-2015-
1568). Para la celebración de la presente escritura se observaron los
preceptos legajes del caso: y, leida que le fue al compareciente por mi,
el Notario, se ratifica y firma conmigo en unidad de acto quedando

incorporada en el protocolo de esta notaria, de todo cuanto doy fe

PO
MEE
3% DD y +,
La
Ferna LÓ ALEÍANDER BASANTES FREIRE

PODER GENERAL

Gran Tierra Energy Colombia, LLC (en
adelante; la "Compañia”) una compañía
de responsabilidad limitada constituida y
registrada bajo las leyes de las Islas
Caimán, «on su domicillo principal
registrado en Wealkers Corporate Limited,
Caymen Corporate Center, 27 Hospital
Road, George Town, Gran Cayman KY1-
9008, en este acto representada cor su
Administrador el Señor Jyoti Ehor, por
este instrumento otorga poder amplio y
sulinente como se requiere en la Ley de
Compañias del Eclador, a favor
REPRESENTACIÓN Y ASESORÍA
FEREP CÍA. LTDA. una compañía
constituida y axistentes bajo las leyes del
Ecuador ("Ecuadol”), con número de
RUC 1792573602001 (en adelante, el
“Apoderado”), para que aclúe como el
apoderado autorizado de la Compañía y
y hrealice fodos los actos para reallzar lo
siguien] :

2% sufursal de la Compañía establecida

el Ecuador (la “Sucursal") y!
/fepresentar a la Sucursal y/o la
” Compañía en todos los asuntos
legales en Ecuador, incluyendo la
presentación de ofertas y licitaciones
para instituciones públicas y privadas
suscripción de contralos, arreglos y
lransacciones con cualauter autoridad
relevante y ejercer todas las acciones
legales y transacciones que sean
realizadas dentro del territorio de la
República del Ecuador,

b) Actuar como representante legal de la [l
Sucursal y/o de la Compañía en
Ecuador, especialmente para
responder y presentar reclamos 0
demandas y cumplir con las |
obligaciones adaulridas. Al Apoderado

3

le son otorgados todos los poderes

GENERAL POWER OF ATTORNEY

Gran Tierra Eneray Colombia, LLC
(hereinaar, he "Company”), a limited
fiability company formed and registered
nder the laws oFthe Cayman Isiends, with
is registerad cffice al Walkers Corporate
Limited, Cayman Corporate Cenler, 27
Hospital Road. George Town, Grane
Cayman KY 1-9008, represented hereln by
its Manager. Mr. Jyofl Choi, hereby abpoints
as is tre and  fawful  altorney
REPRESENTACIÓN Y ASESORÍA FEREP
CÍA. LTDA., a company established under
lhe Jswes of the Republic of Ecuador
("Ecuador") with TAX 1D number
1792573602001 (hereinafter, the
"Attorney-in-Fact”), with full and sufficient
power, as required by the Companies Actof
the Republic ol Ecuador (the "Companies
Act), tó act as Ihe atiorney of the Company
and to carry out and perform any and all of
the following actions:

>
Je Act] lar como la representante de la la) Toactas therepresentative ofthe branali

of the Company established in Ecuador
(the "Branch"), and to represent the
Branch and/or Company in all legal
matters ín Ecuador, including; the fillilg of
offers and/or tenders with public and
private — institutions, — entering Into
contracts, arrangements and
transactions with any relevant authorities
and/or taking all legal actions and/or
performing any relevant transactions
within the territory of Ecuador

To act as the legal representative o? the
Branch and/or Cormpany tor the purposes
af answering and fillng any claims ot

demands on or by the Branch and/or |

Company  ané/or performing the
obiigations of the Branch  andicr

Company as required, The Attorney-in-

Errow Unisnewn document property nante.

/IPOCOOEALLICLOLILILIDLLADCIDEIIAEIAIDAIAAEBIABAAIIIAIIDA
SPPOEPLIULLIECILLLILLAEIDIAEIAAEAEAIIIAEBBAICABIAIAOA

eb

ES

[E ya

necesarios de conformidad con el
articulo 8 y artículos 415 a 419 de la
Ley de Gomupañlas, asi como los
establecidos en el artículo 43 del
Código Orgánica General de
Procesos del Ecuador. Por lo tanto el

la Sucursal y/o de la Compañía para
presentar y responder a cualquier
rec amación ante cualquier Autordad
Judicial o Gubernamental, incluyendo
cualquier Tribunal de Arbitraje, el

Instiluto de Seguridad Social,
Aduañas, Registros Públicos, el
Servicio de Rentas Internas del

Ecuador, el Instituto Ecuatoriano de
Seguridad Social, Empreses Publicas
y cualquier otra entidad similar, con
todos los poderes para presentar
pruebas, subsanaciones,
rectificaciones, recibir u tomar
posesión de la propiedad en cuestión,

PR Ta lesembolsar e recibir todas las sumas

capital y dar recibos y descargas,
dar gar las deudas, constituir
otegas u oiro tipo de garantias y

sl fu cancelación. Así que este
[7 def General puede ejercerse ante
+ cualquier corte, tribunal o antidad

ministrativa sin restricción
A

£) Actuar como representante legal de la
Sucursal y/o de la Compañía en el
Ecuador para celebrar todos los
contratos relacionados con el negocio

de la Compañía en Ecuador,
incluyendo la concertación de
arrendamiento, de servicios y

acuerdos similares, para administrar,
comprar, enajenar y transferir, alquilar
bienes muebles e inmuebles y para
aceptar la titularidad de los mismos,
reclamar, recibir y pagar deudas o
cualquier otra cuenta por pagar,
constituir o cancelar todo tipo de
garantías

Ercort Unknown document property namó.

Apoderado tendrá poder a nombre de |

Companies Act, as well as tho

established in Article 43 of the Organice
Core of General Procedures of Ecuador
(Código Orgánico General de Procesos
COGEP) Therefore the Attorney-in- Fact
is hereby vested with the power, ””
oehalf of the Branch and/or Company, to
file and answer any clalms before any
Judiciary or Govemmental Authority,
including any Arbitratlon Tribunal, the
Social Security Institute, Customs, Public
Registries, the Ecuadorian Internal
Revenue Service, the Ecuadorian Social
Secunty Institute, Public Companies, and
any other similar entity. with all powers to
present evidence  femedies and
rectifications, to receive or take
possession of the property at issue, and
draw and receive all cepitals amounts
and sums and give receipts and
discharges, to pay debté, to take
mortgages or other types of guarantees
and to agree their cancellation. The
Company hereby confirms that tis
Power of Attorney may be exercised
before any  úouft, tribunal or
administrative entity without restriction.

(c) To act as the legal representative of tne
Branch and/or Company to enter into all
contracts related to the business of the
Branch and/or Company in Ecuador,
including entering into lease, service and
similar agreements, to manage, to buy, to
alienate and to transfer, to lease and to
let real and personal property and to
accept the ownership of same, to claim,
lo recewe and lo pay debts or any other
account payable and to create or cancel
any lyne of guaranties,

CAYMAN

ad DL
201060

e

d) Recibir del Servicio Postal de Ecuador
o de cualquier otro medio de
comunicación todas las cartas y otros
envios “dirigidos a la Compañía,
incluidas las registradas y con o sin
valor asegurado,

(e) Nombrar y descargar empleados de la
Sucursal y/o de la Compañía, y fijar las
condiciones de empleo y de sus
funciones.

f Ejercer todos los derechos y
privilegios de la Sucursal y/o de la
Compañía, y ejercer todas las
funciones que caen sobre él como el
Apoderado General de la Sucursal y/o
de la Compañía, con respecto a las
todas las ofertas / concursos públicos
en Ecuador.

ElvApoderado General está autorizado
para delegar este poder parcialmente a
Ju 59 más individuos cuya identidad se
icará por la Compañía.

uz

[Cadá vez que el Apoderado General
delegue alguna facultad de este Poder
General, se entenderá que se reserva la
autoridad concedida a ejercer él mismo
estas facultades delegadas cuando lo
estime conveniente.

De conformidad al último párrafo del
Artículo. 6 de la Ley de Compañías, el
Apoderado no será responsable por las
obligaciones de la Compañía. Por ello la
Compañia se compromete a:  (i)
indemnizar al Apoderado General por
cualquier gasto, pérdida o
responsabilidad que sufra en su
condición de Apoderado General; (ii)
exonerar al Apoderado de cualquier
responsabilidad en que pueda incurrir en
su condición; y (iii) ratificar cualquier
actuación llevada a cabo por e

Apoderado General por cuenta de la

(d) To receive from the Postal Service of
Ecuador or other means of
communication all the letters and other
consignments addressed to the Branch
and/or Company, including those
registered and with or without insured
value.

(e) To appoint and discharge employees of
the Branch and/or Company and to fix
conditions of employment and their
duties.

3

To exercise all rights and privileges of the
Branch andíor Company and to perform
all duties falling upon the Branch and/or
Company in respect of any tenders/bids
in Ecuador.

The Attorney-i¡n-Factís hereby authorised to
partially celegate the Attorney-in-Fact's
power of altorney to one or more individuals
whose identity will be immediately notified to
the Branch and Company.

Whenever the Aftorney-in-Fact delegates
any power to a delegate, the authority
delegated to such delegate to exercise such
power is reserved when the Attomey-in-Fact
ceems it convenient, without prejudice to
the delegation

According to the last paragraph of Article 6
of the Companies Act, the Attomey-in-Fact
Shall not be fiable for the obligations of the
Branch and/or Company. Therefore the
Company commits: (i) to indemnify the
Attorney-in-Fact against any cost, loss or
liabllity- suffered by the Attorney-in-Fact in
the Attorney-in-Factis position as the
Branch's and/or Company's attamey; (ii) to
exonerate ihe Attomey-in-Fact from any
kind of llability he may incur acting as the
Branch's and/or Companys attorney; and
(iii) to ratify anything done by the Attorney-

in-Fact on behalf of the Branch and/or

Error! Unknown document property name.

ALA AAA AAA AED DADA IA AXIAL XL ALALAxxxIDix!
ASA DADA ADA AAA AAA AAA AAA XX XXXL XXIX XXXI XMIN

Sucursal v/o de la Compañía conforme 2
| este poder.

| Este Poder permanecerá y seguirá
Vigente por tiempo indefinido, sin
embargo, la Comcañía podrá revocar
este Poder General a su propia voluntad
y en cualquier momento siguiendo las
formalidades de Ley

Este poder es regulado y se regira bajo
las leyes de la República del Ecuador

Este poder es otorgado, firmado y
entregado como un acta por la
Compañía en este día 26 de marzo de
2019,

Company pursuant to this Power É
Attorney 2)

This Power of Attorney snall remain anda
centinue in full forke for indefinite periad of
time. However, the Company may revoke
this Power cf Attorney at ¡ts discretion and
at any time following tne formallties of the
Law

This Power of Attorney ls governed dy, and
shall be construed in accordance with, (he
laws of the Republic of Ecuador,

In witness whereof lhis Power of Attorney
has been duly executed as a deed by the
Company this 26 day of March 2019

3
ES
“GGUTED AS A DEED forand or )

e El oflse ejecuta a nombre y
o resentación de GRAN TIERRA
E COLOMBIA, LLC:

N

DY

in the presence ofíen presencia de:

EL of a del

Testigo

Name/Nombra:

190 £Lg iv
EN
Ci ¡un *

ci Ub And for e pol an islands
My commisslon explres January 31, 20.20

bate: 21103119 "

Etcor) Unknown docament property aame.

Monje Cosby
Address/Dirección: C[O Wales

C LUNA

Duly Authorised
autorizada

Signatory/Firma

Name/Nombre: _*T  Éroy

Title/cargo: Manager/Administrador

hye

Slunels

HDL

Ent
li lomo Convention af 5 Oclabor 1854 / Con

mon Ge la baya dl S nctetro- 1081)
| Gountv: The Cayraa Islancs !

Ylns public document

25 been signed by,L.

2. soting in the capacity of ia Ñ j
A, bears ihe seal'st: 4 y
y j

=1 1, =i
CERTIFIEN 1

5. at Grand Cayman

VIA aye

lors a "

w

60.
00,0069600028000000000600000000060I1LOAUOABAIAABAAOAA
006 "AO0PCDPEPDLIDIBOFEDADEIIOEAADAAIIDIAAAAAAIAAIIAA IA

APOSTILLLA
(Convención de la Haya de 5 de octubre de 1961]

Este documento púolica

Ha sido firmado por Kaye Carby

Actuando como Notario Público

Lleva el sallo/estampa de Notario Público

Isfas Caimán
CERTFICADO

En Islas Cammán 6,El 27 de marzo de 2019
po» K. Stewart por el Goblerno de isías Caim
Número 3004
Sello/Estampa 10. Firma

(Rúbrica K. Stewart)

E po

ca

(Sello seco y escudo del Gooierno de las Islas Calmán)

PAD AAA ar rr

k
Nes í

of the original
Dated this 2)

CHO1
¿YOTI CHIN

nn o

-AU TRAÚTAN 1

Du

30 SÓN 3980 4
Ñ

Door

5% APR 2016

A

d4 APR
AUSTRALIA

Certified to be a trúe and correct copy

day or Mantis 20:19

Kaye Caray te
Nolery Publle hTánd for the Cayman Islands

My commission expites January 34%, 20 LO

ALCALA a, (

; j
PSAUSCHOL<<IYOTI<CHIEN<<<0e ee cecoceciaóo '
PAB260383AUSE006307M2604044<38007179P<<<e30

PA3826038 il
ñ
|
¿SYONEY S b
p
¿
y

- nan ananADE OLOCAU
VIgrrrrsarerarronparrrarrsarasrar ar qroronirarr onprrzrrrrrorcran cion renos... BKHADOODOOA

Los dá 4 ió
Los dacumentos que anteceden son Pel traducción del idioma Inglés al español de ls

Nutarización del poder genera! qué otorga la rompañía GRAN TIERRA ENERGY COLOMBIA, LLC,
a favor de REPRESENTACIÓN Y ASESORÍA FEREF CÍA. LTDA,, Es todo lo que puedo afirmar salvo

Dwsbcicu Genstal de Regisica Tv
Imentificación y Gedularón

CERTIFICADO DIGITAL DE DATOS DE IDENTIDAD

Número único de ¡dentificación, 1715614282

Nombras del ciudadano: NARANJO ZURIETA CARLA MARIA
Condición del cedulado: € UDALANO

Lugar de nacimiento: ECUADOR/PRHINCHA/QUITO/BENA CAZAR
Fecna de nacimiento; 23 DE-ABRIL DE 1990

Nacionalidad; =C.ATORIAMA

Sexo; MUJER si 3 RUTO
flo 9 4 <manpral Sta del
Jm

y le que ellos)
EN Y

mi 14 de
Instrucción: O

Profesión ABOGADA
-pádo Cevdllas
canti Que:

Estado Civil: SOLTER

Cónyuge: No Registra...

Fecha de Matrimonio: No Registra

Nombres del padre: NARANJO CALDERON HERMAN RICARDO
Nacionafidac; ECUATORIANA

Nombres de la madre: IZURIETA VÁREA MARIA SOL=DAD
Nacionalldad: ECUATORIANA

Fecha de expedición; 17 DE DICIEMBRE DE 2018

Condición de donante: €: DONANTE

Itormacién cetllficaca a ts fecha. 4 DE ABRIL DE 2059
limuer: ANDRES FE<IPE CASTRO LOAIZA - PICHINCHA-QUITO MT 15 [CHINCHA - QUITO

ala

AAA AX AX A
ECUADOn Ñ SUPERIOR ABOGADA
F 7 NARAMIO CALDERON HERNAN PICAR)
== K (71561428-3 % a -

UA RUPISTA VAREA MAAIN SOLEDAD:

MARA NDO ZURITA
para

mm.
PI EATORIANE.
E

INBA

í CERTIFICADO DE

LI

NOTARIA PRIMERA DE QUITO
EN APLICACIÓN ALO DISPUESTO EN EL LITERAL A)
DEL NUMERAL 5 DELART. 19 DE LA LEY MOTARIAL.
DOY FE, que la "olocopla que ANTECEDE eslá
conforme e su originel que me fue presaniado.
Ar fojas, Mea)

AE mo

Varcavaral

Señor,
FERNANDO ALEXANDER BASANTES FREIRE
Ciudad.-

De mi consideración:

Me es grato comunicar a Usted que la Junta General Extraordinaria y Universal de
Accionistas de la compañía REPRESENTACIÓN Y ASESORÍA FEREP CIA.LTDA., reunida
en esta ciudad el dla de hoy, resolvió elegirlo como GERENTE GENERAL de la compañía
por el periodo estatutario de dos (2) años, contados a partir de la fecha de inscripción de
este nombramiento en el Registro Mercantil, debiendo permanecer en sus funciones hasta
ser legalmente remplazado,

En esta calidad usted ejercerá la representación legal, judicial y extrajudicial de la
compañía, sus atribuciones y deberes se encuentran contemplados en el Estatuto Social
de la compañía REPRESENTACIÓN Y ASESORÍA FEREP CIA.LTDA., constituida
mediante escritura pública celebrada el 30 de marzo de 2015, ante la Notaria Trigésima
Segunda del cantón Quito, debidamente inscrita en el Registro Mercantil del mismo cantón
01 de abril de 2015.

El representante legal de la Compañía es el Gerente General, en cuya ausencia temporal
o definitiva le subrogará el Presidente.

Al felicitarlo por su designación, le formulo votos por el éxito en las funciones a usted
encomendadas, sírvase suscribir al pie de la presente en señal de aceptación.

Muy atentamente,

ASS Ol

Xo

Secretario de la Junta

A

A ugar y fecha' Quito 26 de julio de 2017

En el lugar y fecha que anteceden acepto la designación de GERENTE GENERAL de la
compañia REPRESENTACIÓN Y ASESORÍA FEREP CIA.LTDA., y prometo desempeñar
tal cargo-de conformidad con la Ley y el Estatuto Social de la Compañía.

FERNANDO ALEXANDER BASANTES FREIRE
EC: 17/867%05.4

IOOCPOLOLPLLLILILILILILILLICILICILO

1

copoercrcn...os

RAZÓN DE INSCRIPCIÓN Di

A ES

MBRAMIENTO.

l

'EGÍSTRO MERCANTIL DEL CANTÓNAUITO=  - h —

RAZÓN DE INSCRIPCIÓN . Le

NÚMERO DE REPERTORIO:

37811 |

FECHA DE INSCRIPCIÓN:

09/08/2017

NÚMERO DE INSCRIPCIÓN:

12091

REGISTROS:

LIBRO DE NOMBRAMIENTOS

1. DATOS DEL NOMBRAMIENTO;

NOMBRE DE LA COMPAÑÍA:

REPRESENTACION Y ASESORIA FEREP CIA. LTDA. ]

NOMBRES DEL ADMINISTRADOR:

BASANTES FREIRE FERNANDO ALEXANDER

IDENTIFICACIÓN:

CARGO:

1718679051 |
GERENTE GENERAL |

PERIODO[Años):

2 AÑOS 1

2._ DATOS ADICIONALES:

CONST, Rivilt 1616 DEL 01/09/2015 NOT.32 DEL30/03/2015.

JGTM

CUALQUIER ENMENDADURA, ALTERACIÓN O MODIFICACIÓN -AL TEXTO DE LA PRESENTE 1:420N, |
LA INVALIDA, LOS CAMPOS QUE SE, ENCUENTRAN EN ¡BLANCO NO SON NECESARIOS PARA L4
VALIDEZ DEL PROCESO.DE INSERÍPCIÓN, SEGÚN LA NORMATIVA VIGENTE,

3
pe EMISIÓN: OMóA 9 Día(s) ce DE AGOSTO DE 2017

ZE E]
ly 7 A y
a JOHANA ELIZABETH € Ñ ERAS LOPEZ

Ae
OR MERCANTIL DECHANTÓN Quo

SAA AAA AMA XA XXX]

E
5
[RELEGADA - RESOLUCIÓN 019-RMQ-2015)

DIRECCIÓN DEL REGISTRO: AV. 6 DE DICIEMBRE N56-78 Y GASPAR DE VILLAROEL

Páginaldez _

veo n..e.....os

BM 16 11 681 +8

7 CERTIFICADO DE VOTACIÓN
24 - MARZO - 2019 cam

ALEXA

'REIRE FERNANDO
ARELLIDOS '/ NOMBRES.

sa jr: AUMIÑA

CIRCUS AICION
Paragua: SAN PEDRO DE
TABOADA

=
==
=
=
= UNA PIU
=
=
=
S

20NA:

A 2 p y Identificación y Cedulación
Dirección General de Registro Elvil, Identificación y Cedulación

ac REPÚBLICA DEL ECUADOR oca
CERTIFICADO DIGITAL DE DATOS DE IDENTIDAD

Número único de identificación: 1718679051

Nombres del ciudadano: BASANTES FREIRE FERNANDO: ALEXANDER"

Condición del cedulado: CIUDADANO Í /
Lugar de nacimiento: ECUADOR/PICHINCHA/QUITO/CHILLOGALLO

Fecha de nacimiento: 25 DE FEBRERO DE 1990

Nacionalidad: ECUATORIANA

Sexo; HOMBRE

/ MOTARIa PRIMERA er qUe: j

Ds conformidad con lo previsto.en 2l' numeral Sto, del

Instrucción: SUPERIOR 4 An, 18 de la cb Notarial, day fe cue-alíos) Pero
il (5) Vs

'e elecsrónica

e Meta Cevallos eS 5%
b a del Cantón Es
Cónyuge: No Registra >

Fecha de Matrimonio:
Nombres del padre: BASANTES RON LUIS FERNANDO
Nacionalidad: ECUATORIANA

Nombres de la madre: FREIRE ZAPATA MARTHA CECILIA
Nacionalidad: ECUATORIANA

Fecha de expedición: 14 DE MARZO DE 2017

Condición de donante: NO DONANTE

Información cestficada a la fecha: 7 0E MAYO DE 219
Emisor: ANDRES FEL¡PE CASTRO LOAIZA - PICHINCHMA-QUITO-M7 18 - PICHINCHA - QUITO

N* de certificado. 187-222-20408

LLL

APOLLO LOLOLILLOEOILILCLALIDICIDABADABIBAIIIAA

1 E
Sy Pa Rae
il
Leda. Vicente Talano G

Director General del Aegistro Civil, luentificación y Ceoulación
Documento firmado electrónicamente

-20406
La Irsución 0 persora ante quien se prose este cerflicado decerá valicarlo en:nttps/virtual.registrocivil.gob,ec. conforme a la LOGIDAG Art 4, qunaral * y ala LEE
O Mea aetcocumento validación a 1 mes cesde ella ce su emvsión Sn raso ce presentar inconvamentes co este docume:io usonoa a enlineairegístrocivil.gob,ec
por [GRAN TIERRA ENERGY COLOMBIA LLC.. a favor de GARY
STEPHEN GUIDRY Y OTROS, y. en fe de ello confiero esta PRÍMERA
COPIA CERTIFICADA. sellada y firmada en Quito, el siete de mayo go

dos mil diecinueve -

vo A

ENERGÍA Y RECURSOS NATURALES — *

ecumpero peoscada po Duip

Dirección: Av. Rapública de El Salvador M38-54 y Suecia » Código Postal: 170505 / Culo - Ecueus) - Talglono: 5592 3976000

NO RENOVABLES

Resolución Nro. MERNNR-MERNNR-2019-0010-RM
Quito, D,M., 20 de mayo de 2019

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES

CONSIDERANDO:

Que, los artículos | y 317 de la Constitución de la República del Ecuador, establecen que los
recursos naturales no renovables del tecritorio del Estado pertenecen a su patrimonio inalienable,
irrenunciable e impreseripuible:

Que, el artículo 141 de la Constuución de la Republica dispone que el Presidente de la República
ejerce ta Función Ejecutiva. es el Jefe del Estado y de Gobierno; y responsable de la administración
pública;

Que, los numerales 3. 5 y 13 del artículo 137 de la Constitución de la Republica del Ecuador
establecen, que corresponde al Presidente de la República definir y dirigir las políticas públicas de
la Función Ejecutiva; dirigir la administración pública en forma desconcentrada y expedir los
decretos necesarios para su integración, organización, regulación y control; y, expedir los
reglamentos necesarios para la aplicación de las leyes. así como los que convengan a la buena
marcha de la administración,

Que, el numeral 11 del articulo 261. de la Carta Magna, señala que el Estado ecuatoriano tendrá
competencia exclusiva sobre los recursos hidrocarburíferos,

Que, de conformidad con el artículo 313 de la Carta Magna, los recursos naturales no renovables
son de caracter estratégico, sobre los cuales el Estacio se reserva el derecho de adnunistrar, regular,
controlar y gestionar de acuerdo a los principios de sostenibilidad ambiental, precaución,
prevención y eficiencia;

Que, el inciso segundo del artículo 316 de la Constitución de la República del Ecuador consagra
que "el Estado podrá, de forma excepcional, delegar a la imetativa privada y a la economía
popular y solidaria. el ejercicio de estas actividades, en los casos que establezca la ley”,

Que, la Constitución de la Republica del Ecuador, en el articulo 408, establece que son de
propiedad inalienable, imprescriptible e inembargable del Estado las recursos naturales no
renovables y, en general, los productos del subsuelo, yacimientos minerales y de hidrocarburos,

Que, el anículo 154 de la norma suprema dispone que a los ministros de Estado, además de las
atribuciones estáblecidas en la ley, les corresponde ejercer la recioria de ias políticas públicas del
Árca a su cargo y expedir los acuerdos y resoluciones administrativas que requiera su gestión:

LaesOs No,
NS
Que, el artículo 2 de la Ley de Hidrocarburos establece; "El Estado explorará y SOS

yacimientos señalados en el artículo anterior en forma directa a través de las Empresas Públigas” E
de Hidrocarburos. De manera excepcional podrá delegar el ejercicio de estas actividhd?s /
empresas hacionales o extranjeras, de probada experiencia y capacidad técnica y económica E

lo cual la Secretaría de Hidrocarburos podra celebrar contratos de asociación, de participazidn, ) pe
dle prestación de servicios para exploración y explotación de hidrocarburos o mediante otra

KewW racursoeyenaga gob.

TA

Decumemo parres pr Duo

ENERGÍA Y RECURSOS NATURALES
NO RENOVABLIS

Resolución Nro, MERNNR-MERNNR-2019-0010-RM
Quito, D.ML, 20 de mayo de 2019

formas comtraciuales de elegación vigentes en la legislación ecuatociana, También 5e podra
consumir compañias de economía míxta con empresos nacionales y extranjeras de reconocida
competencia legalmente establecidas en el País Ji

Que, el artículo 6-A de la Ley de Hidrocarburos determina que la Secretaría de Hidrocarburos es la
entidad encargada de ejecutar las actividades de suscripción, administración y modificación de las
áreas y contratos petroleros: y. la Facultad de suscribir a nombre del Estado ecuatoriano los
contratos de exploración y exploración, industrialización y transporte, previa adjudicación por parte
del Ministerio Sectorial;

Que, el articulo (12.1) de la misma norma señala: Contratos de Participación. Son contratos de
participación para la exploración y explotación de hidrocarburos, aquéilos celebrados por el Estado
por mtermedio de la Secretaría de Hidrocarburos. mediante los cuales delega a la contransta la
facultad de explorar y explotar hidrocarburos en el area del contrato, realizando por su cuenta y
riesgo todas las inversiones, costos y gastos requeridos para la exploración, desarrollo y
producción;

Que, mediante Decreto Ejecutivo 546, publicado en el Registro Oficial No. 330 de 29 de
noviembre de 2010, ye expidió el Reglamento de Aplicación de la Ley Reformatoría a la Ley de
Hidrocarburos;

Que, el artículo 15 del referido Reglamento de Aplicación de lo Ley Reformatoria de la ley de
Hidrocarburos establece jos prineipios en los que se sustemará la Política Nacional de
Hidrocarburos,

Que, mediante Decreto Ejecutivo No. 399 de 22 de mayo de 2018. publicado en el Registro Oficial
No, 255 de junio 05 de 2018, se fusionó por absorción al Ministerio de Hidrocarburos, las
«guientes instrtuciones: Ministerio de Electucidad y Energía Renovable, Ministerio de Minería y la
Secretaría de Hidrocarburos (-..) una vez concluido el proceso de fusión por absorción, todas las
competencias, arribuciones, Funciones, representaciones y delegaciones constantes en leyes,
decretos, reglamentos y demás normativa vigente que le correspondían al Mimsterio de Electricidad
y Energía Renovables, al Ministerio de Minería. y a la Secretaría de Hidrocarburos fueron asumidas
por el Ministerio de Energía y Recuesos Naturales No Renovables ( -);

Que, es necesario incrementar reservas de Hidrocarburos para jo cual es prioritario fomentar Ja
inversión en proyectos hidrocarburiferos en Áreas nuevas, a cuyo propósito 3e ha evidenciado la
necesidad de aplicar un modelo contractual de participación para ía Exploración y Explotación de
Hidrocarburos vigente en la Ley de Hidrocarburos;

Que, el Comité de Licitación Hidrocarburífera. mediunte Resolución No, COLH-0163-21-08-2018,
le 21 de agosta de 2018, aprobó los na documentos licitaronos. Bases de Contratación,

/ E
Que, mediante convocatoria publicada en la prensa el 6 de septiembre de 2018, se e
participar ea la XI! Ronda Petrolera "Ronda Imtracampos'* a las compañías Y empresas nacto!

ES
Disección: Ar Pepubiea de El Salvador 26-54 y Suena + Código Postal: 170505 /Cluhio - Euuardor Tarea: 3332 298 a eS
IA 0
A IS ELA ES o

Y

ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES

Resolución Nro. MERNNR-MERNNR-2019:0010-RM
Quito, D,M., 20 de maya de 201% 1

1

extranjeras, estatales o privadas;

Que, el COLH mediante Resolución No, COLH-0169-14-02-2019 de 14 de febrero de 2019.
designó a los funcionarios del Mintsierio de Energia y Recursos Naturales No Renovables y del
Ministerio de Economía y Finanzas, como miembros de la Cotisión de Calificación de Ofertas
para el Contrato de Participación para la Exploración y Explotación de Hidrocarburos para la Xi)
Ronda de Licitación de Bloques Petroleros “Ronda Intracampos”';

Que, él Corarté de Licitación Hidrocarburífera, rediante Resolución No. COLH-017)-09-04-2019
de 09 de abril de 2019, recomendó al Señor Ministro de Energía y Recursos Naturales No
Renovables la adjudicación de los Contratas de Participación para la Exploración y Explotación de
Hidrocarburos para "Ronda Intracampos”, de los Bloques: Arazá Este, Perico, Chanangue, Charapa,
Igvana, Espejo y Sahino;

Que, mediante pnemorando No. MERNNR-VH-2019-0059ME de 11 de abril 2019, el
Viceministro de Hidrocarburos solicitó al Ministro de Energía y Recursos Naturales No Renovables
que en aplicación del artículo 19 de la Ley de Hidrocarburos; articulo 14 y 1 mumeral E del
Reglamento de Aplicación de la Ley Reformatoria a la Ley de Hidrocarburos; y numerales ] y 2 del
artículo 42 del Instructivo de Funcionamiento del COLH, disponga (as acciones previas necesarias
para las adjudicaciones de los contratos de participación de los bloques referidos en el considerando
anterior,

Que, mediame memorando No MH-COGEJ-2019-0137-ME de 15 de abril del 2019, el
Coordmador General Jurídico emte pronunciamiento jurídico Favorabje sobre la recomendación de
adjudicación de los contratos de participación realizada por ei Comjé de Liciación
Hidrocarburifera, constante en la Resolución No, COLH-0171-09-04-20/9 del 09 de abril del
2019,

Que, medisnte Acuerdo Mintsicrial No MERNNR-2019-00025-AM, del 16 de mayo del 2119, se
reformó el Art. 3 de lés resoluciones ministeriales No, MERNNR.MERNNR-2019.0001.RM; No
MERNNR MERNNR 2019-0002-RM, No, MERNNR-MERNNR.2019-0003-RM, No.
MERNNR-MERNNR.2019.0004 RM: No. MERNNR.MERNNR-2019-0005-RM; No.
MERNNR-MERNNR-2019-0006.RM; y, No. MERNNR.MERNNR-2019:0007-RM, todas
fechadas cl 18 de abril del 2019, el Ministro de Energía y Recursos Naturales No Renovables
resolvió delegar al Viceministro de Hidrocarburos la suscripción del Contrato de Participación para
la Explotación y/o Explotación de Hidrocarburos (Perrójeo Crudo), en los bloques Sahino, Espajo,
Iguana, Charapa, Chanangue, Penco y Arazá Este, respectivamente de la Región Amazónica
ecuatoriana,

De conformidad con el articulo 154 de la Conslitución de la Republica del Ecuador, la disposición

del artículo 19 de la Ley de Hidrocarburos, en Concordancia con el numeral E) del artículo 18 9 ¿LES ri

Reglamento de Aplicación de la Ley Reformatoria a la Ley Ge Hidrocarburos, y el Decrerb AR
E S
se
5

Ejecutiva No. 08 de 24 de mayo del 2017

E
es
RESUELVE:

Dirección: Av Republica de El Salvador N264 y Sueca » Código Pastal: 170505J Quilo Ecuzdor + Teléfono; 597 2975000

ES

= Demas perio pos Car
Hrastmenia perajaa por Cu

WNERGIAE Y PE

Resolución Nro. MERNNR-MERNNR-2019-0010-RM
Quito, D,M., 20 de mayo de 2019

Articulo 1.- Elmnar y dejar sin efecto el artículo 3 de las Resoluciones Ministeriales No
MERNNR-MERNNR-2019-0001-RM, No. MERNNR-MERNAR-2019-0002-KM: No,
MERNNR-MERNNR 2019-0003-RM; No MERNNR-MERNNR -2019-D004-RM, No
MERNNR-MERNNR -2019-0005-RM: No  MERNNR-MERNNR-2019-0006-RM, y. Mo
MERNNR-MERNNR-2019-0007 RM, de 18 de abril del 2019

Artículo 2,- Notificar con ja presente Resolución a las empresas adjudicalartas de la X1l Ronda
Intracampos

Articulo Final.- La presente Resolución, entrará en vigencia a partir de su suscripción

lr

Direrstón' 94, República 6e El Salvador N36-64 y Supoia + Grdiga Pumas! 120505 Y Qi + Esvadrs> Triñfonor 39.

AS

414

06000ODLOVLOEOLILLDAELOEIIIIDCICIIIIAAAADIAIDIAAAAAIIAAAA
e
Razón de certificación: El documento que antecede en (7) hojas es fiel copia del original que

reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos.

PLPEPOOPOPLOLLIOLILILLLIOLILICICIACICIIIIEIAArrrraoVU0 VU 0

—_—
AIR o
mn o

SN

Certifica: Y

A OS

Eddy-Roberto CumbajtYSáncnez
a

Director de Contratación y Negociac

"VDE CONV y
SN pet
REPÚBLICA DEL ECUADOR

SUPERINTENDENCIA DE COMPAÑÍAS, VALORES Y SEGUROS

CERTIFICADO DE CUMPLIMIENTO DE OBLIGACIONES Y EXISTENCIA LEGAL

DENOMINACIÓN DE LA COMHAÑÍA GRAN TIERRÁ ENERGY COLOMBIA LLO +:
SECTOR: socieraRio [4]  MERCADODEVALORES [LJ] securos [7]
NUMERO DE EXPEDIENTE: 723223 DOMICILIO QUITO

RUC; [ 1792985293001 J

RESRESATACIÓN Y ASESORÍA PERES CIA.LTDA.

REPRESENTANTE(S) LEGALJES):

La COMPAÑÍA TIENE ACTUAL EXISTENCIA JURÍDICA Y SU PLAZO SOCIAL CONCLUYE EL. | 31/12/2999

o.
CUMPLIMIENTO DE OBLIGACIONES: ¡a HA CUMPLIDO e

Siendo responsabilidad del Representante Legal la veracidad de la información rémilida a esta Institución, id
Superintendencia de Compañias, Valores y Seguros centifica que, a la fecha de emisión del presente certificado, es
compañía ha cumplido con sus obligaciones.

FECHA DE EMISIÓN: 20/05/2019 13:11:23

Es obligación de la pérsona o serdior público que reciba este documento validar su suténteidan ingresando al portal web

www supercias gob.ec/portalintormacion/verlfica php cor el siguiente cónIga de seauritlad: | | | | | l | 1 l "TN

C4Uc7071180

6060000

Que,

Que,

Que,

RESOLUCIÓN No. COLH-0171-09-04-2019
EL COMITÉ DE LICITACIÓN HIDROCARBURÍFERA (COLH)

CONSIDERANDO:

al articulo 2 de la Ley de Hidrocarburos establece: “El Estado explorard y explotora los
yaciementos señalados en el articulo anterior en forma directa a trovés de las Empresas
Públicos de Hidrocarburos. De mónera excepcional podrá delegar el ejercicio de estas
actividades U empresos nacionales o extranjeras, de probada experiencia y capacidad
técnica y económica, para la cual la Secretaria de Hidrocarburos podrá celebrar
contratos de asociación, de participación, de prestación de servicios paro exploración y
explotación de hidrocarburos o medionte otras formas contractuales de delegación
vigentes en la legislación ecuatoriana. ( )”,

el articulo 12-A de la Ley de Hidrocarburos estabiece: "Son contratos de porticipoción
para la exploración y explotación de hidrocarburos, aquellos celebrados por el Estado
por intermedio de la Secretoría de Hidrocarburos, medionte los cuales delega «a lo
contratista con sujeción u lo dispuesto en el numeral Uno del ortículo 46 de la
Constitución Política de la República, la facultad de explorar y explotar hidrocarburos
en el órea del contrato, realizando por 5u cuenta y riesgo todas las Inversiones, costos y
gastos requeridos paro lo exploración, desarrollo y produccion.

La contratista, una vez iniciado lo producción tendro derecho a uno participación en la
producción del úreo del contrato, la cual se calculará a base de [os porcentajes
ofertados y convenidos en el mismo, en función del volumen de hidrocarburos
producidos. Esta participación, valoroda al precio de venta de los hidrocarburos del
óreo del contrato, que en mnguún caso será menor al precio de referencia, constituirá el
ingreso bruto de la contratista del cual efectuara las deducciones y pagará el impuesto
a la renta, en conformidad con las reglos previstas en la Ley de Régimen Tributario
Interno.

Lo participación de la contratista también podra ser recibida en dinero, previa acuerdo
con la Secretaria de Hidrocarburos.

En caso de devolución o abandono tota) del área del contrato por la contratisto, nada
deberó el Estado y quedará extinguida la relación controctual,”

el articulo 19 de la Ley de Hidrocarburos establece: "Lo adjudicación de los contratos a
los que se refieren los articulos 1, 2 y 3 de esto Ley la efectuar el Ministerio Sectorial

mediante licitación, con excepción de los que se reolicen con empresos estatales o

subsidioros de estos, con paises que integron lo comunidad internacional, con

empresas mixtas en los cuoles el Estado tenga moyoria accionaria y los
UE

$)

ENERGÍA Y RECURSOS NATURALES

Que,

Que,

Que,

Que,

MO RENOVABLES

servicios especificos. Para las adjudicaciones, el Ministerio Sectorial conformará un
Comité de Licitaciones que se integrara y funcionará de conformidad con el
Reglamenta,

Las bases, requisitos y procedimientos poro los licitaciones serán determinadas por el
Comité de Licitaciones de conformidad con la Constitución y la Ley. Pora las licitaciones
el Ministerio Sectorial promoverá la concurrencio del mayor número dé ofertas de
componñios de orobado experiencia y copacidad tecnica y ecanómico.

Los resoluciones del Comité de Licitaciones causor ejecutoria.”

mediante Decreto Ejecutivo 399, publicado en el Registro Oficial Suplemento 255 de
05 de junio de 2018, se dispuso la fusión por absorción al Ministerio de Hidrocarburos
de las siguientes instituciones: Ministerio de Electricidad y Energia Renovable;
Ministerio de Mineria y la Secretaría de Hidrocarburos, por lo que una vez concluido
este proceso, la denominación del Ministerio de Hidrocarburos será modificada a
"Ministerio de Energía y Recursos Naturales No Renovables”, debiendo señalar que
conforme este instrilmento, los derechos y obligaciones, constantes en convenios,
contratos u otros instrumentos jurídicos, nacionales o internacionales, que le
correspondian al Ministerio de Electricidad y Energia Renovable, al Ministerio de
Mineria y a la Secretaría de Hidrocarburas serán asumidos por el Ministerio de Energía
y Recursos Naturales No Renovables;

ef articulo 13 del Reglamento de Aplicación de la Ley Reformatoria a la Ley de
Hidrocarburos dispone: “El proceso licitatorio paro los casos de delegación excepcional
o las empresos privados, será efectuado por el Comité de Licitación Hidracorburifera y
de acuerdo u lo establecido en el presente reglamento y a los procedimientos que
apruebe dicha comite”;

elf articulo 2 del Instructivo de Funcionamiento del Comite de Licitación
Hidrocarburífera, señala que su propósito es el “Normar el funcionamienta del Comite
de Licitación Hidrocarburifera, en udelante denominado "COLH” o “Comité” y, definir
los procedimientos, la forma y requisitos que permitan convocar, calificar y seleccionar
o los oferentes que convengan a los intereses del Estado, con el fin de recomendor al
Ministro de. Energia y Recursos Naturales No Renovables la odjudicación de
conformidad con la ley de Hidrocarburos, sus reglamentos y demós normativa

aplicable“ ] A

el articulo 7 del referido instructiva establece: “Para llevar adelante ¡
licitación, el COLH, tendrá las siguientes atribuciones y competencias;

|

PEPOPELOEVLIELOLILLILIALICICIAIILIIBIABAIAAAIBIBIAAA

ENERGIA Y RECURSOS NATURALES

Que,

Que,

Que,

Que,

NO RENOWIBLES

1, Determinar las bases, requisitos y procedimientos para las licitaciones y
modificociones.

2. Convocor a las licitaciones.

157)

4. Recomendar al Ministro la aprobación de los negociaciones, modificaciones y
terminación de mutuo acuerdo de los contratos. %

5 Analizar las ofertas y retomendar la aujudicación de los contratas al Ministro: o

lus) |
7. Descahficar ofertas en forma motivada |
f---)

9. Recubar informes u aclaraciones de las empresas oferentes o de instituciones
publicos relocionadas con las ofertos o contratos.

lo.)

13, Las demós determinados en lo Ley.”,

1

el articula 15 del referido Instructivo establece: “El COLH sesionora en forma ordinaria
y extraordinaria. En casos excepcionales, las miembros del Comité podrán sesionar por
teleconferencia o vdeaconferencia, de cuyo porticular se dejará constancia en lo
respectiva cta, y sus resoluciones cuusarán pleno efecto legol”;

el artículo 19 del instructivo señala: “Requerirá el voto unánime de los miembros del
COLH, lo oprobación de las boses de contratación, los requisitos, procedimientos y
documentos precontroctuoles que considere necesarios; las resoluciones referidas a la
calificación de los oferentes; la aprobación del orden de prelación de las ofertas, la
evoluación de los oferros; la recomendoción de adjudicación del Contrato, la
declaratoria de desierto, y, lo reconsideración de tales resoluciones de ser el caso.”

el artículo 21 del referido Instructivo dispone: “Lo tratado y resuelto en lo sesión
constará en un acto numeroda: en orden secuencio), bosada en los grabaciones
ditales que incluirá en forma concreto y exucta el texto de las resoluciones
adoptadas. Coda octa será aprobada en la siguiente sesión del COLH, salvo que por
ocuerdo de los miembros seo redactada y aprobada en la mismo sesión, y deberá estar
firmado por el Presidente y el Secretoro.”

el artículo 41 del referido Instructivo indica: “El COLH para conocimiento y aprobación
del informe presentado por la Comisión de Calificación de Ofertos, seguirá el siguiente
procedimiento: 1.Tomará conocimiento del informe realizado para coda bloque y se
pronunciará aceptándolo a negándolo. 2. Mediante resolucion motivada recomendara
ol Ministro de Energía y Recursos Naturales No Renovab) eje icación de los

(ga ene antes del

/

concurso el orden de prelación,” _.

> E
ENERGIA Y RECURSOS NATURALES =>
NO RENOVABLES == ..

Que,

Que,

Que,

el articulo 43 del Instructivo, establece: "Artículo 43.- Declaratoria de Desierto- El
COLH tiene lo facultad de rechezar cualquier oferta, asi como el derecho a declorar
Jesierto el proceso de licitación, en caso de que se determine que no es conveniente a

los intereses del Estada ecuatoriono, y se procedera de conformidad al artículo 19 de
este Instructivo.

En cosa de no presentarse ofertas, el COLH declorard desierto la licitación del Bloque
correspondiente, Y padro disponer lareopertura cuando lo estime conveniente.”

el articulo 6 de! instructivo de Registro y Calificación de Empresas para Contratos de
Participación vara la Exploración y Explotación de Hidrocarburos para la XI Ronda de
Licitación de Bloques Petroleros “Ronda Intracampos”, señala: “Derecho de
participación.- Todas las Empresos que deseen participor en la Rondo, deberán pagor
el derecho de participación que asciende ol valar de cien mil dólares de los Estados
Unidos de America, misma que tendrá el carácter de no reembolsable y que otorga el
derecho a las Empresas de adquirir la información de los blaques o licitarse para lo
presentoción de ofertas; este derecho de participación se regulará de la siguiente
manera;

(...) 6,2. Empresas principales y adherentes.- a) Empresas principales - 50n aquellas que
hubieren pagado el Derecho de Participación para la Randa intracompos. b) Empresas
vdherentes.- 5on aquellos que participan utilizando el código de la empresa principal.
6.3. Obligación de las Empresas Principales.- Aquellas Empresos que porticipen como
Principales bojo cualquier Categoría conforme el articulo 4 de este instrumento,
pagorún de forma obligatoria el Derecho de Participación y realizarán el procedimiento
de registro y calificación. En ningun caso, la Empresa que se califique por cuenta propia
baja la categoría de Tercero Participante podrá ser adjudicotaria de un bloque
petrolero por s: sola,

6.4. De lo participación conjunta.- Las Empresas que opten por participar en conjunto
como Principal y Adherente, deberán presentar una solicitud de participación conjunta
suscrita por los representantes legales, apoderados generales o apoderados especiales
tonto de la Principal como de la Adherente. En tal sentido la Adherente no deberá
pagar el valor del Derecho ide Participación, bajo el entendido que las Empresas se
constituirán en consorcio pera la suscripcion del contrato en caso de ser adjudicaterias,
Las Empresas deberán cumplir con el proceso de cohficación de forma individ;
caso de que una Empresa que en calidad de Adherente 5e haya registrado y,
como Operadora, y quiera presentar Uno Oferta por sí sola, previo a la prege,
su Oferta deberá cancelar el Derecho de Participación. *;

el artículo 13 del Instructivo de Evaluacion y Calificación de Ofertas para ee
Participación para la Exploración y Explotación de Hidrocarburos para la X1l
Liertación de Bloques Petroleros “Ronta Intracampos”, señala: "Adjudicación: El
durante el acto publico de recepción y apertura de ofertas, constatorá los documentos
pa!

<A

==

1

PIE TETERA AAA AAA AAA AAA AI III
90600 AAABIBAABBIAIEIBAAIBAIAADA

e
ne 0]
ENERGÍA Y RECURSOS NATURALES = 2
NÓ RENOVABLES = ..—

Que,

Que,

presentodos en el Sobre Única por intermedio de la Comisión de Evaluación de Ofertas
designado para e! efecto.

La Comisión de Evaluación de Ofertas al termino del evento, presentará al Ministro de
Energía y Recursos Naturales No Renovobles, un informe preliminar con las
calificaciones de los ofertas presentadas por cada Bloque

Posteriormente, la Comisión de Evaluación de Ofertas presentoró ol Ministro de
Energía y Recursos Naturales No Renovables, el informe de colificación definitivo, quien
lo pondrá a consideración del COLH, para que recomiende o no su adjudicación, y de
ser el caso, se proceda a la suscripción del Contrato.

Si dentro del plazo de 30 dios posteriores a la notificación de la adjudicación, no se
llegare u suscribir el contrato por causas atribuibles a la adjudicataria, el COLH la
declororá adjudicataria fallida y dispontra la ejecución de la garantía de seriedad de
oferta, y, continuará el proceso para la asignación del Bloque a la empresa que siga en
el orden de prelación hasta que se suscriba el contrato; en caso de que ninguna
empreso suscriba el contrato, se declorora desierto lo licitoción de dicho Bloque.”

la Comisión de Evaluación y Calificación de Oferas mediante memorandos No:
MERNNR-SEEPGN-2019-0023-ME, y MERNNR-SEEPGN-2019-0031-ME de 2 y 3 de abril
de 2019 respectivamente, presento ante el Comité de Licitación Hidrocarburifera el
Informe de Evaluación y Calificación de Ofertas, con su alcance; en los cuales se hace
conocer el orden de prelación definitivo de las ofertas por cada Bloque, así como
también se hace constar que la empresa Flamingo Operating LLC no presentó la
decfaración juramentada como oferente de acuerdo a los requisitos establecidos en el
artículo 3 del instructivo de Evaluación y Calificación de Ofertas, motivo por el cual
recomendó al COLH la descalificación de esta empresa.

de la revisión de la documentación presentada por los oferentes, los Miembros del
Comité de Licitación Hidrocarburifera evidenciaron que la empresa Flamingo Operating
LLC en su oferta presento un comprobante de transferencia que correspondía al pago
de los derechos de participación de la empresa Flamingo Oil international, a la cual se
adhirió para obtener su calificación dentro del proceso, Lo cual evidencia el
incumplimiento del articulo 6 del Instructivo de Registro y Callficación de Empresas
para Contratos de Participación para la Exploración y Explotación de Hidrocarburos
para la XIl Ronda de Licitación de Bloques Petroleros “Ronda Intracampos”

En el ejercicio de las facultades legales y reglamentanas, los Miembros del Comité de Licitación
Hidracarburifera por unanimidad, e

y l Ny

Página 10 de 12
ENERGIA Y RECURSOS NATURALES
NO RENOWIBLES

RESUELVEN:

Articulo 1,- Conacer y aceptar el informe de la Comisión de Evaluación de Ofertas, presentado
el día 2 de abril de 2019 mediante memorando No. MERNNR-SEEPGN-2019-0023-ME,
Incluyendo la aclaracion efectuada en lá sesión extraordinaria del COLH No. 054 — 2015 de 5 de

abril de 2019, que consta en el memorando No. MERNNR-SEEPGN-2019-0031-ME de 9 de abril
de 2019.

Articulo 2,- Descalificar la oferta presentada por Flamingo Operating LLC para el Bloque
Sahino, en virtud de los fundamentos de hecho considerados en el informe de la Comisión de
Calificacion de Ofertas y de la revisión de la documentación constante en las ofertas
presentadas, que se efectuó en la sesión extraordinaria del COLH No, 054 — 2019 de 9 de abril
de 2019, como consta en los considerandos de esta Resolución.

Artículo 3,- Recomendar al Ministro de Energia y Recursos Naturales No Renovables, la
adjudicación de los bloques licitados.€n la XI| Ronda Petrolera, denominada "Intracampos”, en

virtud del informe presentado por la Comisión de Evaluación de Ofertas, de acuerdo al
siguiente detalle:

No. Bloque Empresa/Consorcio |
1_  ¡Arazá Este | Petróleos Sudamericanos del Ecuador Petrolamerec S.A.
v Perico Frontera Energy Colombia Corp — Geogark Perú 5,A,C Í
3 Chanangue a Gran Tierra Energy Colombia LLC
a Charapa Gran Tierra Energy Colombia LLC
5 Iguana Gran Tierra Energy Colombia LLC
5] Espejo Frontera Energy Colombia Corp — Geopark Perú S.A.C
7 __ Sahino Petróleos Sudamericanos del Ecuador Petrolamerec 5-4

Artículo 4.- Declarar desierta la licitación para el Bloque Pañayacu Norte por no haberse
presentado ninguna oferta.

Artículo 5.- Disponer al presidente del COLH notificar a los participantes de la Ronda
Intracampos, el orden de prelación definitivo.

Articulo 6.- Previo a tomar conocimiento de las comunicaciones remitidas por Fianingo
Operating, LLC. y Petróleos Sudamericanos del Ecuador Petrolamerec S.A. así como,
respuesta efectuada por el Presidente del COLH a esta última empresa, se dispone que
Secretaria se solicite un informe lega! a la Coordinación General Jurídica del Minis!
Energía y Recursos Naturales No Renovables, en tuyo marco se adoptarán las decisio
se estimen pertinentes.

corsodrnUr re... PPP coa

DISPOSICIÓN TRANSITORIA ÚNICA.- 5i dentro del plazo de 30 dias posteriores a la notif
de la adjudicación, no se llegare a suscribir.el contrato sor causas atribuibles a la adjudica
de conformidad al Instructivo de Evaluación y Calificación de Ofertas para el Contrato
Participación para la Exploración y Explotación de Hidrocarburos para la XIl Ronda de Licitación >
de Bloques Petroleros “Ronda Intracampos”, este Comite la declarará adjudicataria fallida y '1*
dispondrá la ejecución de la garantía de seredad de oferta; y, continuará el proceso para la

A
6OPOILOLALILILIDALDIAEAIDIEABIDIAAAACEABBABABIAAACIAA

ENERGÍA Y RECURSOS NATURALES zz
NO RENOVABLES nal Viola

asignación del Bloque a la empresa que siga en el órden de prelación hasta que se suscriba el
contrato; en caso de que ninguna empresa suscriba el contrato, se declarará desierta la
licitación de dicho Bloque.

DISPOSICIÓN FINAL.- La presente resolución ha sido redactada y aprobada en la misma sesión,
y se declara de ejecución inmediata.

atricio Larrea Cabrera
ISTRO DE HIDROCARBUROS
PRESIDENTE DEL COMITÉ DE LICITACIÓN HIDROCARBURÍFERA

== a Se

X A A >
Arc
Franklin Paredes Galeas
SUBSECRETARIO DE CONTRATACIÓN DE HIDROCARBUROS Y ASIGNACIÓN DE ÁREAS

SECRETARIO DEL COMITÉ DE LICITACIÓN HIDROCARBURIFERA

No habiendo otro punto a tratar, concluye la presente sesión extraordinaria del Comité de
Licitación Hidrocarburifera siendo las 12 horas con 50 minutas

/ Sa SS
ES %

Fagina 12 de 12
Razón de certificación: El documento que antecede en (£] ) hojas es fiel copia del original que
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos.

Certifica:

EXINYNE NX AX XXIX XMAXXXAXAM XANAX AxXI1!
Eso Jona par

Resolución Nro. MERNNR-MERNNR-2019-9004-RM
Quito, D-M,, 18 de abril de 2149

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES

CONSIDERANDO:

Que, los artículos | y 317 de la Constitución de la República del Ecuador, establecen que
los recursos naturales no renovables del terntorio del Estado pertenecen a su patrimanio
inaeneble, irrenunciable e imprescrptible;

Que. el artículo 141 de la Constitución de la República dispone que el Presidente de la
República ejerce la Función Fjecutiva, es el Jefe del Estado y de Gubierno: y
responsable de la administración pública;

Que, lós numerales 3, 5 y 12 del articulo 147 de la Constitución de la República del
Ecuador establecen, que corresponde al Presidente de la República detinic y dirigir las
polílicas públicas de la Función Ejecutiva, dirigir lu administración pública en
forma desconcenteada y expedir los decretos necesarios pura su imtegración, vrganización,
regulación y contral, y, expedir los reglamentos necesarios para la aplicación de las leyes,
úsí como los que convengan a la buena marcha de la administración;

Que, el numeral 11 del articulo 261 de la Carta Magna, señala que e) Estado ecuatoriant
tendrá competencia exclus)va sobre los recursos hidrocarburiteros;

Que, de conformidad con el artículo 313 de la Carta Magna, los recursos naturales no
renovables son de carácter esirrtégico, sobre Jos cuales el Estado se.reservu el derecho de
administrar. regular, controlar y gestionar de acuerdo a los principios de sostenibilidad
ambiental, precaución, prevención y eficiencia:

Que, el inciso segundo del artículo 316 de la Constitución de la República de) Ecuador
<onsagía que "el Estado podrá, de forma excepcional, delegar a la imciativa privada
y a la economía popular y solidaria, el ejercicio de estas actividades, er los casos que
establezca da ley";

Que. ja Constitución de la República del Ecuador. en el artículo 408, establece que son de
propiedad inalienable, impresciptible e inembargable del Estado los recursos naturales
no renovables y. en general. los productos del subsuelo, yacimientos minerues y de
hidrocarburos;

Que, el artículo 2 de la Ley de Hidrocarburos establece: “El Estado explorará y explotará
los yacimientos señalados en el arrículo anterior en forma directa «a través de lus
Empresas Públicas de Hidrocarburos, De munera excepcional podrá delegar el
de estas uetividudes Y empresas nacionales o extranjeras, de probada
experiencia y capacidad técnica y economica, para lo cual la Secreraría de

17)
cs gar pr ocur

Resolución Yra, MERNNR-MERNNR-2019-0004-£M

Quito, D.M., 18 de abril de 2013

Hidrocarburos podrá relebrar contratos de asociación, de participación, de prestación
de serttcios para exploración y explotación ide hidrocarburos y mediante otras formas
contracruales de delegación vigentes en la legislación ecuatoriana. También se podrá
consittuir compañías de economía mixta con empresas nacionales y extreyeras de
reconaeida competencia legolmente establecidas en el Paíst -)%

Que, e) artículo 6-A de la Tey de Hidrocarburos determina que la Secretaría de
Hidrocarburos es la entidad encargada de ejecutar las actividades de suscripción,
administración y modificación de las áreas y contratos pelrolerus; y, la facultad de
suscribir a nombie del Estado ecuatoriano los contratos de exploración y
explotación, — industrialización y frunsporte. previa adjudicación por parte del
Ministerio Sectorial,

Que, el artículo (12.1) de la misma norma señala, Contrutos de Participación > Son
consatus de participación para la exploración y explotación de hidrocarburos, aquellos
celebrados por el Estado por intermedio de la Secretaría de Hidrocarburos, mediante los
cuales delega a lá contratista ia facultad de explorar y explotar hidrocarburos en el área
del contrato, realizando por su cuenta y riesgo todas las inversiones, costos y 9astos
requeridos para la exploración, desarrollo y producción

Que, mediante Decreto Ejecutivo 546, poblicudo en el Registro Oficial No, 330 de 29 de
noviembre de 2010, se expidió el Reglamento de Aplicación de la Ley Reformatoria a la
Ley de Hidrocarburos:

Que, el articulo 15 del referido Reglamento de Aplicación de la Ley Reformatoria de la
Ley de Hidrocajburos establece los principios en los que se sustentará la Política
Nacional de Hidrocarburos,

Que, mediante Decreto Ejecutivo No, 399 de 22 de mayo de 2018 publicado en el
Registro Oficial No, 255 de de junjo 05 de 2018, se tusionó por absorción al Ministerio
de Hidrocarburos, las sigwienjes instituciones: Ministerio de Elecimcidad y Energía
Renovable. Ministerio de Minerie y la Secretaría de Hidrocarburos (,) una vez
concluido el proceso de fusión por absorción, todas las competencias,
atmbuciones. — funciones. representaciones y delegaciones constantes en leyes,
decretos, reglamentos y demás normativa vigente que le correspondían al Ministerio
de Electricidad v Energia Renovables, al Ministerio de Mineria, y a la Secretaria de
Hidrocarburos fueron asumidas por el Ministerio de Energía y Recursos Naturales No
Renovables (.-);

Que, es necesario incrementar reservas de Hidrocarburos, para lo cual es prioritario
fomentar la inversion en proyectos hidrocarburíteros en áreas nuevas. para lo cual se ba
evidenciado la necesidad de aplicar un modelo de contrato de Exploración y Explotación
de Hidrocarburos vigente en la Ley de Hidrocarburos;
zine enana al E

Eesolución Nro, MERNNR-MERNNR-21)19-0004-RM
Quito, D.M., 18 de abril de 2019

Que, el Comité de Licitación Hidrocarburífera, mediante Resolución Nu,
COLH-0165-21-08-2018, de 21 de agusto de 2018, aprobó los siguientes documentos
licitatorios Bases de Contratación, Modelo de Contrato, Programas ex ploratorios mínimos
a ser presentados en la Ronda Xi! “Ronda Intracampos”, Instructivo de Registro y
Calificación de Empresas. lnstrucrivo de Funcionamiento del COLI, Insteucrivo de
Evaluación y Calificación de Ofertas y Convocatoria y fijación del valor para la
Participación de la Ronda XII “Ronda Intracampos”,

Que, mediante convocatoria publicada en la prensa el 6 de septiembre de 2018, se
ronyocó a participar en la XI Rondo Petrolera "Ronda Intracampos”, a las
compañías y empresas nacionales p extranjeras, estatales o privadas:

Que, el COLH mediante Resolución No, COLH-09169-14-02-2019 de 14 de febrero de
2019, designá a los funcionarios del Ministerio de Energía y Recursos Natoriles No
Renovables y del Ministerio de Ecanomía y Finanzas, conto miembros de la Comisión de
Calificación de Ofertas para el Contrato de Participación para la Exploración y
Explotación de Hidrocarburos para la XII Ronda de Licitación de Bloques Petroleros
“Ronda Intracampos”

Que, el Comité de Licitación Hidrocarburífera, mediante Resolución No
COLH-0171-99-04:2019 de 09 de abril de 2019. recomendó al Señor Ministro de Energía
y Recuisos Naturales No Renovables la adjudicación de los Contratos de Participación
para la Exploración y Explotación de Hidrocarburos para "Ronda Intracampos”, de los
B.oques; Arazá Este, Perico. Chanangue, Charapa, fguana, Espejo y Saluno;

Que, mediante Memorando Mo. MERNNR-VH-2019-0059-ME de 11 de abril 2019, el
Viceministro de Hidrocarburos solicitó al Ministro de Energía y Recursos Naturales No
Renovables que el aplicación al arrículo 19 de la Ley de Hidrocarburos, artículo 14 y 18
numeral $ del Reglamento de Aplicación de la Ley Reformatoria u la Ley de
Hidrocarburos; y numerales | y 2 del artículo 42 del Instructivo de Funcionamiento del
COLH, disponga las acciones previns necesarias para las adjudicaciones de los contratos
de participación de los bloques referidos en el considerando anterior;

Que, mediante Memorando No. MH-COGEJ-2019-0117-ME de 15 de abri] del 2019, et
Coordinador General Jurídico emile pronunciamiento jurídico favorable sobre la
recomendación de adjudicación de los contratos de participación realizada por =l Comite
de Licitación Hidrocarburilera, constante en la Resolución No. COLH-0471-09-04-2010
de 09 de abrij de 20:19;

De conformidad con la disposición del articula 19 de la Ley de Hidrocarburos, en
concordancia con el numeral 8) del artículo 13 del Reglamento de Aplicación de la Ley

*”

Reseolación Nro. MERNNR-=-MILRNNE-21149-0004-8 MM
Quita, D.M., 18 de adbril de 2015

Reformatoria a la Ley de Hidtocarhlicos, y el Decreto Ejecutivo Mo. 08 de 24 de mayo
del 2017,

RESUELVE:

Art, 1- Acoger la recomendación de Adjudicación de los contratos de participación de los
Blog: 24 Este, Perico, Chanangue, Charapa, iguana, Espejo y Sabino, efectuada por
el Comue de Licitación Hidrocarburifeca. constante en la Resolución No
LO1.H-0171-09-04-2019 de 09 de abril de 2019

Art. 2- Adjudicar el Comrato de Participación para la Exploración y/c Explotación de
Hidrocarburos (Petráleo Crudo), en el Bloque Charapa de la Región Amazónica
ecuatoriana a la Empresa Gran Tierra Energy Colombia LLE

Art 3- Delegar al Subsecretarto de Contratación de Hidrocarbuzos y Asignación de
Áreas, la suscripción del Contrato de Participación para la Exploración y/o
Explotación de Hidrocarburos (Petróleo Crudo), en el Bloque Churapa de la Región
Amazónica ecuatoriana con la Empresa Gran Dierra Buerey Colombia LLC observando
las disposiciones legales y reglamentarias vigentes

Art, 4- Notificar con la presente Resolución a la Empresa Gean Tierra Energy Colombia
LLE

Art, 3- De lá prescute Resolución que será efectiva a pare de su notificación. encárguese
su ejecución al Subsecretario de Contratacion: de Hidrocarburos y Asignación de Areas

73
2 A
ing. Carlós Enriqu ¿ García

te
MINISTRO DE ENERGÍA Y EXCURSOS NATURALES NO RENOVABLES,

amm:

ES FleL 00FI
238

275000 300000

- A 4 : ES A E TN] E dear. —= we d=l

ALA

Y=10017936.88

h di IEGÍA e nectar
AS OS

MAPA COORDENADAS BLOQUE
TNTRACAMPOS 1

ri A SN pa > T

T A > pr E T e
275000 300000

OFERENTE
Gran Tierra Energy Colambia, LLC

FORMULARIO No, 3
PRESENTO OFERTA POR EL BLOQUE CHARAPA

PLAN EXPLORATORIO MINIMO

PLAN EXPLORATORIO DEL BLOQUE CHARAPA .
lor Unitario: | Cantidad j Total UTES/
| Solicitada. Minimos
. fd)= (a) x (e): (e) =(e)+ (b)x (a)
Sismica 2D 0 0,00 550,00
Sísmica 3D km2 17 0 0 0,00 0,00
Reprocesamiento 2D km 0,1 0 0 E 0, 00 0,00
Reprocesamiento 3D km2 0,2 0 0 | 0,00 0,00
Magnetometría km2 0,8 Y 0 0 = 0,00 0,00
Geoquímica de superficie Punto 0,1 172 0 0,00 17,20 7
Gravimetria Km2 0,8 10 0 0,00 0,00
Pozos Exploratorios — JUnidad 3700 0 7 25900,00 25900,00
Total 25900,00 26467,20 *

Enrique Villalbbos

Apoderado Especial

LA o Fs
AAA AAA AA AAA 04 aos sao 44 a oo aora A ADA

Razón de certificación El documento que antecede en d ) hojas es fiel copia del original que
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos

Certifica;

Usa da ES,
Edy Roberto Cul
Directokde Contratación Y

DA
” ea EN PS
Lo menos
QUE

Que

Cue,

QUE,

QUE,

CUE

QuE,

ACIÓN Y CONTROL as
HIDROCARBURIFERO:

RESOLUCIÓN Nro 092-091-DIRECTORIO-ARCH-2013

EL DIRECTORIO
DELA AGENCIA DE REGULACION Y CONTROL HIDROCARBURÍFERO, ARCH

Considerando;

extimera Y eel aricilo 225 dela Conrstitlción de la Repuztica del Ecuador precaria
Isscricr psico comprende a “los armganismios y entosues creados por la
ne la toy pura El EfelT de ¿a potestad estatal para la presiación de
Dusicos 0 para dosarmoilar acinidades económicas asumoas por el Estóco

b 222 de la Consinurión da de Republica, estatiece que “Las WMsiprornes dal

us erjamsmos, Hependencias lis samceras a semaores ¿ublices y lis
personos que aciuen en yriud de Una polesiad estoral 29rceran sokimenta las
ensas y facullacas que les sean afmenidas en la Corsiución va ley Tondran el
¡Oe CONTI ALoQres para El COMpioncnió e sus mes y luce: afectivo pt gcce
y cmo de les derec)as rocendendos en da Consiliición” -

elaniaso 227 del mismo cuerno =srmativo estenlece que La almmmistración púnlica
yn seras a le calestiadad que se sge por los pnineibies de =hoar;
cJa jerarquia. pescongeniración «descentrafzación coominación
Planikkcación Iransperetiá Y 2Yallación”

enenmeñio 261 ye la Constiuoicn de ta Republica señala "El Estado central lencra
campelernsias exclusivas sobre | 5 11 Los Mecuros energéticos. Aineralas,
hdrecaroyros. lidecos bradwersidad y recursos foresialos.”

el aniculo 319 te la Constitución de la Rep:biica 2el Ecuador bracentua, “El Esiado se
reserva 2 dercno de ademmsicar ¿eguler controla! y gesticner 10s sectores
esiatégicos, de contormmasd con los enacplos de sostontbilidad amiuental precaución
grerancon y eficiencia / ..) Se consideran sectores estaléyicos la energue en todas sus
formas. las lelCcomunicaciones, 102 recursos nafuraice ne renovables, el transporte y fa
refinación de (morocarbiros, la biodiversidad / el pammonio genética. el espectro
ramoelécinca $ agua: y ls demás gue delemane la ey

el articulo 2 de la Ley de Hidrocarburos, aispene que el Estado de manera excepcional
pocra delegar el syerticio de as actividades de exploración y explolación de yácimientos
3 empresas saticnales o extráriieras de protada experiencia y tapecidad tecnica y
económica, para lo cual la Secreiarla de Hitrecerturos podra celebrar entre oros
Stnbiates de pamocación: definidos en el exveulo 124 de la Ley de Hidrocasbures en
'0 dineme a la producción. ingresos inversicres costos y gastos provenientes de la
apirmación de dicho contralto.

al ariculo 2 de la ey de Hidmcarturos. señala que 'La meustra perciera es una
acivicad ol amente especiabizada. por le que será normaca por la 4gencia de Regulación
y Conim! Esta normatividad comprencera lo concemiente a /2 prospección, expiviación,
aporación refinación incusinalización, altmarenanuetzo, lrensaana y comercianzación
deias WOrecarsUnos y de sus denvados, en el ámeio de su Competencia"

culo 11 08 3 Ley lbldem, establece gue a Agencia de Regulación
urerburifera es el ceganismo lesnco-sdministesiivo, encargado de regu
y iscalicar les actividades lécticas y operacionales en las diferentes fases Cé Y
hidr3careurihi Gue realicen las empresas puti:cas a pmvacas, racionale:

oscar rcosrssrso fos» .AOCPODA
REGIULACIÓN Y CONTROL
HIDROCARSEURIFERO

QUE, los titerales b) 2) y 3) del articulo 1) de la Lay de Hidracarnuros establece Phite aus
afíibuciones de la Agencia de Regulación y Coninal Midrscatburitero (ARCH) C£ntrolar la” *
a de la Ley de Hidrocarbures. sys reglámentes y demás mormalvá
icacle en maleña hidrocarrillfera: ejerces el central tecnico de lat “ahyicadis
hicrocarkurileras; y aumtar las oclmeades ledrocarburlleras. por s: merma 0 a ifgwés de
empresas especializadas )

QUE al afficulo 12-A, de la Ley ibídem dspone: Lon contratos de pamepación gafa (a
pleraerón y esprotación de Mi3rocarburs. aquélios celebrados par el Estade por
nlermed'c ae ta Gecretaría de Hicrocaraoros. meciante 108 (uaies delega a/a Contrensta
con sujeción a lo dispuesto en elnumerar uño del aricuto $6 de 1a Consltuaión PAoífica
de la Reptthica, la faceligo de esnNorar y explolar ludrogarturos en el ároa del contrato,
raallzando por su cuenté y rmesgo todas las mversiones. Costos y pastas ruguéndos sara
la expleración, Cesarrollo y producción. (.. Y

QUE. Bl artículo 30 za la Lay de Hidrocartures dispere que: Lo: contratistas O asontados na
padrón esajenar gravar a rebrar es el corso dal contrato parta elgura de los bienes a
gue se refere e arículo anteñor. sn añenzación de la Agencia ve Fegulación y Central
Higrocarburfara, La negígencia. el nasciido > si colo en le cansarvación de tos Lunas
relentios en aquel artículo. que son propmdad vnwal del Estado Dcameerán
respensatilidad ci y penal Ce acuerto can las leyas *

QUE, — elariculo 37 letra m de fe Lsy ttidem, d:spone como coligesicn de PETROECUADOR
loz contrabistas o asociados, en exploración y explotación Ce hicrocarmutas en
refinación en transsore y 2n comercialización llevar en dica casiellano y en forme
acumvaca la contabilidad financiera y de costos, con los respeciivas Tegisiros y

mprabantes. y conservaros durante 2) período del ca

¡do con las normas lezales los prnzipios Se contablicad generalmente aceplaro

las narmas especificas que Imceña la Ageroa de Regulación y Control Midrocark

QUE, el artículo 56 del cuero legal anienormente etado. dispone 3ue la C
asociados deberan car las facilidades necesanas para los comiroles y (ista:
pare de la Agencia se Seguianión y Control h:drocarburitejo, le que 00
remsior retroadciiva de los estos y

QUE elartouls 21 numeral 1 del 2cgiámento de Aplicación de la 1,2) Refernatoria a da Ley 20
Hidrocarburos, estacleca zur. el Directono de la Scentia de Regulación y Comi
Hiarocarbuntera, tiene emire otras almbuciones, diciar las normas relacionadas com las
acivwtades Se prospección. exploracion explotación

QUE, los aríículos 41 y 49 del Reglamenta ze Aplicación de la Ley Relermaleha 3 12 Ley de
Hidíocarturos, estertecen las aíííbucienes y obiicaciones de: Conmté Ye L ó
Hidrocascustera (COLAS que comprengen les de cererminar las o:
crocedimentos para las ¡enaciones y medicaciones

QUE, — mediante Decraso Ejecul
1 cel 23 julio de 23

wa No 445 pubicáda en el Regisim Oca? Suplémento No

as tono

2cesos liclasanes aptos "AU
ación pera la Expiorscón y Exc lación 2e hudracarzuros A SS

QUE. ae! Decrelo Eyjecuivs Ma 449 3) cs
pen y Gentral midi especiuo rezlardej
A bilidad sticable a <= =
Direccion: | anlz mira Magia Cat ma =

QUE,

QUE,

Que,

QUE,

QUE,

QUE.

auE,

QUE,

Jireccion. Calle Estadio 39 entra Manuals JAñizares y 1272 Tsntara La Acmenia - Pirtumtlla. E.

JLACION Y CONTROL es p
HIDROCARE.SNFERO ] 3

la disposic an Derogalana Segunda ¡Eldem deroga el Reg'amenta de Comalilidad pe
able alos Contratos de Participución para la Exporacion y Eaplolacion da
ros publicado mediante Dec-2lu Ejecutivo No 1418 del R O 264 de 21 de
de 1994

ia Disposición Transñora fuera del Decreio Ejsskuva merciornata 2miencrmerie
dispone 218 la Agencia de Regulación y Control Hidrocarturcro ARCH, en el plazo 23
iremta 156) dias a paña de la publicación del tefendo Derrelo emma el Heglamesjth d2
Comablidad spiicante a fos compares de panicpatian para la Expleración y Explotación
de Petroleo Cruzo

eo...ccrnodosos

slamculo $5 tes Codigo Orgánico £omnstrativo dispone: "Competencias de lbs £rganos
nas Pare la aistución de competencias a les omganes oaleguadoa 28 lOrrará e)

3, llos órpinos enleglacos acop:ar3n 345 dacistonez sota ta paje

35, PSUVÓMICaS y Jun cionz provistos han rmesponsstiudad de los
5 actdades de eyecuorin y asestria er ls administración ( Y

el Sopitulo X del Reglamento 30 Cperariones Hitrecammtriferas, espedido mediante
Acuerdo Miisjenai MirR-MHA-22 18-001 y publicado en el Rejstre Oficio! No 254 Edición
Espec del 02 de legrera de 29M, astablece las disposiciones relacionadas C20

Augizsa y Costra! Ecencmica spiratles a las operaciones hidrocalburteras en las
ederentes lases de la nouznja haracarturitera

al artículo 23 dal Reglamento para sa Aplicacion de ta Ley de Regimen Tmbltaro Interno,
dispone que las scaredades que lengan =usenñtos contratos Lara ja exploración y
explotación de Improcarburos, se regirán por los reglamentos de coniaciidad que
setemune $u organismo de control, los que a la vez senirán coma normas suplejonas
Inoulanas para dichas socirdades

el anicule 19 del Reglaménto de aplicacion de 2 Ley Reformatoria a la Ley de
Hidrocarburos ispone. “Conformación ae Directono - El Directorta de la Agencia de
Pegolación y Control Hidrccarcerliero estara integrado por los siguientes miembros +
ElMMinstro Seztenz! y su delegado sornanente, Quen lo presialra. 2 El Ministro a cargo
ae tronzpane y soraz pubiicas, o su delegado permanente 3 Un miembro desionado
Eat el Presidente ae le Repubiica | )

mesiarte Memeranzo Na ARCH-DACE:2017-0236 de 14 de diciembre de 2017 ta

o
o
o
e
=
o
>
e
o
o
o
o
o
o
o
e
o
Dirección de Audroria y Contra! Economico de la Agercia de Regulación y Central o
0
e
a
o
o
o
0
0
o
o
e.
o
o
o
>
e

Harocarcurilero  ndiza. Llego del análisis efeciuado al texto del proyecta de
Reglamento en las diferentes raunones de iratajo, el Zonite Tecnico de Regulación de
apoyo para el mejorammento conto de Jas actividades de ¡equiación, TCnupt y
fiscalización Midrecarburnfera eonvncano para el efecto ha concluido la revisión ge la
nommallra lesyca. En lal wrod adjunto tenmta el tesió rewsado gel proyecta da
Pegamento de Contabwxdd y de Control y Fiscalización de os rasos de
oa pare la Espioracios y Expioleción de Hidracarosos, con el objeto de regular
ta información pontable gue Cebea mamener y los enlemos gue deben apiicar las
tontiatsias Sulánte lá eigentia ¿er comrato de gresicción de SENTcIOS, como tambén
astabiera ¡as nomas y prrcadimientos que deben observar la ARCH y la SH para el
control y fanalización de estos £
neceseanos ?n al 3má:o de 2
Cors po) ene expesteicn y +

2193 pues se ayusta a los reguenmentos de control
os perinente, 4 fin de qe $69 gestorado pares su

con Mermesioda mm ARTS -DACE-3130
de Ayulora y Conval Ecenemizo de la Aaerca de 25putacion y Centdl ns
el

nterma 1. aqjunic momia el lexln revisade nel proyecto de Regl
Contamitad y de Corfo! y Fiscalización de ¡as <onfratos de Partinipaci a,

Exploración y Explotación de hidrocarourss, con el objeto da regular la info: e
contable que deben mantener y los crtonos que deben aplicar las contratistas e

e
£
E
a
8
mn
2
ES
y
2
Ll
ta
8
11]
$]
RIGULACION Y CONTROL
HIDROCARSURIFERO

ncia del contrato de prestación de sonvsos. cema también establece las normas y
Dresimientos que deben sbseryar lo ARZH y la EH para el control y fiscalización de
estas contratos pues $e ajusta 2 los requermiejntes de control! necesarios qn el Seto £
de acolón perínonle, e fin de que sea gesijonodo par sy comespondiente osprición

QUE, mediante Memerando No. ARCH-DRM-29*3-0037-ME de N2 ca febresa Ya/2018 la
Dirección de Regutación y Normalwa e la Agenc Regulación | y Conrpl
Hicrocartuñitero en lo fundamental señala 0 Mm de asegurar que las socia que
tengan suscntes contates para le Expícración y asple! de hidescarburos sd Man yer
los reglamentos de sontol idad que deiormiva sl erganismo de comrol (03 que 041 vet
seran como normas seplcivrias inhutenas pera sichas Sotedadas, 50 MOB al
groyacdto de reglamento mencionada aplicable a las operaciones hurocarhurnóeras en las
Alerentes fases aundusins hidmcarourifera, para el 2iráll wridico torezpondenie
Lrevo su presentación al Director Ejecaliya

QuE con memeranca Na. ARCH-DA1-2918-0242-ME de 07 de jumo ce 2018. la Directora de
Asesoría Jurldica de la Agencia de Regulación y Control Hidracarburitezo emne latorme
Juridico favorabiz sobre *l Proyess «e Reg!amento es Contabirdad, Canirui y
Fiscalización de los Contratos de Periempación para lo Exporacion y Exclotación de
Hidrocarbtiros y recomienda juridicamente procedería pener en consiuleración de los
Miern: Bireetcrio para su análisis e aprobación

QUE, 25 necesano estatle los procedimientos que permiten aplicar las dispósiciones
sorsfantes en la Lay de Sidsocarburos y Ley co Regimen Tabulano Interno, y,

En ejercicio de les stntuciones contermias pardos anículas 11 y E6 33 la Ley de Hidrocarburos, y
numeral | del an; 21 del Reglamenta de Achcación de a Ley Relornmalona a la Ley de
Hidrozasaliros

RESUELVE:

EXPEDIR EL REGLAMENTO DE CONTABILIDAD, CONTROL Y FISCALIZACIÓN GE LOS
CONTRATOS DE PARTICIPACIÓN PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIGRCCARBUROS.

CAPÍTULO |
OBJETO, ALCANCE Y DEFINICIONES

Art. -1- Objato.- El presente menta bene por cbjeie establecer lus cien
imesmientos santacies que las Conmatsiaa deben anicar fespecio alas inversiones Ingresa
Costos y Sasios diranic la “xencia del Co c de Particicanan para 13 Exploració:
Expletación de Hidicearrures lebrades al ampóra de la Ley de Hidrocarpiros as: come
iamcien establecerios normas y procedimentos para si contre! y fisezlización de tenes de =sl55
sorilralos por pane £e la Agencia de Regulación y Coctrol Hisracareonfero ¡ARTHAY

Art..2.- Alcance. - Esta nermativa aplica a las Contratistas que manianen contratos de
Participación para la Esplcración y Explotación se Hierecerbures con 2l estado e7 105 SI ientes
pancdos

al Exploración (prepisducciom)
bi Cenalfucaisn de infrarsir.

sarrollo del mercado ¡Para el sas5 cs Zas

Periodo de Expioración ¡Pregreduyezión - E
ción cel es
plazo, si se han cumpido 38 abigas
recive la aprotación del Flan de Desarr:

jerioda 28 exploracion micia a
Y terminar:
perlado a,

li por carte del Minisierno de Energia y Fech

a

mes E

Naturales No Renovables Par sicasú del Gas Maturaie! serode inicia con la fecra plsciva dh OS A
Es
A

Dirección: lana 20

GRIS cIon

Desarrolla del Mercado y Constr

Add

casa der Gas Majural se unalteira el percdo de Desarollo del Mescado y Consiricaión de
miraestruciera pel
Explotación, y Jerrrirnará con el vencimiento del pláso o £sn la asrotación del Pian de Desa!
por paria del Mirisieso dz Energia y Recursos Nawrales Na Renovables

An 5-

con la aprutacón del Plan de Desarrallo. pos pare del Misterio de Energia y Recursos Natur
Ha Renpvatles y s6 extende curanie la vigencia yel contialo

Ar...

sighenes celimiciones

a

o

y)

nm

REGULACION: Y CONTROL
HIDROCARBUMIFERO

decos

selconicato en el Regio de Hidrocarburos? y lsimina con la aprobacicr del Plan de
ción de Inlraestriciura

Periedo de Desarrolo del Mercado y Construcción de Infraestructura - Fora el

odo pestenor ai cercada de exploración y antes de iniciar el Perodo de
ls]

Periodo de Explotación (Desarrollo y Producción) - El penodo de explotación imc)

les

Cefiniciones.- Fara ejectos de la eprcación de esto Reglamento, se conside/aran las

Año Fiscal: Tamtian cenemnad> periodo áscal coresponde al ejercicio económica
cemprencido snise el primera de enera y el lreim'a y uso de diciembre se caca año
AFP: Cale 1na de las zutorzaciones ge lordos destinados para proyeclos (cena de
costos) previstos en los Programas y Presupuesics Ániuales

Autoconsemo: Es e: yclumen de morecarturos pecesarics para las operaciones de
cameo en es Área del Contrate, ncluyendo cero no limiande, la generación de energla
eléctrica. este volumen no formara carte de ía producción fscalzada. En caso de
produezión de gas escciado, se dedezá ulilizas en las operaciones. evitando su quema
Y su yentes

Bienes de Control - San bienes tangioles sdguiicos par las cantratisias p asociados
que tenen una vea Úl) superior a un eño ullicados en las actiiaades ce la contratista
y no formarán parte de Promessd Planta y Eguizo (Activo Fo) El costo individiaí de
estos tienes es míerior al que esteblerza el Reglamento de Operaciones
Hierocarburlferas

Comippletación de pozo: Contiguracion y conjunto de equipos, disaflados para la
produccion del pozo

Contratistaís): Empresa a consorcio que suserlte coniratos con el 3stado ecualonano
Central de Hlenes: Control de los Alenes, Estupús e Instalaciones amonicabigz y
Propiedad lenta y Eguipa Heprecidoles (deuvo Fijo)

Costos de Comercialización: Costes locales incurridos en las acimaades de
comercialización 3el hidrocarburo de participación de la Contratista

Costes de Operación: Ariudades de levantamiento de hidrocarturos y olros liudos
asomegos nasta la superficie. su resciección, iratemiento, procesamiento en el campa,
almacenamiento y tirasspone hasta el Centro de Fiscaiización y Entrega

Costos de Produccion: Costos y gastes incurridos para administrar, parar y mantener
les pazos, equipos y fatilidades de produccion, Imluyende la depreciauén y
amalmzacón agemás de los Gastos Administsúvos y Financieras, en la fase de
explotación de Hidrocartults.

Costos ue Transporte y Almecensiniento; Costos incurridos en les aciivisades de
lransperte y almacenamiento del crudo de parteipación de la Contratista desde el centro
28 his=ahzamon y entrega hasta los puertas de emcargue 0 hasta los cuntos de entrega
alas semanas

Cantro de Fiscalización y Entrega: Sitips ¿procades O determinados par la áaercia
de Regula, y Control Hivrosarburllero en los que se mude y dezermra la caniudad y
caidad del peiraieo crude y el Gas natural, con el erocosito de estaclegar los VIS ro
cficiales lrensporiacos par ductos. consumos, ent . bansferencia de cust daEs a oa Ñ
tras E SA A
Eaplotación Unificada: Ez 3 explotación de Hidrocarburos de ip yasimienté”,
zomp Sormon a des 0 más c2mons

Exeloración Adicicnal: Es una aclvdad de las operaciones hiurocar:
dispore de Un conjunto de estudios geológices. geofísicos, geoquimicos y a

como la períssación ve pozcs 2splorarones y actvidades necesarias relac:

Direccion: Cali Es-

Sn ese Mánvsla Lcd Lola Currana La Ajotóma - Prrticia: Esuador Tetetóno: 22

$

ut

)

“y

yn]

y)

281

ACIOnN Y COMPRE
HIDROCARELRIFE

2: descutrimiente de ridracaroUros adicionales al programa exgioratoria minimo
Facilidades de Producción Instalaciones. plantas. lancues y demás equipos de
superitio para las acividades de separasion, tañamaento fyjo de lívicos 20 Rresmpa
Castos Aclministrativos: Gasios Incurmacs para el iuncionamienlo aumwistianiyo de Í
las Contralistas, que no $e relacionan direclamente con la operación * 7
Ingresos Operacionales: ingreses gor la venía dal hidrocarburo de faftipanen 00 1a |
Contratista, serteneriente al Área de Crothato ajeslado por caliad| 3) preció real en
venta, que en ningún ceso será menor al Precio de Referencia y

Ingresos No Operacionales: Ingresos que o tenen relacio!) <on J3 peñiipacen
Imdrocartura) de la Conirálista

Ingreso Bruto de la Contratista: Soncipación de la Contratista del Alsa vel Contrata
valtrada al precio rea! de venia nel iúdrocalburo, que en masun casa será mengr al
precio de referencia.

Inversiones: Desembolsos de capital realragos cor la Cor
ejecucicn dej Contrato de Pafticipación pars la Expior
Hidrocarburos

Inversiones Intangibles: Inversiones par ias serbios prestados pora la Espleración y
Explotación de nudrorariures.

inversiones de Exploración inversienes realizadas por la Conirat<'a para denifical
areas potenciales y examinar áfeas especificas con posibilidad 28 en,untiar res
ía petróleo c-yas. a parir de la fecha de mectipeión del de]

Inversiones de Exploración Adicional inversiones r2=.223035 por la Contraisid 25 la
Fase de "reducción, pera entificar áreas putenciales y examinar áreas especificas <=
posibúldad ae encontrar reseryas de ps: 00gas

Inversiones de Exploracion Adicional Económicamente No Rentables: Inversiones
de Exploración Wdicicnal, izacas en la rase ce Expletscion que tenen baja
producción siempre que no ¡ya solicitaso la co<clarajonia de comertialdad y/o ran
de dasarella como consecuencia de qué el moyesteo no f2suila económicamente
rentable

inversiones Na Exitos. s realizagas ger ía Un
iraestuctura de perforación iescicnadas son actividacas (e Exploración ds

y de Recuperación Mejorada que no van e ser Utizadas en artyidacas

alista déntro de lá
y Explatamion de

inversiones de Desarrollo y Producción: mvetgiones realizadas por la Conirausia en
el penoso de expiotacion

inversiones Tangibles. Cosios 12 los bre
axolpiación 26 tudrocarturos
isicamente y ocupas un espect:
Inversiones de Transporte y Almacenami nuersianas efecinadas par la
Cantatisia para la comsouctión y Gper A de un sistema de iranspone y
almeacenemiento fe hidrocarburos provenjene Se: Área del Contrate a parir del centra
de fiscalización hesta el cunto de entrega

Línea de Flujo: Tuberia que transporta crudo. as, agua y sus mazcias, 2Ué conecta el
cabezal del pazo cor un manifod o con les feciiózdes de producción, 20ma
calentadores-ratadores Seraradores u O/T0s

Obras civiles: Caminos frentes, campamentos, plataformas, omeniaciches canales
mualles y en general las obras de la ageneña ener

Qlacducto Secundario: S: a de Transpene de Hidrocarburos, iniegfado par
ras y 50s exprpos e instalaciones ce transporte y almacenamieno. nenesarias
vacuarel percles que cumpla <on las raraciersiaas de calidad delegadas en
nenmmatwva escestya ¡en astecificaciones). desde los tanques de elrnacanalmento
produeoon, asia cerros Ze tecslentión ca de Iransiere
custodia O cars coneclare a cuctos pisopales
Pancdo de Exploración Lszs< de pemzo e mica
Canino an el ha:
ES
Panoce de Expictación
Lomarz:

Diresaian

REGULACIÓN Y CONTROL
HIDROCARELEIFERO

ho Plan Exploratorio Minimo Es el comunto de sciwdades <mprometidas que (28
esas puticas y las Contratistas se obligan susarta el perlodo de Exploración y sus
Ss Inversiones estimadas
Pozo Inyector Aquela travos del cua! se inyecia ln fido en procesas de recuperación
sezundana o mejorada de hidrocarturas
y Pozo de Rolleno; Aguel que se gero La campo ente dos 0 más pelos ce
Ceserrollo para recuperar los herocarburos remanentes
kk) Puto Seco: Aguel que luego de la perforación no se encanta mingun lipa de
Huarocarburo
bh Predusción Anticipada Es la procucción de picrccartiuros efectuada en el Periodo de
Exploración
mm; Pian de Desarrolla: Casjunto de acividades a wers. ones estimadas que la Contralista
3e otíga 3 rs3h200 para gesarrollar los yacimientos de hicrocarburos comercialmente
zxplorasles descubiertos Curante ey penoro de Exploración
na] Producción Fiscallzada Neta; Es el wolumen de huúracafouros corregidos a
condiciones estanuar jestádo el velumen de sedimentos. aguá y condensasos
píoducides en él bloque o campo: y fiscalzado por la ARCH en el Ceníro de
Fiscalización y Entrega
Propiedad, Planta y Equipo depreclablo (Activo Fijo) Cuaiquies tien ge a:
muecle 6 mmueble, adaumdo, construida por la E atsia, para las acividades
prews:as en el Conata de Pano pación
po: Reservas Probacas Canigades de pejtoleo que con el análisis de datos de genciencias
y Je mgeneña, pueden esimarse con cerlezá razonable a ser recupsrables
comercialmente deste una fecha dada en odalente de reservorios conocidos y bajo
condiciones Económicas, mejoyos de cperación y reglamentación gusermamental
sehadas Las uras de las ieservas seran las emitidas por el Ministerio se Energia y
Recursos Naturales No Renovables.
ca) Reacondicionamiento de Pozos (Workever) Trabajos efectuados en un pozo.
postenores a su complelación, zon 6l fin Ge mejerár su procuctwidad integridad E
Iryartvidad. tsies como: el cambio de 29nas, el cañones a fecañoneo de zonas
proluctvas  estmulaciones, fracturarmentos  raparaciones del revestimiento
cementacicnes a conversiones Jel s:stama (e zompialacion del pozo, ic. asicomo la
insialación. euro, cembio e reparación de los equipos o sisiemas de levantamiento
amficial o cualquier medificación en la completacion del pozo
mm) Recuperación Secundaria Elapa de producción de les fisrocarcuras donde el flujo,
descz el yacimiento hiasta el pozo, es ayudado por la inyeccion de agua y/o gas como
complemente a le esergla natural del reservario
ss; Recuperación Mejorada o Terciaria! Etara de producción de nidiorarusos dende se
utilizan lesnicas s3llstcades de desplazamiento ¡sica pata mejerar la recuperación de
hicrocarbums, y que, alteran las propiedades onginales de 10ca y/o Mus Las técnicas
empleadas duranta la recuperación mejorada pueden miciarse en cualquier momento
durante le vida procucia de un yacimenta
Mi Sublevante y Sobrelevante: Remanente pesilivo o negalivo várá cada Contiahsta cel
volumen de peroleo entregaco al ferminal ge experacion en el mes comespandienje
que fesulta de la cúgrancia entre el volumen acomulado de petroleo levantado en el mes
Iinmedais anterior y la parteipación de la Contralsta.

CAPÍTULO Il

DE LA CONTABILIDAD

An. 7 Entrega de informarión Contable.-Las Contra

contable (2:2clonsga con Inversienes, Ingresos, Costos y € Gastos de ceda Col
juar para la Exploragión y Explotación ce Hidrerartiuros, Jtizardo
mas y procedimientos compaubles zon este Reglamenio

'Art3.. Requerimientos de la Entrega de Información Contable- Los
presentarán 3 la ARCH, hasta ei J0 de abr! de cada año fo siguiemne

ares y Losa Diitara. La 4smenia Fubnzra Exvidar Talefona

cocooscsncrnnnnnndn oo.

06000

SULA DION Y CONTRO)
HIDROCARSUR FERO

Estados Fiancierms del ejercioo Rscaf iimediato anterior guditados por as

indapenci s. con los anexos respectivos de Inversiones Ingresos, Cueios Gastos

Unsluido el mapeo de cada uno de los rusros y los mayores contables)

S) Declaración ds Impuesto a la Rena ,

Fiñasceros rea lzaco par sumitores Indebern<
mstalaciones sememzabie:

ciablo (activo Fo), soncita:

Propiedad, Parar y Eu
dos con el Estada de Siación Financieras |

A
Art. -9.-  Contabilidad.- Las Contratistas deberan llevar la contabilidad de punerdo al
sigulento detalle:

a
j

e) En casielano

b) En Dólares de os Estados lindos de Amárca

ci Porelpincioia de devengado y por parida dobie:

d) Por provesto AFP (Fondas para Proyecios) y centra de cósics

el Encaso 4e Consercios, la comatilicad será consorcial y $1 Ling misma Contransia
sustrite mes de un Contrato de Particinación pira la Excloracián y Expiulación de
Eidracafbu: das Inversiones Ingresos, Costes y Gastos deberán ser contacillzadas
par Lada Uno se las Contratos susentes Las perdidas oessionsdas en cada Conirato
fa podrán consaldarse s ganancias de otro

lo Las Comiratsias efect ienes al gsslc a mversen en el año
comespondiente, unicamente de aquéllos servicios resimente renibidos paro ul
facturados

a
Versicnes. segun
nas operaciones, excepto pera el último año E)

contatiicará en Una cuenta especifica, y 300 formaran parte gel costo a da las
esmespanda, uns vez que

de vgancia del Contrato de Particinación para la Expioración y Explotación ce Hidrocarburas ent
Lal si saldo dal mwwentario sz considerara como gasto de ese 20.

Art. ,11.- Reversión de Inventarios.- Durante el ulimo año (e vigencia contractual los
inventarios que 2elán sel teveriidos a! Estado y que se encuentién en bodega de la Contrarsta
serán comabilizagos en su tctaliad aeniro de la respectiva cuenta de costa

Art. 12.- impuesto al Valor Agregado (IVA)! El rentegro del eiguesto at valor agregado 144 np
Bs apicatia a la acipudad pevolera 6n mente ala Extraccion, iransporte y comercializacion
ae pencles crudo. E IVA pegada por la trausta <n locas les compres de bienes y serñcios
constiuná parte de las myersibnes costes 9 gastos a la actividad de exploración y axpikacion

Capitalización de jas Inversiones de Exploración: Estas Inversisnes sar
las anualmente y se amornzaran a partr de la aprocación Plan de Desargin y Tasa
>oducción. por pane ds Fo de Energía y Recursos Naturales Mo Rencvanles

Ar. 14.- Capitalización de las inyersiones de Exploracion Adicional (en la Fase ue
Producción). - Estas mversionez seran cani adas anualmente y se amanizarán a partir de 3
eprbación 207 parte del Minisienic de Energla y Recursos Nanyrales No Renovables Gal Slan de
Deserala o Tasa de Producción. loque eculta primero.

Art. 15- Capitalización de las Inversiones de Exploración Adicional Económ camenta M
Rantablos fon la Fase de ?roducción).- Esiss Invers 3 2

amonuaran a pany de lá aprobación pa" pl del film
Fanavacles. como Compos £co: amena No

comespendiente

rs

Ar. 48 Capitalización de las Inversiones de Desarollo y Produnitón.-L23 +,
Desarallo y Producción concluidas. 38101 tacielizadas arta menit y su 2IMDFZ2G0T Ste
del siguiente año en que lueron <apitalizadas

Direccion, Es)

REGULACION Y CONTMOL +
WIDROCARBURIFERO

coco.

Art, 17. Capilalización de las Inverstlanes del Desarrollo del y Construcción 00
infraostruciura de Gas Natural. - £erór capalizadas anualmente y su amortización será á parir
del inicia del Fasoco de Expictácion

Art. .18- Capitalización de las Inversiones de Transporte y Almacenamiento Estas
inversicnos seran capialitadas ponimerte y 3d anoización se electuará a partr da Ja |
2al permiso to cperación clorgado per la ANCHA

3

An. .19.- Normativa Contable. En ic no pravisio en el y:
Normas Imericanales de Infomación Firanmera (Mi.
Generalmente Aceptadas en ta Indusina Hisracaru fora

reglamento s2 apicarán las
Fsi y Prnaprz ue Conlatifdad

Art. .26.- Plazos y términos Los lerminos se conzceraran dias hades sm contar dias Test os
lavados y de cescansocbligaloro (cs prasos se consiWeran ajas córtdos de acuerdo al calencario

CAPITULO lll
DELAS INVERSIONES

Art 71.- Inversiones de Exploración y Expleración Allicional; La Intorración de inversicnes.
cn y Exploracicn Adicióna! debe ser presenjada a ta Agencia de Regulación y Ecnittol
idrocarburliera y al Ministerio de Energia y Recursos Naturales No Resavadles en AFP Ss y
coneopanderár a le siguiente clasificación. de ser el aso

a) Responsabilidad socio-ambiental;
*  Cosios de estudios ambientales ¡términos de referencia estudios 08 impacto
amtentales y auditorias ambientales)
Cosiós de ejecución de plapes de mane;a ambiental
Costes de mitigación y conónaencias
Ceates de temediación
Insermnizaciones a las comunidades y
+ Gros tostos ambenisles debidamente justificados.
Ej Rescates arqueológ/cos
cl Ejecucion de planes de responsabilidad socia!
+ Tosics de Indemnizaciones. sompensaciones y programas qe edu
ambientar y
+ Otras costos cecicamente justificadas

..os

ón soa-

J: Geblogía y geofísica:

2 Tosogiafía aeragravimera, asrofclograrmeina, geslocía, sísmica, magnesomerria,
adquisic de galos geciógicos y otros métodos de investipaciór geologica
gesar 2 y geofsica, adquisición procesamiento. jeprecesamienío y evaluación
s|smica, mapeo e Interpretación y

*  Dits debidamente justificados.

e) Construccion y mantenimiento de vias de acceso
Preparación del silo de perforación y construcción de plataformas
) Perfaración esploratoria:

zación moníae. desmontaje desmovilización y arirndo de enuros y

+= Tomas yañal

de (pics ne fivzdas aumico= logos de per
acn de regias y pruetas de praduccicn

* indemnizaciones y servidumbres

«  Comtusutles y lvencantes
+ Malerales, p2225. panes y
r Seracs ternvos Ya pañes ne rmacionadta:
cécnicos de partes (eracionadas:
+ Equinc de sugenficie

2 Equigo de sub:

ación

JASOS War,
no UN,
> He

Dirección: Lai Srjadio 0 era Manucla Car
s Olas debidamente justiicados
r)] Campletación de pozos
1) Exvatuación y desarrollo: a
s de evaluación Me descubrmimanios. estudia y prayecoihas para le
acion del Pia y o

+ Otros getidamente justicados = Por
1) Gastos Generales y Administrativos de Ly
Suaidos, salanes y beneñcios del qe. Ñ

Honcrados porgeniciós

+ Bemians de alimentación, alo amienjo / MOVÍA personal area Dammatalija
* Seguros dal perseñal, bjenz£. EquiBos e mstalaciones,

+ Costode garantias esiatienidas en el contr
.  Deoreviación de Áctues fos;

+ Offas debidamente jusi:hesdos,

Otras Obligaciones:

* Coniisución pasa la Supenntendeneia Le Compañias
«  Conmbución a Municipios

*  Conintución por liizac!ón ds ayuas Y Mmaáleriales majursies de consinyuticn
+ Gastos de Garantias báncaras: y

+ Otras coniímaueicnes deteimiradas en los coniralds

k

An, 22- Inversiones de Desarrollo y Producción - La informacion debe ser presentada a la
a m2 Regulación y Conimecl Hidrocarrurtera y 2! Mimsteno de Recursos Natural Ho

AFP 3 y correspon Dala siguiente 135 icación. de ser el casa

21 Protección del ambiente:
= Casi de e s amtez
ambeniales y aud.tMi135 ar
* Cosine de ejecucion de planes da
+ Costoede ¡ón y contimgel
+ Cosiosdej= cOn
+ lidemaiaciónes alas combrida:
=- Oros detilemenie jusiificados
Ej Construcción y mantenimiento de Vias de a22A50,
Preparación del sitio de perforación y construeción de plataforms==
3) Estudios de inguniería
e) Perforación de pozos:
»  Moviización monta. Jesmoniaja, desmenlización y armendo Ze equides v bati/
gados para 3 perforación
+ Temas y análisis de mios, núcleos, FUNOS. QUIMOOS. lOdas e
*  Tomayevaluacion der 3 y pruebas de prol2uccian;
* Indemnizaciones cor daños. eEsprociacianes y semicumbres
ar  Combustales y lubrcanies
«  Maisriales, piezas. paries y Iepuasios ulnesnos
« Semiacs t Mes 50 aconadas.
e SEMAIOS
«+ Equipode
poa subsuelo y
4 Obesarticamerte si
7 Completacion de pozos
2) Reacondicionamiento de pezce

mm

SSUoIOs de Impacto

pelfaracion

ón y mn a

s  Tamasyanapas de mos, Mucess, idos aLÍmioes esas
+ Combustigles y uoncanies

«  Molensjes piezás, partes y fepuestos ultiiadss

Direcelón, Las Estat...

RESULACION Y CONTROL
HIDROCARELRIFE

. 5

taws locnias de paños ne félacio:
* Eemivios hácmecos de partes relacio,
e. Equipo ar subsauia, y

* Otbos Jebidament justlicados

bh Instalación de facilidades de produccion en superficie, que deberá contener
1

Lineas Ue tivo y de ranplurene:s

anales

pATacnres,

Cammizcoles,

Tanques de procesoriento y almacen amiera
omras de transferencia y Bombas de des,
Tess de as,

2 Suera de generacion y lransrasión elécinca

10 Sistema de inyección y fe=nyeccon

15 Sistema contra moendios

1 Corenicción de cenvo de hisradioón y entrega
19 Donmirucon y mantaje de campamento

mn tn de a rd

dal pos de apoyo, sstomas de captación y bal

16 Ssjemas de control de la operación y trans?

36 ma 22 segundas y sistema de comunicaciones,
37 ima de genergaen de yapar

6 Ssterna de tratamiento de agua ¡asubal y plante de Zesifacion almastérica par la
cblencion de diésel para sansumo intamo, y
19 QCtas debidamente ustficados
| Castos para Desasrollo del Marcada y Construcción de infraestructura (Pera el
caso del Cas Natural»
) Gastos Generales
+ Suaizos. salares y benencios sociales setvicios de: alimentación alcjonenta,
irovilización y barsporte 4e persor:sl téenteo

Án..23- inversiones de Recuperación Secundaria y Mejorada o Terciaría.- La información
Jete ser creesemada 4 dá Agencia de Regulacion y Conual Hidrocarterliero y al Ministerio de
Ensmgia y Resarsos Naurales No Rencvables en A5FFs y corresponderán a la sigurerie
Casiiicación, ge ser el (aso

al Sísmica y Simulación Matemática.
+ Estudios de Susiviación Matemática de Yacimientos
«Adquisicion, Interprejación Remtelgretacion Siemica
« Adg 2n, Imerpretación. Re-mterpr En Sismica
*  Otics técn:camente justificados

t) Proyecto Piloto de Recuperacion Secuncaria/Mejorada:
e Esiuz:ics del Proyecta Piloto:
4% Conversion pozos produciores e myecloras
+ Camblo de cempretación de pozos produclors
> Sistemadacaciación, 'lanssone y lratamiento 28 Nilda Inyecjor
>» Sistlama de inyección de 'uida,
«Quimicos;

<D
3D; y

Estuulación lermal y electa termal y
+ Oiasiérmeamente justificados
12 Desarrollo ne Proyesto de Recuperación Secundaria/Mejorada: ¿0 MATOS
a Eleboratión de cy = De ES AAN
esoraron de reyecto us lesa! EN,

= Potorsción Ce pazos > s8Gu1 Seialte sta ogtsaS en

Ñ y

« Dome

> Parforación ne Pazos Inyectores s
=1 de este reglamento

s Compitacon de Fozos Inyartones

cor POEVLOLPPLOPLLIPLILILILILILILICIILILICIrrrrrrr dr V o

Dirgecion: La:

o

la sn antro Ilanusla Cañizares y ¿cla Olintara La Arsunta Peres Enunam Teletone: 37065:

Y
4

$0 600060006000000000.060000060u.000.0400000. (41 00.PM..4/..10.0060.01100600

GULACION Y LOMTRO: S d
HIDROCARBURIFERO )

>» Convetsión de pozes productores a myeclores. y
* Orca lecnicamente ¡ustificarios
€) Instalaciones de equipos, reacondicionamiento de pazos y sistemas de levantamiento
arifici,
el Arimliacion o modificación de facilidades de producción pará recuperación secundaria
y mejorada o lerciarta. según « lla estastecico en aste reglamenta
hh Gastos Generales:
+ Sheidós. salanos y benehcios anclales servcas de alrmenteció) aarrenia
méuzasicn y ranspone rel pl .

An. 24.- Inversiones de Transporte y Almacesamiento.- La miormación debe 921 presertaca
aa Agencia c2 Reswacior y Control Hidrocarburltere y al Minesterio Energaa y Recursos
Nayurales Me Ranovebles en AFP y comesponderán a ía sir uiente clasificación de ser el casa

=) Proteccion del ambiente.

«| Estudios de moscto ambiental y pines de manejo ambiental:

a Costos pora prevencion y miigación de impactos o contingencias;

" Cogécración. sawd ocupacional y ségunidsa mausinal,

a Rshacill tación y semediación de ¿nas afectadas
nes a la atmósiera descarzas | quieras, ruido. fiera y láuma
Auditoria ambiental

s  Indemnizscienes a las comunidades, y

«Otros debidamente justificados
nm Costos de Construcción:
e mgenieila;
e Tendiac de la Juberia.
a de care
de bemues
(SESmERTaione
ercs el capial de terceros testinado a fijanararla Aossmiice:
mszome y almazenamien;

+ Seguros para la ejecución de la o

*  Cltiros debidamente jusiificados
cy Gastos Generales:

* Sueltos Esl3nos 14

Tomación Ir

extden las lineas:

seras por dinde se 32

EMOS SOL 5, semrvicas de almentacion 203mato y
je dal person ena

An. .25.- Reacondicienamiento de Pozos reconccidos como Inversiones - Se cuñs
cama nvermsnñes capilalzaoles les relejos pasa el caribio de arena, cambio

anigial y sehasiuleción 12 pozss cemados

ÁAr..28.- inversiones en Propiedad. Planta y Equipo (Activo Fijo).- Para ser coscierados
Isicnes en Propiscad Planta y Eguica idanve Fue) deserá cumehr 109 5 2utes

Tener da ut que exceda de ur aña y
El yaler pu tem Según le estarleción es =) Asglam
Mdrcareiitaras

rió de COirerariónes

Ar. ,27.- Frovisicues pan adancono y remesiación de campo - Las Contralistas deben meltur
ainda ES a as =n función de actividades definidas por 2 años
car sl Minssteno de Energ.a y Recurios
andono 2alstal o total de Nperammres
adas 2orlaz ccvidades trozarcurlleras

Arsacior” =

RECULACIÓN Y CONTROL
HIDROCARDURIFERO

CAPÍTULO V

DEL CALCULO DE DEPRECIACIONES Y AMORTIZACIONES

Fupienzd Fla

ta y Expo Cno Fins se

Art.-47- Amomización delas inversiunes de Expiaracion.-
eneo 2505 a parir de 3 acrodacion por parte del Mensieno de
Renovébles, Cel Flan de Desarrollo y fasa ce Progucs

parecta duienio
ergia y Recursos Nawrgiss Na

1 Amortización de las inversiones de exploración acicionat.- 5
rare no años a pas! de lá =pro0ac:9n, por e
Naves No Menovables 80 Plan za Desarollo y Tasa

leciuará an Jizea
a del Ministeno de Escjaia y Regurses
uu Prdreuit 5 que Dura primera

An. .47- Amortización de inversiones de Espioración Ádicioaa) Eccnomiramente Mo
Rentzbles: Ee efectuars ey mea recta durante cinco años. a par de mes siguiente de la
presentación del Interme lécricu al Mnisjena oe Energía y Recursos Maiuries No Rerovarles
coma "versiones econeimicameénta no rentables

An. 43- Amonización de inversiones de Desarollo y Producción Pars determinar la
smorización delos mversones distante el año fiscal se arala squiente ¡órmua

NA
Ak = HE Qk
Dónde,
Ak a ámorización de lds versiones durante er año fiscal k,

INAK — =Ireersión mo =menizada al jmcio del añó Mig231k. (IMersores acumuladas menes a
vas Prebages el nata del cal k.
mFicalzada (Nets) < Auieconsumo (Consunos preo'asi del año fiscal k

Rk  =Añofiscal

En al pasa de 645 Naturás $e melyye
Canstueción ce a imitaestruciira

=s inversiones del peñoco de Desarollo del Mercado

An. 44- Amertización de Inversiones de Transporte y Almacenamiento.- de efectuara en
linea recta a 10 años desde la emisión del permiso de ogeracion ctorcado for la Agencia de
Regulación y Contral Hdracarburifero

án.,$58- Amortización de inversiores por abandono y remediación de camgo.- Se
amorizarar por sl metado se unidartes de producción désenlas en el Ad 43 de este Rentamento
euyos costos seran +econocidos ¿nando hayen sido pnizados.

CAFÍTULO VI
DE LOS HIENES

án. 46. Bienss, equipos a instalaciones Amortizatles.. Las Cosimmirios Enf
la Agers:a de Seoblación y Control Hhieararcuntez y al Mimsicoo 32 Energlz 4
Naturales No Renovables los detállea de benes alt; e 3ciembre 78
uztendario inmectato anterior congu Sitiación Arancieso: hasta el 13
da cada ado enfermato digital ¡en ia forme 2/ s:guieme dela!

a) Promedad. Planta y Equipo, depresiaria a Fa

bi Bienes: Equices sialactones Amonizabics

Cc)  Dlenes de conisol

o! Obras ea cursa

Direccion Calz

ose je Mantela Corcaces y Loja Dulntaré. 44.08

REGULACION Y CONTROL

HIDROCARBURIFERO eS
An. 47,- Bienes, equipos e instalaciones Amortizables y Propiedad Planta y Equipo (Activo:
Fijo). -L3 información de los detalles de bienes debe ser presentada a la Agencia de Megulacióny 1
Comra! Hidrocarburlfero y al Ministeno de Enerzla y Rezursos Naluratas No Renoyaylés 5egin da pQ qe
siguente clasicación | ¡>
— 4
a) Tanglbles:
1 Bienes y equipos
A Pazos perforados
¿Cabezal de. pozo y ssteionas
2.2 Repenes de instalación de equizo de fondo y macramaintemo 33 pozos de
completaciónes imiciales, as! coma rezcondicienamien(ss que implener el
teemplazs del equipo inierno
les
Cilra construida
DB) Intangibies
1 Sarvicios prestados por lerzeras; y
2 Dios
Art. 48.- Registro de Bienes. En tos delalles ae tienes amorizatles, los componenles
prineloales deter cotficersa indiMausimenmte, meolnyenga al cemunto E enlos que sonic
sn mismo sistema 9 mecanismo (bien o =quipa),
El recisiro de bienes se conformara cen la siguiente informació:
as Codigo a CAF
by Cescripauión
2  Rescripeión amphaca ¡Especiócaciones tácticas)
dy Ma modelo sens
8; Fecrade adgul
Fecha de vación
gy Código ARP/AFE
hh Valor =istóreo
Y) Ubicación
=l an ta siguiente miormación
Lacigo TAG 0 CAF
Desirpción
Lestuooón amplidda (Caracierstcas dimensionales]
Unidad ue meaica
Fecha de culminación y activación
Y Código AFP/AFE
9) Valor insiérico
hp Ubicación, y
/ Estado de la obra
Art..49,- Especificación de Bienes.- El delate de Propiedad, Planta y Equipo ceprestables
¡acuuo Mo) debe especificar almenas la siguiente infopmació
al cTAGOCAF
oi
cr Dascipaien armpliaca penioaciones tecnicas)
1) Maca madeja. satie,
si de adcuisición La MS
F Código AFP/AFE o Cuenta Conaole EE ey
gg  vaior Ined
hm Denremidcar acunv, lada

val siqui
UEcacior y
O Esiua de bien

sue: Taleiens 200

REGULACION Y CONTROL
HIDROCARBUNIFERO:

CAPITULO Vil

PROCEDIMIENTOS DE AUDITORIA

An. 50. Auditorias con un Proposito Especial a tas Inversiones, Ingresos, Costas y
Gastos.-La Agencia de Regulación y Congal Hidrocarturlfera (AROH) realizara las audíorlas a las
Contratistas que mantenen Contratos de Parioipación para (a Exploración y Explotacion de
+crocarousos. en Ja que se venficara el cumplimiento de la Ley de Hidrocaltulos y Sus
tegiamentos, 8s| colma. 1as operaciones conjables y linancicras relacionadas con los disposiciones.
conisn:das en el presente Regiamerto y el cumplemanto de las 3h!:gaciones contraciiales

An.,51- Plazos,- Los pi
ARCH conmespondientes a

sy procodirmentes que deben cumplir las augiurias a cargo de la
1 Año Fiscal deberan remcarse dentro de un ado calendano a parir

de ta presentación de los esteros finanezeres augilados por parie de la Contratista

Art. .52- Notlficación.-La ARCH nolfirara a la Contratista sotre sa aucilor[a areaizarse, con un
Mi dias de anticipación á te fecha en que se iniciara le auditona de tal manefa
que la Contralisia prebare la documentación a ser analizada por parte «e les autores desigrados

a veni

An. 33.- informe Provisional de Audiioria.- La ARCH dengro del plazo de neventa (90) 2/28

o
>
o
o
vw
o
o
e
o
El
0
0
o
o
o
o
e
o
o
o
izata el análisis de las Inversiones. Ingreszs Coslos y Gastos, y presentara sl inienme o
o
o
o
e
o
=
o
o
o
o
o
o
o
>
o
o
o
o
o
o
o

£rowsichal de auditcria que comendra el detalie de stes, reclasifícaciones y comentarios y
recon lransta para su SEvISION y Coscárgo.

endaciones Dino informe sera motificady a la E

Art.,54.- Revision del Informe Provisional de Auritoria.. Dentro del plazo de veinte (20) dlas,
centados a partir de ía fecha de netficación del informe provisional de auditor a a la Contratista, se
efectuará la revisión esajunte del arme mencienado Dentro de) plazo mencionado. la Contratista
presentara los Istificalvos que crea pertinente en relación con las observaciones contenidas en el

Infarme provisional de aucitoria

An 35- Comentarios al Informe Provisional... La Comraista deberá presentar a la ARCH. los
comentaris a dada una de las ebservaciones del informe Provisicnal en el términó de mes (3) dias
contaceos a partit as la fecha de revisión del Informe Provsiona!.

An. .55.- Proyecto de Acta de revisión el Informe Provisianat de Auditoria - La ARCH
cresertara a la Contratista in proyecio de acia. =n el plazo máxmo de quince (15) dias coniados
a par! de la techa de entrega de los comentarios al Informe Previsional. donde consiarán dichos
tomentenos y tas conciusiones a tas que ha llegado la ARCH. La Contratista en el lermo de cinco
(5) alas incluirá sus comentaros adicionales a las conclusiones emiides por la ARCH en e) Proyecto
vel Acta, de considerarlo pertinanie

Art. .57.- Acta de revisión del Informe Provisional de Auditorla.- La ARCH presentará a la
Ceonfarsia. en e plazo maxmo ¿e echo (9) clas el Acta del informe Provisional para a Ánmae de tas
pañes. en 21 eval comstarác las conclusiones finales de la ARCH La Contrátisia dentro del lermino
de tres 12: clas remibica el Acia del Informe Prowsienal suscnta case contrario se entenceré como
acertada la musa

Art. .58.- Informe final de auditoria. -22 ARCH emi
de treínia 30) 435 postercfes a lla fecha de susonpl
ejemplar del informe de Auditoria

a etunforme final de aclara, en un Daga
En de

y emba a la Comrsistá un

Art .59.- Comentarios al informe Final de Atlitoria.- Lo Comrausia terra un bla:

dl ias para presentes al Drector Ejesuivo de la ARCH. los comemaros al Infor
auricrla, sí los hubiere

md
Art. 60- Respuesta a los Comentanos al informe Fina! de Auditoria.- El Director Ej atv
ls ARCH. debera prorunciarsa de loma matvada en alplazo de tremita (30) dlas. contedós
de la fecha de presentación de los comentanos alinlarme Sra de auditoria

¿éntre Manuela Calitares y -cá Denléna Lamata Pieonzna > Enlader Teléfana: 1

XX AE XA AAA AAA AAA AAA AAA XA NANA XA XX XXXIX XIXI

Razón de certificación: El documento que antecede en (13) hojas es fiel copia del original que
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos

Certifica

A Roberto Cumbájin Sanchez
DirectOk de Contratación y Nes
Anexo F: Ejemplo de aplicacion del Ajuste Soberano
EJERCICIO DE APLICACIÓN DE FÓRMULAS

La Secretaría de bemacados ose) caleta al equino 38 las beneicios 4e Estacio, Segun el selena
concepto.

deme je de eso,

Desbelance - ¡Jeneficion dela Contratista — Menefrcros del Batados
TON DE NE 0 GS LTS LA IM 0 aa Bac Gl mA ma
Deshatalice mera! > Desbuiunce yA

11= Mucrarn de meses del panodo Nscal al cual se va apáicar el Ajuste Saberano

]

AA ==

Cólculo de la recuperacion ¡mensual

JOA e Er 1 Ye LP 0
PA A

ENANA AAA M ANA MXNAMAXAAAXAXXMAMAXXXAXXXXXAXXXXXXXXXILINX
econo Cn. cens cen CC”. mncpncicadnoso

GranTierra
Energy

ANEXO G

FORMATO DE GARANTÍA PATRIMONIAL SOLIDARIA DE CASA MATRIZ k

/
GRAN TIERRA ENERGY INC. organizada y existente bajo las leyes del Estado de
Delaware (Estados Unidos de América). con su domicilio en el Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware 19801, en New Castle County, Delaware. por
medio de este instrumento reconoce y garantiza en forma solidaria la capacidad económica y
patrimonial para“el debido y total cumplimiento de todas las obligaciones del Contrato de
Participacion para la Exploración y Explotación de Hidrocarburos (Petroleo Crudo) en el
Bloque “CHARAPA” de la Región Amazónica ecualonana celebrado entre el estado
ecuatoriano, representado por el Ministerio de Energia y Recursos Naturales No Renovables y
GRAN TIERRA ENERGY COLOMBIA, LLC (la “Contratista”), en su condicion de
subsidiaria indirecta de GRÁN MERRA ENERGY INC.; y adicionalmente conviene en
proporcionar toda la asistencia y apoyo económico o paivimonial que sean necesarios para el
cumplimiento. por parte de la Contratista, de las obligaciones contractuales.

Este imstrumento se debe regir. interpretar y aplicar de acuerdo con las leyes del Ecuador
excluyendo cualquier otro sistema legal que pueda referir esta materia a leves de otra
jutisdicción.

Esta Garantía forma parte integrante e indivisible del Contrato

GARY G
Presidente y Director Ejecutivo

Calle 133 No, 7-90 Torre ar - Piso 17 Bogota, Colombia (571) 658-5757 Fer (971) 213-
wm grantierra.com/es

ni

SS
Ñ
C

NOTARIA 5 DE BOGOTÁ ¡«áTami AE

DILIGENCIA DE RECONGCIMIENTO DE
TEXTO Y CONTENIDO CON HUELLA

Ante el aescacho de ta Nofarla Quinta del Ltrculo
de Bogolá N.C. Comparecó

SS
GARY STEPHEN GUJORY
Quen se lnenmicó con.
A

y
PA bie HOT22508CANAT:

y Oeciaró que la |
qué aparece

documento so) suyas y que **
£l contemos del mismo es sDe-
ciento

Vetifue dos ratos an
Boga O zsmajzora  MWWieninea com

ITGRIZC LA PRESENTE DILIGENCIA — AZ

HIBER ARÉVALO PACHECO
0 5 DEL CÍRCULO DE BOGOTÁ 0.c.

REPÚBLICA DE COLOMBIA

y MINISTERIO DE RELACIONES EXTERIORES << 200 >

Uherad y Orden AP OSTI LLE

(Convention de La Haye du 5 Octobre 1961)*
>

Á y
Pais: REPÚBLICA DE COLOMBIA A WY
[Coantry. - Pays)
El presente documento público A
(This public document - Le préseni:acte publicd '
Ha sido firmado por: AREVALO PACHECO ANDRES HIBER dl
(Has bero signed hy:
Aceté signe par)
Actuando en calidad de; NOTARIO
(Asting in Ine capacny ob
Aguisan en qualité de )
Lleva el sallo/estampilta de: NOTARIAS DE BOGOTA
(Beary Ue seal/stamp af.
Est revelu du sezáu dellimbre des)
Certificado
(Certified - Artestér
En: BOGOTA - EN LÍNEA
AU Ac)
El: 4/26/2019 15:35:33 p. m.
¿On Le)
Por: APOSTILLA Y LEGALIZACIÓN
(Tiy> Tho Minisicy ol Forcian Aflairs of Colombia Par, Mimistere des Aires Elranglrés de 'á Colombic)

No: A2T1EZA153536344

(Under Nuenber: - Sous le numero)

Firmado Digitalmente por: (Digitally Signed by:)

Ministerio de Relaciones Exteriores de Colambia ETS

EUFRACIO MORALES
Reason: DOCUMENT AUTHENTICITY

BOGOTA - COLOMBIA
Firma: ¡Signome=

Nombre del Titular: GRAN TIERRA ENERGY INC
(vame of (he holder oí document:
Nora du tlutsires)

Tipo de documento: CERTIFICACION ANEXO
[Type of document - Type du documentj

Número de hojas apostilladas: — 1
(Number of sheels - “Nambre de feuilles:)
070040006658148 G Espedido (mm/dd/a2a2); 04/25/2019

Es Ministeno de Retaciones Extenores na asume la responsabilidad par sl eortenida pel documenta apostllago.
- La apostilla cent firma y la calidad en que el sonalaro haya actuado. Corventa de La Haya, articuio 5

La.sulenticióad de ésta apostilla puede ses verificada en el Registra Electrónica que ¿e encuentra én la siguiente página web
The autienticiy ol tnts Apostille may be yentied by accessing the e-Register on Ihe following Web ste:
L'authenlicilé de cette Apostlle peut étre vénfice en acoidant fe-Registra sur le site web suivan!

www.cancilleria.gov.co/apostilla

DU

20191701026001168

l ,
, CERTIFICACIÓN DE DOCUMENTOS MATERIALIZADOS DESDE PÁGINA WEB O DE CUALQUIER SOPORTE
ELECTRÓNICO N* 20191701026C01168

RAZÓN: De conformidad al Art. 18: numeral 5 de la Ley Nolarlal doy fe que el documento que antecede en 2 faja(s) útiles) fue:
materializado a petición del señor (a) FERRERE ABOGADOS ECUADOR FEREC S.A, , de la página web y/o soporte
electrónico, https;tramites canollleria.gov.co/apostillategalizacioniconsulta/ldogumenta,aspx el día de hoy 21 DE MAYO DEL
2019, a las 16:43, todo Jo cual certifico amparado én las alíibuciónes que me otorga la Ley Nolarial. Para constancia, copia
fisica del documenta materializado queda archivado en el libro de Cenificaciones. La veracidad de su contenida y el uso

adecuado del(los) docomento(s) certificados] es (son) de responsabilidad exclusiva de la(s) persona(s) que loís) utliza(n)

QUITO. a 21 DE MAYO DEL 2019, (16:43).

AA
CARTOS HOMERO LSCEZ DBAND

A
AAA AAA AAA AAA ALLE FILA IIA
Citibank, M.A- Sucursal Ecuador

SEÑORES

MINISTERIO DE ENERGIA Y RECURSOS NATURALES NO RENOVABLES
QUITO ECUADOR —, a
REFERENCIA: GARANTIA BANCARIA NO. 5367600482

VENCIMIENTO: 14 DE MAYO DEL 2020

DE NUESTRAS CONSIDERACIONES

GARANTIA DE INVERSIONES MINIMAS OBLIGATORIAS EN EXPLORACIÓN

POR CUENTA Y ORDEN DE GRAN TIERRA ENERGY COLOMBIA, LLC, CITIBANK, NA, SUCURSAL ECUADOR,
CON OFICINAS EN AV, REPUBLICADE EL SALVADOR 36 - 230 Y NACIONES UNIDAS QUITO, ECUADOR, SE
CONSTITUYE GARANTE DE GRAN TMERRA ENERGY COLOMBIA, LLC, (LA CONTRATISTA) HASTA POR LA
SUMA DE USD 18,527,040,00 [DIECIOCHO MILLONES QUINIENTOS VEINTISIETE MIL CUARENTA DOLARES
DE LOS ESTADOS UNIDOS DE AMERICA) QUE LE CORRESPONDE PARA CUMPLIR CON EL 20 PORCIENTO DE
LAS INVERSIONES QUE SE COMPROMETE A REALIZAR DURANTE EL PERIODO DE EXPLORACION DE
ACUERDO CON EL CONTRATO DE PARTICIPACION PARA LA EXPLORACION Y/O EXPLOTACION DE
HIDROCARBUROS (PETROLEO CRUDO), EN El BLOQUE CHARAPA DE LA REGION AMAZONICA
ECUATORIANA A SER CELEBRADO ENTRE LA CONTRATISTA Y EL MINISTERIO DE ENERGIA Y RECURSOS
NATURALES NO RENOVABLES A NOMBRE DEL ESTADO ECUATORIANO,

NOS COMPROMETEMOS A PAGAR AL MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES
HASTA EL VALOR DE ESTÁ GARANTIA, QUE £S INCONDICIONAL, |RREVOCABLE, DE PAGO INMEDIATO, AL
RECIBO DEL ORÍGIMAL DE ESTE DOCUMENTO, JUNTO CON UNA COMUNICACION FIRMADA POR EL
REPRESENTANTE LEGAL DEL MINISTERIO DE ENERGIA Y RECURSOS NATURALES NO RENOVABLES,
INDICANDO QUE NUESTRA GARANTIZADA NO CUMPLIO LAS ACTIVIDADES Y OBLIGACIONES ESTIPULADAS
EN EL CONTRATO. 3

DEJAMOS CONSTANCIA QUE ESTA GARANTIA NO TIENE RELACION CON NINGUN OTRO DOCUMENTO,
INSTRUMENTO LEGAL U OTRO CONTRATO EXISTENTE ENTRE El MINISTERIO DE ENERGIA Y RECURSOS
NATURALES NO RENOVABLES Y NUESTRA GARANTIZADA, Y QUE DICHOS DOCUMENTOS, INSTRUMENTO
LEGALES O CONTRATO, SI EXISTIEREN, NO LA MODIFICAN, ENMIENDAN O AMPLIAN Y QUE, POR LO
TANTO, NO TENEMOS NINGUNA RESPONSABILIDAD LEGAL NI DE OTRO TIPO DISTINTAS A LAS
OBLIGACIONES QUE GARANTIZA ESTE DOCUMENTO.

LA PRESENTE GARANTIA ES VALIDA A PARTIR DESU EMISION Y CUBRE OBLIGACIONES DE LA CONTRATISTA
DESDE EL 14 DE MAYO DEL 2013 Y TIENE UN PLAZO DE UN ANO CONTADO DESDE ESTA FECHA,
RENOVABLE AUTOMATICAMENTE, POR PERIODOS DE UN ANO EXCEPTO El ULTIMO QUE SERA DE 14
MESES, ESTO ES HASTA EL 15.DE JULIO DE 2023 COMO FECHA ULTIMA DE VENCIMIENTO, PREVIA A LA
FECHA DE REWOVACION AUTOMATICA EL BANCO PODRA, HASTA TREINTA DIAS ANTES DE ESTA, DARUNA
NOTICIA DE NO RENOVACION, EN CUYO CASO EL BENEFICIARIO PODRA COBRAR EL SALDO TOTAL
REMANENTE DE ESTA GARANTIA. CONCLUIDO EL PLAZO DE ESTA GARANTIA O A LA TERMINACION DEL
PERIODO EXPLORACION, ESTA QUEDARA CANCELADA SIN NECESIDAD DE FORMALIDAD ADICIONAL,
SALVO QUE 5€ ACUERDE UNA PRORROGA DE HASTA DOS ANOS DEL PERIODO DE EXPLORACIÓN.

DADA DADA DADA AAA AAA AAA AAA AAA EA AAA AAA

aio dret

LID, MA. DUES LUNA! . 5]
Cit!

ESTÁ GARANTIA ES PÁGADERA. EN CQUITO-ECUADOR. TODO RECLAMO O DISPUTA QUE SURJA CON
GCASION, O COMO CONSECUENCIA DE LA EJECUCION DE ESTÁ GARANTIA SE SOMETERA A LA
JURISDICCION Y COMPETENCIA DELAS AUTORIDADES CCUATORIANAS Y JUZGADOS DÉ ESTA CIUDAD, AS]
COMO A LAS.LEYES DE LA REPUBLICA DEL ECUADOR,

Atentamente,

CITIBANK, Jycá **USD18,527,040,00*+*

FIRMA Ayto Z

As Tin au o

cresinta 80
yl pay te nue

¡GOLEADA
Anexo H Listado de las pólizas de seguros previstas en este Contrato,

a)

Ñ

E

e)

gl

Todo Riesgo Petrolero, imeluyendo y no lmutado a la perfaración, compleralios y
reaconidicionamiento de pozos
Esta póliza debe incluur 4! menos las siguientes cobermuran
- Incendio y líneas altadas
- — Romara de maquinana

Pérdida de herrarmentas y materiales dentro del pozo,
-  Saboraje y torrorismo.

- Robo.

- Asi romo cualauier Otro acto doloso que provoque la suspensión (emporal de la
actividad

Responsabilidad Civil General, que debe inclnir al menos las siguientes cobernuras
Patronal.

= Contaminación y polución subita y accicental La Conerausta deberá contratar esta
coberruza por nesgos de contammación y afecración al ecosistema, duramie las
operaciones de la Contrausta, de conformidad con los esrándares de la andusena
petrolera internacional, los one cubarán los mosgos hasta la suscripción del informe
final de la auditoría del Área del Contraro

= Responsabilidad Civil de Vehiculos propios y na propios.

Tiquipo y Maquinana, para cubrir todos los equipos a ser unlizados en las Operaciones

de la Contransra.

Transporte e Imporración:

Contrista,

Transporte Interno, que cubrirá le movilización dentro del país, de los marenales «de la

Ceonteausta

Accidentes Personales, que cubrirá al persenal de la Contratista como de les servidores

del Ministeno ce Hnergía y Recursos Nanirales No Renovables que asistan al Bloque por

cuesnones de trabajo, y deberá incluir la cobertura amplia de vuelos.

Todo Riesgo Construcción, Montaje y Puesta en Marcha, la Contratista deberá presentar,

al Ministeno de Energia y Recursos Nanurales No Renovables, estos seguros al trucio de

las obras de construcción o montaje que renga que tcalizar durante Ja ejecución de este

Contrato, salvo que cprate por Una cobermra permanente

bnra la mercadería o equipos importados por la

que €

>
L
2

1.

1.

1.2.

1.4.

1.5.

1.6.

1.7.

ANEXO l: PROCEDIMIENTO DE LEVANTES

DEFINICIONES.- Las palabras y términos definidos en el Contrato tendrán el
mismo significado en este Anexo:

. “Coordinador de Levantes”: es la persona designada y autorizada por la

Contratista para actuar a nombre de esta, con el objeto de programar y
coordinar los Levantes de Petróleo Crudo, con el Coordinador del Terminal.

“Coordinador del Terminal”: es la persona designada y autorizada para
actuar a mombre del SOTE y/o el Oleoducto de Crudos Pesados para
programar y coordinar las nominaciones de buques y Levantes de Petróleo
Crudo por la Contratista en coordinación con el Coordinador de Levantes.

El Coordinador del Terminal programará y coordinará todas las nominaciones y
levantes y los integrará con los Levantes de la Contratista en una forma justa,
equitativa y neutral.

, “GTC'S”: significa Términos y Condiciones Generales del OCP.

“Levantar”, “Levantado” y “Levante”: significa el acto de tomar y cargar
Petróleo Crudo a bordo de un buque en el Punto de Levante.

“Nominación de Ventanas”: Es la determinación de las fechas en las que se
realizará el embarque.

“Punto de Levante”: es el punto en el terminal principal de exportación.
cuando el Petróleo Crudo cruce la conexión entre la manguera de la tuberia del
Terminal y el múltiple de entrada ("manifold”) del buque transportador,
momento en el cual se opera la transferencia de dominio del Petróleo Crudo a
favor del Tercero Beneficiario.

“Representantes”: son las personas designadas y autorizadas por parte del
Viceministerio de Hidrocarburos y la Contratista para realizar los Estimados de
Levantes.

NOLCAEOCOOLPLOLOLOCILICICIIIICICIIIDACIICIAAIACAIAA
6009000000000 000000ILAAEALAIDIIEIBAAIIIAAAAAIIDIAA

1.8. “Tercero Benellclarlo": es la persona designada por la Contratista para reclbir
el crudo correspondiente a su participación en virtud del Contrato.

1.9. “Terminal”: es el conjunto de instalaciones de almacenamiento y entrega del
SOTE Y OC? desde las cuales la Contralista puede levantar Petróleo Crudo.

2. ESTIPULACIONES GENERALES.-

2.1. Este procedimiento de levantes entrará en vigencia a partir de ¡a suseñpción
del Contrato hasta su lerminación

2.2. La Contratista tendrá el derecho y la obligación de Levantar el petróleo crudo. y
aisponer lIbremente del mismo de acuerdo a lo ingicado en el Contrato

23. La Contratista y el Viceministerio de Hidrocarburos y su delegado cooperaran
entre ellas a tin de asegurar Levantes ordenados y oportunos,

3. ESTIMACIONES DE LEVANTES.-

3,1. Hasta el pnmero de octubre de Lada año: los Representantes ae las Partes
emitirán una estimación anual para cada uno de jas meses del Año Fiscal
siguiente. en la que se calcule la cantidad de Petróleo Crudo que será
Levantado po! ya Contratista correspondiente a su participación.

3.2. Los Representantes de las Panes. el primer día laborable de cada mes.
emitirán Una estimación mensual de Levarntes de Petróleo Crudo para Jos ies
meses siguientes, basándose en la estimación de Producción, ultimo precio
promedio mensual de ventas externas de EP PETROECUADOR gel Crudo
Oriente o Napo y volumen estíniado de su participación de los tres meses

siguientes. incluyendo los ajustes que se denven de la aplicación de la cláusula
43

Las estimaciones constituirán la pase sobre la cual la Contralista efectuará ¡os
Levantes de Petroleo Crudo de la pardeipación que fiene derecno según el
Contralo.
3.3, Con base en las estimaciones acordadas. el primer día laborable de cada mes.
la Contratista a través del Coordinador de Levantes notificará ai Coordinador
del Terminal. un programa de nominaciones propuesto que incluirá:

. Para el primer mes siguiente: el volumen en Barriles que será
Levantado por cada buque y las Ventanas propuestas.

. Para el segundo y tercer mes siguientes. el volumen en Barriles que
será Levantado

3.4. Todos los usuarios del Termina! estarán sujetos a procedimientos establecidos
en este Anexo, los GTC'S del OCP o en el Aeglamento de la Programación de
Embarques del SOTE

4, SOBRELEVANTES, SUBLEVANTES Y LIQUIDACIONES.-

4.1. El Coordinador de Levanles mantendrá regisiros mensuales sobre los
volúmenes Levantados por la Contratista y presentará a las Partes iniormes
mensuales que contengan tales datos. que incluirán el saldo acumulado del
volumen subievantado oO sobrelevantado por la Contratista (el “Saldo
Acumulado”). el que será considerado en los esimados mensuales conforme
se estipula en la Cláusula 4.3 de este documento.

4.2. De conformidad con la disponibilidad de los terminales, se permitirá a la
Contratista sublevantar o sobrelevantar los volúmenes de Petróleo Crudo a que
tiene derecho. La Contratista podrá trastadar al mes siguiente el saldo del
volumen sublevantado o sobrelevantado.

4,3. Después de efectuados los Levantes de un mes por parte de la Contratista, los
Representantes registrarán tos volúmenes etectwamente embarcados en el
mes, el precio promedio mensual de ventas extemas de EP
PETROECUADOR del Crudo Oriente o Napo y el grado API para determinar
los sub o sobre levantes, conforme se muestra en el “Ejercicio Adjunto”
Cualquier diterencia sera sumada o restada del volumen de la participación del
siguiente estimado de la Contratista, durante la vigencia del Contrato,

A

/6000OEOOLOLOCIOIOLILLIIAIAAAEAAAAAEAIECCIDAAAAAAAAAAA
8,4.

54

5.2

A a termmación del Contrato, incluyendo cualquier prórroga o renovación del
mismo, el Viceministerio de Hidrocarburos o su delegado y la Contralista
delerminarán de mutuo acuerdo la liquidacion final

NOTIFICACIONES.-

Todas las notificaciones y comunicaciones establecidas en este Procedimiento
se realizarán por escrito Se considerarán etectuadas cuando hayan sido
recibidas por la Parte a la que están dirigidas, El acuse de recibo constituirá su
confirmación. Las nofificaciones se realizarán personalmente o por correo

electrónico a las direcciones señaladas por las Partes

El Viceministerio de Hidrocarburos y la Contrabsta, sus Representantes y
Coordinadores. podrán cambiar las direcciones y nombres de jos delegados.
responsables de recibir la Información. mediante aviso escrito con al menos
quince dias de anticipación.

DOCUMENTACION DEL EMBARQUE.-

Tod la documentacion que sea requerida para formalizar la entrega del
Petróleo Crudo en el Punto de Levante será emitida Y oblenida por la
Contratista o por el Estado. Esta documentación se rshiers, pero no se limita a
identificación del embarcador (exponador. documentos de exportación.
permisos de exportación, entre otros.

. GASTOS DE EMBARQUE.-

Los gastos de Inspección y otros relacionados con las embarques de petróigo
ernudo estarán a cargo de la Contratista

TRANSPORTE DEL PETROLEO DEL ÁREA DEL CONTRATO.-

Cuando sl transporte de Petróleo Crudo del Area del Contrato se realice por sl
SOTE la Contratista recibirá oor su participación Cruao Oriente y si lo hace por
el OCP recibira Crudo Napo.

S: se diere un cambio en «el joo de Petroleo Crudo que recibirá la Contratista
por su participación. el Viceministeno de Hidrocarburos 0 su delegado
comunicará de este particular a la Contratista con tres meses de anticipación al

estimado de levante. y se realizarán los ajustes correspondientes.

La Contratista y el Viceministerio de Hidrocarburos deberán adoptar las
medidas necesarias para transportar el Petróleo Crudo de su participación. a
través de la infraestructura de transporte de hidrocarburos existente en el país.
PROCURADURÍA GENERAL DEL ESTADO
ECUADOR

Oficio No, 03811

Quito.DM, TE MAY 2019

Señor Ingeniero | yl
Carlos Enrique Perez Garcia ll
MINISTRO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES
En su despacho.-

Señor Ministro:

Me refiero a su oficio No. MERNNR-MERNNR- 2019-0377-OF de D9 de mayo de
2019. ingresado u esta institución con No. 03299-2019-AD-IS el 10 de los
Mismos mes y año, mediante el que solicita: “emitir la autorización respectiva
para pactar arbitraje internacional” en el “proyecto de Contrato para la
Exploración y/o Explotación de Hidrocarburos (Petróleo Crudo) en el Bloque
Charapa de la Región Amazónica ecuatonana, |... | adjudicado a la empresa Gran
Tierra Energy Colombra LLC f[..)*

Al respecto, cumpleme manifestar lo siguiente
1. ANTECEDENTES:

1.1. De su oficio y anexos se desprende que el Ministeno de Energia y
Recursos Naturales No Rénovables, en representación del Estádo
ecuatoriano, suscribirá un contrato para la "Exploración y/o Explotación
de Hidrocarburos ¡Petroleo Crudo) en el Bloque Charapa de la Región
Amazónica ecuatoriana” con la empresa Gran Tierra Energy Colombia
LLC, que contiene una cláusula arbitral para someter determinadas
controversias a arbitraje intemacional

1.2. De la información constante en el Registro de Sociedades de la
Superintendencia de Compamas, Valores y Seguros del Ecuador. se
desprende que la empresa Gran Tierra Energy Colombia LLC es una
sociedad constituida en Islas Gran Caimán

1,3. La cláusula vigesima séptima [solución de controversias) del proyecta de
contrato, contiene lo siguiente:

“27 1 Neguciaciones Direct

s Obhigatonas - En todos los. conflicios
relamionados con la aplicación, interpretación, ejecución, incumplimiento, Usi
cumo los efectos de una terminación anticipada o cualquier otra circunstancia
relacionada con este Contrato. las Partes deberán intentar un arreglo drrecto

entre elias. Para ello, la Parte que se ereyere efectaaa debera presertur una

solicima de negociaciones direcras, pura la cual. la Parte afectada ES
> q 7 ARS
el desacuerdo al representante legal de la atra Parte Si dentro de Pio 5 de "le

ViaMas Y TZ y pla Hada YA Lo A: a
á yr
pl Bobisr E

Sada ys
E

EA

<=

PROCURADURÍA GENERAL DEL ESTADO 7
Pa ECUADOR an

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES

03299-2019

treinta (30) dias de haberse referido el desacuerdo, o aquel plazo que

acuerden las Partes, este no hubiese sido resuelto, se observará el

procedimiento previsto en la cláusula 27.2 o en la cláusula 27.3 según fuese
el caso.

27.2. Mediación Facultatiwa.- A falta de alcanzar un arreglo directo de las
Partes según la cláusula 27.1, cualquiera de las Partes podrá someter las
diferencias al proceso de mediación en cualquier centro de mediación
registrado por e! Consejo de la Judicatura, en caso de llegar a un acuerdo
total o parcial, el acta de mediación tendrá efecto de cosa juzgada o sentencia
ejecutoriada, conforme lo dispone la legislación ecuatoriana.

27.3. Arbitraje.- En todos los conflictos relacionados con la aplicación,
interpretación, ejecución, incumplimiento, así como los efectos de una
terminación anticipada del contrato o cualquier violación de la Ley Aplicable
u otra circunstancia relacionada con este Contrato, de la cual no se haya
declarado la caducidad, y que no hayan sido solucionados por negociaciones
directas según la Cláusula 27.1., o en virtud de la mediación facultativa según
la Cláusula 27.2., serán resueltas definitivamente mediante un proceso de
arbitraje al amparo del Reglamento de Arbitraje de la CNUDMI (con el nuevo
articulo 1, párrafo 4, aprobado en 2013) vigente al momento de la suscripción
del Contrato. El arbitraje será administrado según su cuantia por: (1) la Corte
Permanente de Arbitraje con sede en La Haya, en casos cuya cuantia sea
indeterminada o supere los diez (10) millones de Dólares, y (ii) el Centro de
Arbitraje y Mediación de la Cámara de Comercio de Quito en los demás casos.

27.3.1. El lugar del arbitraje será (a) Bogotá, Colombia, en el caso de la
cláusula 27.3 (1) y (b) Quito, Ecuador en el caso de la cláusula 27.3 (it)

27.32 El idioma del procedimiento será el castellano. Cualquiera de las
Partes podrá presentar pruebas testimoniales o documentales en un idioma
distinto al castellano. siempre que esa Parte le provea a la otra Parte una
traducción escrito al castellano de dicha prueba testimonial o documental.

27.3.3. El arbitraje será en Derecho y la normativa aplicable al fondo de la
controversia será la legislación ecuatonana

27.4. Constitución dei Tmbunal Arbitral - El Tnbunal Arbitral estará
compuesta por tres (3) miembros. Cada una de las Partes designará a un
árbitro, y el tercero, que actuará como Presidente del Tribunal Arbitral, será
designado de común acuerdo por los dos [21 árbitros designados. Si una,
se abstiene de designar o un árbitro dentro de los cuarenta y cin.

calendario contados a partir de la notificación del inicio del propégki
si los dos árbitros no se ponen de acuerdo en cuanto a la d (sr
Presidente del Tmbunal Arbitral dentro de los cuarenta y cl
contados a partir de la fecha de designación de los primeros d
cuaiquiera de las Partes podra solicitar su designación a: fa) al
la Corte Permanente de Arbitraje con sede en La Haya en el

AAA A AAA AAA AAA AAA XA X XXX XX XXXIX XXXXXIXAXXXXxXXXxx!
PROCURADURIA GENERAL DEL ESTADO P| |
ECUADOR

MINISTERIO DE ENERGÍA Y RECURSOS NA, 'S NO RENOVABLES

CE 11 03299.2019
Cl6usula 27.3. (1); o, (b) al Cirector del Centro de Arbitraje y Mediación de la
Cámara de Comercio de Quita en el casa de la Cláusula 27.3 (11) Los arbitros
para los arbitrajes administrados por la Conte Permanente de Arbitraje con
sede en La Haya ro deberún tener la misma nacionalidad de las Pares, salva
pacto en contrano

3 Exclusión de cierras matenas del ámbuo del arbitraje y ajnhucion de
junsdicaión a tmbunales y cortes nacunales,- Todas las controversias que ye
denuen de una dectaratona de caducidad o Yuarden relación con stis efectos.
no podrán ser resueltos mediante arbitraje y deberán ser resueltas por los
inbunales competentes del Ecuador

3

Las controversias sobre actos de la administración inburaria serán resueltas
porlos imbunales competentes dei Ecuador.

276 Costos. El costo del procedintentó será cubierto en partes iguales, 6 no
ser que el Tnbunal en su laudo, denda lo contrario.

277 Ejecución del Laudo- El laudo que cicle el Tribunal Arbitral será de
cumplimiento obligatoro para las Pares, sin perpuico de los recursos
prewmstos por la ley del lugar del arbitraje flex arbiir).*

BASE NORMATIVA:

La normativa aplicable respecto del arbitraje y de la posibilidad de pactar
arbitraje internacional es la siguiente:

- El armeulo 190 de la Constitución de ja Repu
arbitraje como mecanismo de solución de vontrov:

a, que reconoce al
sias

- — Elarticulo 225 de la Constitución de la República, que determina las
entidades que pertenecen al sector público

El articulo 16 literal j) del Estatuto del Regimen Juridico y
Administrativo de la Función Ejecutiva, que establece que la Función
Ejccutiva está integrada por los Ministerios de Estado, entre los
cuales se incluye al Ministerio de Energia y Recursos Naturales No
Renovables

El inciso final del articulo 11 de la Ley Organica de la Procuraduria
General del Estado que dispone a las entidades del sector púbiico,
deben contar con la autonzación previa del Procurador General del
Estado para pactar arbitraje internacional

El articulo 4! de la Lev de Arbriraje Y Mediación que establece las
condiciones bajo ¡as que se puede pactar arbitraje :nternacional

El articulo +2 de ¡a Ley de Arbitraje y Mediación que Ea
requisito previo la autorización del Procurador General Copas >

— TZ tenerla misma nacionalidad de las Partes, salvo pacto en con

e

PROCURADURÍA GENERAL DEL ESTADO PIE]

ECUADOR
A
MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES
03299.2019

para que las entidades del sector publico se someran a arbitraje
internacional,

3. NATURALEZA:

De conformidad con lo determinado en el articulo 223 ele la Constitución de la
Republica, el Ministerio de Energia y Recursos Naturales No Renovables es parte
de la Función Ejecutiva, por lo tanto, integra el sector público. Por ello, debe
someterse a las disposiciones de orden público señaladas en el acápite
precedente y requiere de la autorización previa del Procurador General del
Estado pata pactar arbitraje internacional

4. ANÁLISIS:

De la revisión de la cláusula 27, referida en el numeral |,3 de este oficio, se
desprende que:

Como etapas previas al arbitraje, se ha prevista un plaza para
negociaciones directas nbligatomas por 30 dias, y, una lase de mediación
lacultativa

Todos los conflictos que no havan sido solucionados por negociaciones
directas o mediación facultativa, relacionados con la aplicación,
interpretación, ejecución, incuraplimiento y electos de una terminación
anticipada del contrato, excepto los derivados de Una declaratoria de
caducidad, serán resueltos mediante arbitraje

El arbitraje se realizará al amparo del Reglamento de Arbitraje de la
CNUDMI, vigente al momento de la suscripción del contrato,

El arbitraje será administrado según su cuantia por

a Lx Corte Permanente de Arbitraje con sede en La Haya, en casos cuya
cuantia sea ¡indeterminada o supere los diez (10) millones de dólares
En este caso, el lugar del arbitraje sera Bogota, Colombia; y

b El Centro de Atbitraje y Mediación de la Camara de Comercio de
Quito en jos demas casos. Én este supuesto, el lugar del arburaje
será Quito, Ecuador

Dl idioma del arbitraje será el castellano,

El arbitraje sera en derecho y la normativa aplicable al fondo de la
controversia sera la legislación ecuatoriana. A
A
El Tribunal estara compuesto por tres arbitros y se establece la ZQpaa
selección de los mismos Los árbitros para los arbitrajes adm,
por la Come Permanente de Arbitraje con. sede en La Haya

PROCURADURÍA GENERAL DEL ESTADO [-Tcl:]
ECUADOR
MINISTERIO LE ENBRGÍA Y RECURSOS 'S.NO a
BET 03299.2015
El arbitraje excluye todas las controversias sobre actos de la
administración tributaria y aquellas que se deriven de una declaratoria
de caducidad o guarden relación con sus electos, mo podrán ser resueltas

mediante arbitraje y deberán ser resueltas por los tnbunales competepites
del Ecuador

De lo señaiado se observa que se cumplen los requisitos contenidos en sen p
articulo 4 de la Ley de Arbitraje y mediacion, en lo respectivo a estipulaciones |.
necesarias para que les diferentes entidades que conforman el sector público |
puedan someterse a arbitraje

Conforme lo indicado en el mimeral | 2 de este oficio, la empresa Gran Tierra
Energy Colombia LLC es una sociedad constituida en islas Oran Caimán, por lo
que es una sociedad extranjera domiciliada fuera del territorio ecuatoriano,
consecuentemente, se da cumplimiento a lo previsto en la letra a) del articulo
4l de la Lev de Arbitraje y Mediación, para el sometimiento a arbitraje
internacional

Finalmente, se observa que el convenio arbitral ab contiene disposiciones
contrapuestas que puedan alectar su interpretación en conjunto o aplicación
simultánea, ni contienen elementos patológicos que podrian invalidarlas razón
por la cual, se consideran procedentes

5, AUTORIZACIÓN:

De conformidad con el analisis realizado, con fundamento en lo dispuesto en
los articulos 190 de la Constitución de la República del Ecuador, 11 de la Ley
Orgánica de la Procuraduria General del Estado, 4, 41 y 42 de la Ley de Arbitraje
y Mediación, se autoriza al Ministerio de Energia y Recursos Naturales No
Renovables a pactar arbitraje internacional en el contrato para la “Exploración
y/o Explotación de Hidrocarburos (Petroleo Crudo) en el Bloque Charapa de la
Región Amazónica ecualonana” a suscribirse con a la empresa Oran Tierra
Energy Cojombia LLC

Este pronunciamiento se refiere Única y exclusivamente al sometimiento a
arbitraje internacióna) en los términos estipulados en la clausula vigésima.
séptima [solución de controversias) del proyecto de contrato refenda en el
numeral 1.3 de este oficio. Por lo tanto. ias demás condiciones [mancieras,
operativas y técriicas, así como el cumplimiento de los requisitos legales
necesanos para la susenmpción del mismo, son de exclusiva responsabilidad de
del Ministerio de Energía Y Recursos Naturales No Renovables.

Adicionalmente, de conformidad con el inciso cuarto del articulo 42 de la Ley de
Artitraje y Mediación, en lorma previa a la suscripción de los documentos
referidos, para el sometimiento a arbitraje internacional se deberá coritar con la
autorización expresa de la máxima autondad del Ministerio de Energía y
Rectirsos Naturales No Renovables

la Procuraduna General del Estado se reserva la facultad
redacción final de -a cláusula que ha sido objeto de este a tán
lo cual. una vez que e: documento sea suscrito, se deberá ri
esja enudad

ei ES SN
H q
MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES
032992019

Finalmente, se advierte que cualquier modificación a dicha clausula o la
inclusión de cualquier estipulación contractual que pueda afectar su sentido
aplicación o alcance, deberá ser previamente autorizada por esta Procuraduria

Atentamente

Dr, Diego Fernando Regalado Almeida TO
PROCURADOR GENERAL DEL ESTADO (S)

sado ol

Razón de certificación; El documento que antecede en (3 ) hojas es fiel copia del original que
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos.

Certifica: CR

|

Edic Roberto Cumbajín Sánce ye eS >
Director de Contratación Y Nes den «e arburos

con e SS ION E M2
A UE ENERGIA Y RECURSOS
NATURALES NO RENOVABLES

ACTA DE VERIFICACIÓN DEVOLUCIÓN DE ÁREAS PETROAMAZONAS EP
(BLOQUE CHARAPA)

COMISIÓN

En la ciudad de Nueva Loja, cantón Lago Agno, provincia de Sucumbios a los 7
dias del mes de mayo de 2019, comparecen a la suscripción de la presente
Actá, por una parte, el Ministerio de Energia y Recursos Naturales No
Renovables representada por los siguientes funcionarios: José Alberto Panchi
Maldonado, Ana Maria Bedón Pozo, Franklin Alfonso Falconí Castelo, César
Fabricio Andrade Yerovi, Judith Elizabeth Caicedo Castillo, Danny Santiago
Quisirumbay Gaibor, Eddy Roberto Cumbajin Sánchez. miembros de la
Comisión para la reversión de las áreas de los Bloques Intracampos de
conformidad con el Memorando Nro. MERNNR-VH-2019-0062-ME de 16 de
abril del 2019, y por otra parte PETROAMAZONAS EP representada, por Maria
José Polo, Christian Uquillas, Wilson Padilla, Patricio Carrillo, delegado para la
suscripción de la presente acta conforme oficio Nro PAM-PAM-2019-0295-OFl
de 26 de abril de 2019; de conformidad con las cláusulas que a continuación se
expresan:

PRIMERA: ANTECEDENTES:

a) Mediante memorando Nra. SH-2017-0060-ME de 29 de junio de 2017 la
Ex Secretaria de Hidrocarburos designó los miembros que conformarian
la comisión encargada de la coordinación para la devolución las áreas
denominadas "Intracampos"

b) Mediante oficio No. PAM-PAM-2017-0675-OFl de 24 de julio de 2017
Petroamazonas EP oficializó la devolución de las areas: Arazá Este
Perico, Iguana, Pañayacu Norte, Sahina, Espejo, Charapa y Chanangue

c) Mediante oficio No. SH-2017-0801-0F de 02 de agosto de 2017, la Ex
Secretaria de Hidrocarburos, solicitó a PETROAMAZONAS EP designar
un coordinador general responsable del proceso de devolución de áreas,
un técnico responsable por cada área; y, el detalle de información
técnica, económica, socio ambiental y legal de dichas áreas.

d) Mediante oficio Nro. PAM-PAM-2017-0723-OFl de 9 de agosto de 2017,
PETROAMAZONAS EP designó a los miembros que conformaron la
comisión

e) El 21 de agosto de 2017, los miembros de la comisión designada por
PETROAMAZONAS EP; y, por la entonces Secretaria de Hidrocarburos,
celebraron el "ACTA DE VERIFICACIÓN DEVOLUCIÓN DE ÁREAS DE
PETROAMAZONAS EP (BLOQUE CHARAPA)” en la cual se .
constancia de los bienes y documentos existentes en
PETROAMAZONAS EP.

f) Mediante Memorando Nro. MERNNR-VH-2019-0062-ME
del 2019, El Viceministerio de Hidrocarburos designó los

....s
MIAETER AS
- ENERGÍA Y RECURSOS
NATURALES NO RENOVABLES

PETROAMAZONAS ++

conformarán la comisión encargada de Ja coordinación para
devolución del Área del Bloque Charapa
y) Mediante oficio Nro. PAM-PAM-2019-0295-0Fl de 26 de abril de 2019,

PETROAMAZONAS EP designó a los miembros que conformarán. la.
comisión.

la

h) Mediante oficio Nro. MERNNR-SACHAA-2012-0289-OF| del 30 de abril'-

del 2019, El Ministerio de Energia y Recursos Naturales No Renovables
informa a PETROAMAZONAS EP, los miembros que conformarán la

comisión encargada de la coordinación para la devolución del Árez
Charapa

SEGUNDA: La presente Acta de Verificación tiene por objeto sustituir el Acta
de Venficación realizada con fecha 21 de agosto de 2017, para dejar
constancia en campo de la existencia de bienes y/o documentos que al
momento se encuentran en posesión de PETROAMAZONAS EP

TERCERA. Se deja constancia que el presente instrumento de ninguna manera
se podrá considerar como un Acta de Entrega Recepción, sino unicamente una
constancia conforme a la cláusula primera del presente instrumento.

CUARTA: Forma parte integrante de la oresente acta el Anexo 1 denominado

"Libro Propiedad Planta y Equipo" que comprenderá el detalle de bienes
equipos e instalaciones verificados en campo.

QUINTA: Forma parte integrante del presente instrumento el Formato "E" de
PETROAMAZONAS EP, que contiene el registro de asistentes que participaron
en la verificación del área del Bloque Charapa

SEXTA: Los comisionados declaran que los ¡items 49 y 51 constantes en el
ANEXO 1 "Libro Propiedad Planta y Equipo”; correspondientes a un "tanque de
acero para agua de formación" y un “tanque de acero lavado", serán
desmontados y retirados de la Estación Charapa en un tiempo estimado de 180
días, por PETROAMAZONAS EP: consecuentemente, dichos items se
excluirán del inventario constante en el ANEXO 71.
SEPTIMA: La georeferenciación de la estación central y de los pozos
existentes en el Área del Bloque Charapa son, Estación Charapa: 18-N-UTM-
X0298321: Y0021332, Pozo Charapa 1. 18-N-UTM-X0298198: Y0022114,
Pozo Charapa 2: 18-N-UTMX0298209; Y0021044, Pozo Charapa 3: 18-N-

UTM-X0298594, Y0O020791, Pozo Charapa 4: 18-M-UTIM-X0298279,
Y0021557

Y ho
QM

¿QZONAS EJ”

MISTERIO

L EMERGÍA Y RECURSOS

A NATURALES NO RENOVABLES

Por el Ministerio de Energía y Recursos Naturaies No Renovables

Lamar
E Ae

José Alberto Panchi Maldonado

y natal ¿34
7 in FálconíCastele—

>

Cesar o Yerovi

Elda

Cumbajín Sánchez

Por PETROAMAZONAS EF

Patricio Carrillo

] NM

Ana Maria! Bedón Pozo

Danny Quisirimbay Gaibor

y (aitalo (-
Judith Caicedo Castillo

Pr

AS

MisarPadila

se,
sao ES

AS SA
eN SS

:$40000

00000 o cl

ANEXO 1
we ENERGÍA Y RECURSOS
LIBRO PROPIEDAD PLANTA Y EQUIPO NATURALES NO RENOVABLES

ep" a INVENTARIO FISICO CHARAPA BL-50
BLOQUE 50 CHARAPA UNIDAD ADMINISTRATIVA. OPERACIONES BL 56 LAGC AGRO
INVENTARIO FISICO CESTACION Y FOZOS DEL CAMPO CHARAPA FECHA DE INVENTARIC 07 MAYO 2019

DAF EX
PETROPROD

¡SERVACIÓN

MLOQUE LOGACION FACILIDADES

) ) l uasracocón

Sn E POZO EOWNIERNO. AN ; NAC LAMA DISPONE
1 ROS RO a ASIA GA OO ad ALI 2 Br DR EMO RICO
¡ y ¡ PEINDAMAZONAS EP
3 po ,
MALIDADO LÓM
p POZO OM NTERGO a pe A % Tr heso aL a
2 | BBOUAOTES: BRO amo waa DASINE DON AO LY ENT ora - e

PETROAMAZONAS EN

1 ' VALIDADO DON
ey EULS y ora PSI DISPONDL E

La Res SIRO FISCO
i PEYROAMAZONAS Er

seo POZO EQ NIERNO ,
A A JBING 3 127 0-20 FS

23-81 34630

| val DADO. COM
1 BaU0surTI LSO Ud E TERMO. [ep CAYIZARA 2 31 E las túer he ova RA Dion
2 IROAMALONAS EP

F ]

A ! I VA-IOADO COM
IN A A (3h zw ñ DPA- iRMA psoel
SE CROAMAZONAS Ly

, ONÍS VALLADOCON
5 sio POZO O AER ¡ONE SEAN CONMEGIION 51/8071 É on Pecera

ARPDIO WAS 0 Í

PLIROAMAZOs0

VaLIMADO CON

POZO sue mienwo | TWAGRAMA OISPOMBLE

' an PAGE AA vr BAKER FHL ORR
A | ! |
E 0 armas PEN AMLO RARA TAE ar GE VEN
E a
e 12 pena Ea iA jorses ADE POLUS YX IN 112 X 2000 INCLURE VAYAS CENENES A AN

Nro.

18

AF EX
PEIROPROO

BuDAsO678 BELO
enD0sO6Ña LSO

| i
souosoG9s ' mea

i
! - DLGO
E
CIN

' 1
EAOOSOMBJ ESA
BROUSOWo | ALO
asuuÑO/as ' BLuO
Mnouzuos — BISG

ALSO

BLso

ES

moQut

LOCACIÓN FACILIDADES

FOZn
CRARP 07

EUR INTERNO ¿CASAN Y 58 CO Cad ay LAT

EDIO IIEHsL ¡LASING 79:80:29 LIB

Hoz
CHARA-07

EUL IMIERMO: UNO 410 3 1/2 (MERLO DE ASIEN SL

Pot
ne MEN
carr FAP BEAN ¡PAGKEn a
|
POZO . 3
FACIPRGDO BASE PARA EQUPOE DE SUPERE 3
cuatena CARGA BASE NARA EQUIPOS DS SUPERE Sr
Pozo
cenon kILIPARA TAW
carios PAC PRO ANILIFARA TANQUE
POD e CABEZAL DE POLI) O SIBA YX 3/2 A ULA
SHARE: A

POz
27 WIERIO. [LAGIG E $16 49 18IT Y
Crnapros HE TERA, [GASIMG 3 Be 100 4318
[
POZO
IUILANO ASIO 77 CGE 32 Dal
rra) ES M0 7: 040 32 Dr
Poza |
- FACOO — GASE PARA EOI
omar! POSE NMiRE
POZO
FAC 2 RA TANQUE
AE Paco ANILLO BARA SAYOL
Pozo | Icaniezas LE POZO 3/0 A TI MZ A GO
enanos! PEO og

EPLOVLVLOLOIVLLEILLIPLLLLAS

DE HORMIGON ARMADO 0:
ESPESOR

020

IBASE DE HONMIGON CILIVERICA DE 2M
¡DIAMETRO

INCLUYE 2 VALVULAS COMPUERTA 2 9/
X 3000781. | VALVULA DE 3-14 x 5060951

ls AORMIGON DE 0 20M (1 ESPESOR

2ASE OE HORMIGON Cll INDRICA DÉ 214
DIAMETRO

|lacUYE VALVULAS DE 2-17 Bn0PS.

Í -$- A

2947

28611

SEN

vEn

1%A

1EA

3047

987 17

1En

ren

15%

PO

so dr

mans

de os ra

em

AD LDéY

LL

de

204%

O

Guns

Pel

c..oerssscñn.

DER

oPR

om

0er

OP

2

DPR

Der

DER

ner

UNLIDASO COr
AGRARIA ASPE
En RESISTAD FISICO
PRUSOAMAZONAS E

VALIDADO CON
PIACIRAMA DISAÓN 1
EN REGISTRO FSA
Pr ARGAMAZONAS Ll

VALIDADO CON:
FIÁCRAMA DISPONIBLE
EN MEGISIKO FISICO.

| IRDAMAZOSAS EP

VALIDADO CON
DIAGRAMA DISPONE

VALIDADO CON
THAGRAMA DISPONIBLE.
EN REGISIRO FISICO.
DEIROAMAZONAS £P

VALIDADO COM
PAGANA

HIS 11507 ls
PETROAMATONAR EP

bh! Eno
PETROPROR,

23) Bsu0sas LS

24 BB0ASG436 — BLSO

25 ¡ 3600S9433— BLóD
OS
27, 10000032 iO
28 BRO0SUEsÓ ' BLSO
mm | Bau
'
En BLo0
anj o +100000%0 BLSO

BLSO

BLSO

7
WLOGUE LÓGACION FACILIDADES

Poza ,
O FOR TEN
ES MATER
Pazo Te!
emapenos 17
PuzO E
cmareod COMEN
POZO ye, .
aa | ES MERO
POZO
Eo vta
nagra FOO IVIEINO,
POZO ar
Crarraoas MUERO
POZO, »
O e ret
Pozo é
cenar — PAS FAO
Pozo |
cage. FA PREn
PUZO
canos | 0 roo
ESTAGION| arcaser
CHARAPA | PRODUCCION

ÍCAS NG $8 140 32.3 1BIFT

i
IZASING (5130 29 184FT

TlILA4O 3 1:20N-80 ¿UE 9-9 LIT

IPACKER IMDRALALE 7% 4 102

SLAMPANA 3 10

MOBO MIPLE 142

OIDO SP NS CONNECNICIA LR Y 2

JUBINO 3 127 040 BUE 94 <BIFT

sit LARA EQUIZOS OF SUPERNCI

SABEZA
>si

DEFOZLO9 GOTAS M2 KO

VALVULA COMPUERTA 2 1116" S0CI PSI

BASE DE HORMIGON ARHAIG LARA
SH0ARADOR DE PRUERA

[DE HORMIGON DE 0.20M DE/FSPESOR BM.

|

ARGO X 4 SM DE ANSH(

INGLUYE + VAL VU: ADE 3-1/8* X SODUPS]

TIPO CUBETO DE HORMIGÓN DE AM LE
¡LARGO X 3 54 DE ANCHO X 0.20m DE
ESPESOR

al

28531

308 41

VER

A0JT

LEA

VES

1En

12 11

mon 25001

E]

PRA NE

TS

Ya Las

m0

emp me

a Ps

AMnTa

%

re

VALIDADO CON
LIAGRAMA DISPONE
EN N=CISTAO FÍSICO
PEIROAWAZENAS ER

OPR

VALILADO CON
"IAGHANA DISPONIBLE
| es REGISTRO FISICO
LE IROAWAZONAS Ef

Ora

VALIDADO ON
CIAGAAMA DISPONE
EN REGISTRO FISICO.
2% TROAMAZONAS EF.

opa

VALIDADO CON
DIAGRAMA DISGMIE! E
En RESISTRO FÍSICO.
PETROAMAZONAS bb

oPR

VALKJADO LON

FUMMERAMA DISPONIBLE
EN REGISTRO FISICO)
PETROAMAZONAS Cl

DPR

VALINADO CON
NAGRAMA DISPOMA! |
VA MECOS RO SILO
PETROAMAZONAS + P

oPR

VALIDADO TOM
ALIZANIA CSPOMN E
EN REGISTRO FISICO
VE IROAMAZONAS EF

OPR

VALIDADO DOM
[IMAGSAAA OSPONIÓ E
EN EEGINIAO FÍSICO.
PITIOAMAZONAS Er

OPR

CAF EX
LOCACION FAL Dar
errornoo; PLDOQUE LOCACION FACILIDADES ALIÓN
so ESTACION: as > A ¡DE 1314 DE LARGO % BM DE ANCHO Y m
35 ¡ IMONAOAS | 0LSO aa | ARFÁCEHERAL USE OE vIORMIGON PARA TANGU: [osmor ESPESOR VEA cel = o-R
— ' 5 1 |
ESTACION a lOC MORMIVON PO CUBETO DE SMA DE |
96, 1000UUdO BSO EmaDa  ommcos — SUMEERO DEAGUAS HLIVA VE LS [LARGO xa DE ANCHO Y O 15M DE FEA nia 0 nen
ds . lespesoR, Sii APA
. ¡ON ESTACION: —AñEAD= PP dé = JE 2M CE LARGO X 2MDE ANCHO, ¡E
O ee MAS) MORMICION PARA BOTADE GAS LSO son pm 1 mn
=á so ESTACION, —AREADE E > a IDE 214 DE _ARGO A 0 40M DE ANCHO de SN 5
ME, rOENOGAR DO IAMAPA | rn HASE DE HORAMACN PARA MANFOLE (SL som De ESPESOR | ER 400 =Ñ o-R
S ! - z
st . 1 ESTACION) AREA OE BASE DE PICHMION DARA TANQUE OE DE2Y.LARGO X 2M CE ANCHO X-0.15V De ]
BR O E ARAPA SR  DICOS QUIMICOS ESPESOR Paid - 2er
| ' ñ
A 1 y
dla ESTACION) paraser  Inase 19 olmitiOs PARA SEPORADOROC TIPO CUBETO DE 8 20M DF LARGO X . q
ml OA RAP) ARONUECICN PROMO la.50m DE ANCHO X 0 20M DE ESPESOR o l al
ESTRUSTURA DE BLOQUES Y TÉCIO De
ETERNIT, DE 2M DE LARGC x 5.80 DE '
» JANGHO GON CAMINERIA DE HORMIGON
( TACIÓN? sp re ARENA E CEMENTO TECHO Eso ! a
a A ¿DE 0.50M DE ARCHO, IWC:1,YE TANQUE ven pue
E DE HORMIGON TIPO CISTERYA DE 1.5
DE LARGO K 14M DF ANCHO A 1.364 DE
ALTO
O ESTRUCTURA DE BLOQUES Y TLCHNO DF
se ABÑOSSZAS ARARA emo: HASETACIE CEMENTO 4 1D 1007 LOs, DE 3MDE LARGO 4 3M DE ÁNCHO Y ' = oe
. CAMINERIA DE-0,8%M DE ANSHO.
5 ay LESTACION ARRE noes TIN IMGLUYE 1 VALVULA COMPUERTA DE 4*x ,
Me PIS CHARARA  Suraneno ¡USOMACE SSEMRESTINA  pps| SALIDA NEL CUBETO DE TANQUE 0 A '
> 5 VESTACIÓN PA asamernsera DE IMMIIEARGO X BY DE ANGHU Y e,
1 8136 MULA Cenas BASE CE HORMIGON PARA ARFA DE BOIECA. oa E ESPESOR E SIPR
1
' i E
, Barba ESTACION as o OMA ¡PLATAFORMAS DE POZOS CHARAPA 1 > A
48 RUDO ros METIDO PLATALDIIA E PO: ARPA RARA MA os, charanga: 1” 48 i are
¡DETIZRRA, INCLUYE 2SUMMEROS MF,
STALIN AGUA LLUVIAS Y 1 VALVULA OL 57 X 150
OA PACO 1 ALA URM E ESIAC ON IP31 CALA DE REVISIÓN PESIMETRAL WE ora
¡ORM GÓN DE 1 DC ANCHO: X 2M DE.
AKGO
ESTACIÓN A A a A
A FAL SDE MASLEAGLPRON! BO LASTRADO SER Om

>

%
S
Ss
0006000000000

| ñ s s
BCO ex 0 PSN (1 VALVULA E nas
an E ex 130 PS), (1) VALVULA DE IMASPASO DE /ANCE
an BLoU eps A SRC AA ISARIPOSA 07 X 150 PSI, (1) VALVULA DE PEA aossRLS 107 UPRO, PONPARTE DE Las
E mi MARIPOSA DSI DF 8: X 150 PSI, ANI A DE "o ALJTORIDAUES
I | MORMIGON DE 10M D£. RADIO: ¡ "AAA
. ay ESTACIÓN — mea oe ANO DE IORVIGON PARA TANQUE CRUJO. a , E
a BL CCMARAPA —IANOUIS DE IO MDIAME 39 7 LS MUA, adds
1 PENOIENE DESEE
so 'ESTACIÓN — asen A e INCLUYE ANILLO DE HORMIGON RE 30M A ALERO ne a Lam ire da
a emo MamarA maes PNQULDLACERO NAVA DE DIAMETIO S/N VAL VIAS y Fs Pp AS
: ¡ ERNARrAs
COdOGn 5 ESTACIÓN — raso IANII ODE HORMIGON PARA 1ARQUE OE S Lo
e PI AGUA DEL SOL SI IIAMETRO: Elm 981 588
" 0 ESTACIÓN pu "BASC DE HORMIGCIN LARA Ex TO EOI Inn DE IM DE LARGO X TM DE ANCHO, e
53 AO arpa NASA ceros ESPESOR 0.20 al ep
00608 so ESTACION: ÁNeAOE BASE LE 1 ÓRIANSON BATA RISIGLAS DE [yo E ALE ó PR
54 IOD0OUS O RA PAr TANQUES GUA [JUNTO 4 TANQUES OE OLEQLUETO TS ou
z 1 ¡ :
= ESTACION — 22 BASE 1iF I-OAMLON Para ANTIGUO SISTEMA ¡OE 6.3 DE LANGO X 6.5M DE ANCHO Y |
5 4 s Fase 1/95 mit
55 +H000004% BLOOD aa UAB coran INCENDIOS 0-20M DE FSPESOR ! eq
[ => Á -
! ' COMPOSICIÓN DE lesa Y CHUOO |
a E AY AECÍAN e BENIMENTADO NE 48 DE LAMGO X 66M
O O ADIOS TAM o DEANCHO Y 2MDE ALTO, CON ENTRADA —1EA IU our
Pp VEHICULAR Y GRADAS DC HORMIGON
¡NCLUYE CUNETA PERIMETRAL
, ,
0 ESTACIÓN ; 0 GILINDRICO 'DE HORMIGON DE 3M DE 2, e
7 MOST RADA Baste PARA IANQUT DE DIST OS EOREO e 138 00m | ore:

o e :
ESTACION BISTEMA BASE ME HORMILO PARA ANTIGUO SISTEMA. ¡ENUCCN AE ICONO MBE

ul Ba00s5304 cr LARGO X /.2M DE ANCHO Y 0 20M DE 2PR
a ELEGIRIEO
HARAPA LECIRN maca
; = 2 " ; ¡
_— ESTACION!
: ALUNRADO DL a .
y po ae AMURADO DL 102 RO DAR
5 l "
.% |
meso ESTACION er ueneneL +05TES met den

CHARAPA | % 1

ESTAFION '
PAHO LENERAL -AMPARAS DE MERC
eS AMIARRÁS DS MERC

BLU

sar En me
PETOPADO MOS LOCACIÓN FACIUDADES

DUAL

ció DE HORMIGON US 32M LE LARISO X 38M
Le sarta, | PAVO MENE JSumio1O DEMAS LALYS Y Y LUID DE ANCHO-X 0 40M DE FSPESOR.
' e INCLUYE TAPA DE REVISION

pa alu

VEA posea Dn

REPRESENTA MES MERNNR

NOMBRE Ju W Pozo

EC 0401021434

INUMARE- AlbtVtO em

a NOMBRE Ara Mur
£C- 1202680946

LE ATOSAUII 17 CC 120151099:

Pescccl e] 0

NOMBRE: Santlado Quisiumbay
CC 0201660407

Nado Gueh
A

NOA pcia

ceo 4? loñ39533 d C.C- 1718594952

0.L ¿1710040275

7

5
NOMBREMu:

lin Vivas

NOMBRE Patria Sayilin

ns

C.C: 05918387; Ser 1718891599
rn pe

4
» 2? po
Por -
MARES Anmgadó Rulz

BRE: Cesar andrané

1

1% Cag Shoe ue e

Mean.

10 E LO LADONALOEn
102 TUI 1 OTE

A AO
WMETUBING | ¿0u1S

7H 0 RE FURL BAKER POKER (Asa
PI TUENO LOS

1543 dz FL BAKER PASKER ganso
3112" TUBO 1, 0OTa

TEL AMA PCR st
218 TUBO $, ¿Ona

17 NODO NIPPLE poz
715 ELL PLE
Gar q 10152

ue
cla, 420- 3192"910479,

CHARAPA +1 - WELLBORE DIAGRAM

_——>

WOR 7

O!

Sa17 8828

9040" - 9982"
$955 - 9987

10035". ¡0028

10129 10140

19146'-10172

18190 - 10/95

LOGS (987
(Sa971.58

GLe334 56

SANOSTONE “yr
CALIZA "B”
SQUEELZU PERES

NAPO T>

SPPER HOLUN
MAIN HOLUN:

LOWER HOLLIN -

5
Y qn ES Aa
a

CRBARAPA e 2357] - WELLBORE DIAGRAM
ACTUAL WELLECKE DIAGRAM

] L PSA NDO, 1 Y, SUR A (DO

FIMEVE SN, 1980 Mba,

OOOO

1172 ELE Bear MN era Ad IA y

| fria al 31M ZU
1 153" Mipplo EUE. 381 profe
Plant 112 DUE

rada mile mer o

becada E 9D

Inercia! Fe TU SHO

La FT
ia pora 000

barrica ape Lal amater E

prior ES

| A ¡
A £ AS.
Y FOO / A

6000000000000

RS

am

¡Ana aaaaQS

AAA AA AAA AAA MAMA XA AAA XARXA XAXXXAAILIIMAXIILZ

Up TL ao one peris 121) 74) 0717 1

le

Witness 80113 979)

"E" Calz sería 5826-9850 de 9900 - 994 yola)

Top one ASA

Mhipmock se! 6 ys,
— Saud Sto: pests E 10004 > 10008

¿poe Hall per: J0YBS-[D100

Loaves Moll gets 0 10154 DIRA ¡OL 1 lar

2102 EUE 03pp/'N3O lus

Sra! 09 AO = Gras
TOR cai es j

perforación 900327980 MO

A
TD yl
AN AGE PMO rai 395 RE 10.329
%
ala
70 3R ESOS 10.255 713 /0.270
AS
LE Rosas O
EAPATTSSEN
$) Nh
[3 Y
3] nO
Ll RA
1% f

SL

LN ELO 25

ES

CIARAPÁ $ 4571 - WELLBORE DIAGRAM
(PROPOSEM

17-112 EUE 9.3, NEO tubiog
D-118% KO, 404, S 8 6) 1004.

Y 1/2 alidding tlceve

ESP44-9,4%0
é

3 111* 3 172 0ON0FF Comettiana9 593
Vol of 1/2 EUE

11 3107 EUF Baker PL paces ED +/- 9,877

Aolntar3 1/2 LUE

No-403.151 £UE Bas X Pin 1.75 prafle (3 9.688

Vo mef1 1N FUE
poro

gc 413.100 1 6D,

Caliza "8! Peste
Pol a
2910-14
90147 (SqeeJ
7945 181 (Sqr'á )
9950-58 (Sozid)
E 90 Saá.)

AE

Molt 3A Pen 10133- 19,45% —

FCE IO 21Y Y, EREOS peo
FS 0 (0.139 y

TO 46

0A4POCOEGPELIOALCICIIAACEAIBAIAACIIEADAIIAIAAAAAIDIAA

Razón de certificación: El documento que antecede en () 2) hojas es fiel copia del original que
reposa en el archivo de la Dirección de Contratación y Negociación de Hidrocarburos.

Certifica

¿Y Sais Y

= E ne ]”
Eddy Roberto Cumbajin Sánchi EN SÍ
Director de Contratación y Negostaciós ftasdóros
cr PE CON es
NOE ot
17 omEmnELa DIRECCIÓN PROVINCIAL DE PICHINCHA
JUDICATURA pao

CONSEJO DE LA JUDICATURA

ACTA DE SORTEO DE NOTARÍAS PARA CONTRATOS PROVENIENTES DEL
SECTOR PUBLICO

N” 2019175CP02460

En el Cantón Quito, con fecha 16 de mayo del 2019 a las 8:13, en mi calidad de Ejecutor
Sorteo de la Dirección Provincial de Pichincha, en atención a la solicitud efectuada por
medio de Formulario Único para Sorteo de Notarías para Contratos Provenientes del
Sector Público, se procedió a efectuar el siguiente sorteo

NOMBRE DEL CONTRATO DE PARTICIPACION PARA LA EXPROPIACION Y/O
CONTRATO EXPLOTAGION DE HIDROCARBUROS ( PETROLEO CRUDO) EN EL BLOQUE
CHARAPA DE LA REGION AMAZONICA ECUATORIANA

ae 01 a 8 MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO RENOVABLES |

A FAVOR DE GRAN TIERRA ENERGY COLOMBIA LLC |

NOTARIA SEXAGESIMA - PICHINCHA - QUITO

SORTEADA

NOTARIA |

NOTARIO RAUL ERNESTO CEVALLOS PEREZ (TITULAR)

IRINA DAYANA PAREDES DE LA CRUZ
Ejecutor Sorteo

Elaboraddó do; ¡RINA DAYANA PAREDES DE LA CRUZ
Fecha Sarteo; 18 DE MAYO DEL 2019813

Señor Notario

A paílir de fa lecha del presenle sorleo, usted liene 72 horas para la presentación de excusas debidamente
motivadas en caso que sea pertinente, por mádio de 6fició a la Dirección Prowncial del Consejo de la Judicatura
que torrespanca.

Página 1 de 2

¡/OPÓÉDOPLLLESODLOVLOOLODLILAIIAIBAAIDIIABAIIBBAAIIAIDIADA
a 0rOrorercoADIDIAIEAAECAIIDIAIACIIAIECIIAAAIDAIADIAIIAO

Se otorgó ante ml, y en fe de ello confiero esta DÉCIMA
PRIMERA COPIA CERTIFICADA, del CONTRATO DE
PARTICIPACIÓN PARA LA EXPLORACIÓN Y/O EXPLOTACIÓN DE
HIDROCARBUROS (PETRÓLEO CRUDO), EN EL BLOQUE
CHARAPA DE LA REGIÓN AMAZÓNICA ECUATORIANA, otorgada
por el MINISTERIO DE ENERGÍA Y RECURSOS NATURALES NO
RENOVABLES a favor de la COMPAÑÍA GRAN TIERRA ENERGY
COLOMBIA, LLC, de fecha veintidós de mayo del dos mil diecinueve. Y la
confiero a petición de la señorita MARÍA SOL MERA AMORES,
debidamente firmada y sellada en Quito, a veintitrés de mayo del año dos

mil diecinueve.

DR. RAUL CEVALLOS PEREZ
NOTARIO SEXAGESIMO DEL CANTON QUITO
VUSLELIIPDILICIABICIAIAAAICIAIIIAAAAAAIACADIAAIIDAA

WEE Mo
ENERGIA Y RECURSOS NATURALES -— AS
NO RENOWMBLES |

MINISTERIO DE ENERGÍA Y RECURSOS NATURALES
NO RENOVABLES
REGISTRO DE HIDROCARBUROS

En cumplimiento de lo dispuesto en el articulo 12 de la Ley de Hidrocarburos y
a las atribuciones concedidas a la Dirección de Contratación y Negociación de
Hidrocarburos en la reforma al Estatulo Orgánico de Gestión Organizacional
por Procesos del Ministerio de Hidrocarburos mismo que en aplicación del
Decreto Ejecutivo No. 399 de 15 de mayo de 2018 modifico su denominación a
Ministerio de Energia y Recursos Naturales No Renovables, se INSCRIBE a
folios 0853 al 1070, en el libro del Registro de Hidrocarburos, la Escritura
Pública de los documentos inherentes al Contrato de Participación para la
Exploración y/o Explotación de Hidrocarburos (Petróleo Crudo), en el Bloque
Charapa de la Región Amazónica Ecuatoriana celebrado el 22 de mayo de
2019, ante el Dr, Raúl Cevallos Pérez, Notario Sexagésimo del Cantón Quito
entre el Estado Ecuatoriano por intermedio del Ministerio de Energia y
Recursos Naturales No Renovables, representado por el Ingeniero Carlos
Enrique Perez Garcia, y, por otra parte la compañía Gran Tierra Energy
Colombia LLC., representada por el señor Héctor Enrique Villalobos Herrera.

En relación con lo referido, después de haber realizado la correspondiente
verificación, dichos documentos cuentan con las formalidades legales
necesarias para su inscripción

Quito D,M, a Catorce (14) de junio de dos mil diecinueve (2019)

1 >
URSOS Nat
Je Més,

I/V

AS

Ab. Eddy Cumbajin-S»
DIRECTOR DE CONTRATACI
NEGOCIACIÓN DE HIDROCARBUROS.
